 

Exhibit 10.1

 

MARINA VILLAGE

 

LEASE

 

BSREP MARINA VILLAGE OWNER LLC,
a Delaware limited liability company

 

as Landlord,

 

and

 

AQUA METALS, INC.,
a Delaware corporation

 

as Tenant 

          MARINA VILLAGE     [Aqua Metals, Inc.]

 

 

 



 

TABLE OF CONTENTS

                    Page             ARTICLE 1   PROJECT, BUILDING AND PREMISES
  1   ARTICLE 2   LEASE TERM   2   ARTICLE 3   BASE RENT   3   ARTICLE 4  
ADDITIONAL RENT   4   ARTICLE 5   USE OF PREMISES   9   ARTICLE 6   SERVICES AND
UTILITIES   11   ARTICLE 7   REPAIRS   12   ARTICLE 8   ADDITIONS AND
ALTERATIONS   13   ARTICLE 9   COVENANT AGAINST LIENS   14   ARTICLE 10  
INDEMNIFICATION AND INSURANCE   14   ARTICLE 11   DAMAGE AND DESTRUCTION   16  
ARTICLE 12   CONDEMNATION   17   ARTICLE 13   COVENANT OF QUIET ENJOYMENT   17  
ARTICLE 14   ASSIGNMENT AND SUBLETTING   18   ARTICLE 15   SURRENDER; OWNERSHIP
AND REMOVAL OF PERSONAL PROPERTY   20   ARTICLE 16   HOLDING OVER   20   ARTICLE
17   ESTOPPEL CERTIFICATES   20   ARTICLE 18   SUBORDINATION   21   ARTICLE 19  
DEFAULTS; REMEDIES   21   ARTICLE 20   SECURITY DEPOSIT; LETTER OF CREDIT   23  
ARTICLE 21   COMPLIANCE WITH LAW   25   ARTICLE 22   ENTRY BY LANDLORD   26  
ARTICLE 23   PARKING   26   ARTICLE 24   MISCELLANEOUS PROVISIONS   27  

 

EXHIBITS

 

A OUTLINE OF FLOOR PLAN OF PREMISES A-1 SITE PLAN OF PROJECT B TENANT WORK
LETTER C AMENDMENT TO LEASE D RULES AND REGULATIONS E FORM OF LETTER OF CREDIT F
FORM OF EXISTING SNDA G HAZARDOUS MATERIALS H OUTLINE OF FLOOR PLAN OF TEMPORARY
SPACE

 

EXTENSION OPTION RIDER



        MARINA VILLAGE     [Aqua Metals, Inc.]

 

(i)

 



 

INDEX

                Page(s)         Additional Rent   4   Alterations   12  
Amendment   Exhibit C   Approved Working Drawings   Exhibit B   Base Rent   3  
Base, Shell and Core   Exhibit B   Brokers   29   Calendar Year   4  
Construction   30   Construction Drawings   Exhibit B   Contingency Date   2  
Contract   Exhibit B   Coordination Fee   Exhibit B   Cost Pools   5   Engineers
  Exhibit B   Estimate   7   Estimate Statement   7   Estimated Excess   7  
Excess   7   Exercise Date   Rider   Exercise Notice   Rider   Expense Base Year
  4   Expense Year   4   Extension Rider   Rider   Fair Market Rental Rate  
Rider   Final Costs   Exhibit B   Final Costs Statement   Exhibit B   Final
Space Plan   Exhibit B   Final Working Drawings   Exhibit B   Force Majeure   28
  Hazardous Material   9   Interest Notice   Rider   Interest Rate   8  
Landlord   1   Landlord Parties   14   Lease   1   Lease Commencement Date   2  
Lease Expiration Date   2   Lease Term   2   Lease Year   2   Notices   28  
Operating Expenses   4   Option Rent   Rider   Option Rent Notice   Rider  
Option Term   Rider   Other Buildings   8   Other Existing Buildings   1  
Premises   1   Project   1   Proposition 13   6   Rent   4   Security Deposit  
23   Signage Monument   27  

 

    MARINA VILLAGE     [Aqua Metals, Inc.]

 

(ii)

 

 

                Page(s)           Statement     7   Subject Space     18  
Subleasing Costs   18   Summary   iii   Systems and Equipment   6   Tax Expense
Base Year   6   Tax Expenses   6   Tenant   1   Tenant Improvement Allowance  
Exhibit B   Tenant Improvement Allowance Items   Exhibit B   Tenant Improvements
  Exhibit B   Tenant Work Letter   Exhibit B   Tenant’s Agents   Exhibit B  
Tenant’s Share   7   Transfer Notice   17   Transfer Premium   18   Transfers  
17   Utilities Base Year   7   Utilities Costs   7   Wi-Fi Network   13  

 

    MARINA VILLAGE     [Aqua Metals, Inc.]

 

(iii)

 



 

SUMMARY OF BASIC LEASE INFORMATION

 

This Summary of Basic Lease Information (“Summary”) is hereby incorporated into
and made a part of the attached Lease. Each reference in the Lease to any term
of this Summary shall have the meaning as set forth in this Summary for such
term. In the event of a conflict between the terms of this Summary and the
Lease, the terms of the Lease shall prevail. Any capitalized terms used herein
and not otherwise defined herein shall have the meaning as set forth in the
Lease.

        TERMS OF LEASE     (References are to the Lease)   DESCRIPTION        
1. Date:   August __, 2015         2. Landlord:   BSREP MARINA VILLAGE OWNER
LLC,
a Delaware limited liability company

 

    MARINA VILLAGE     [Aqua Metals, Inc.]

 

(iv)

 



 

        TERMS OF LEASE     (References are to the Lease)   DESCRIPTION        
3. Address of Landlord (Section 24.19):   For all Notices:               c/o
Brookfield Property Group       Brookfield Place, Suite 300       181 Bay
Street, P.O. Box 762       Toronto, Ontario M5J 2T3       Attention: Thomas
Diamond       Email: thomas.diamond@brookfield.com               with a copy to:
              c/o Brookfield Property Group       Brookfield Place, 15th Floor  
    250 Vesey Street,       New York, NY 10281-1023       Attention: Steven
Ganeless       Email: steven.ganeless@brookfield.com               For Payments
by Check via USPS:               BSREP MARINA VILLAGE OWNER LLC       P.O. Box
398059       San Francisco, CA 94139-8059               For Payments by Check
via Overnight Delivery:               BSREP MARINA VILLAGE OWNER LLC       DEPT#
38059       3440 Walnut Avenue, Bldg. A, Window H       Fremont, CA 94538      
        For Payments by Wire or ACH:               Wells Fargo Bank, N.A.      
San Francisco, CA       ABA # 121 000 248       Acct # 4940840143       Acct
Name: BSREP MARINA VILLAGE OWNER LLC         4. Tenant:   AQUA METALS, INC.,
a Delaware corporation         5. Address of Tenant (Section 24.19):   Aqua
Metals, Inc.       1035 22nd Avenue, Unit 16       Oakland, CA 94606      
Attention: Thomas Murphy       (Prior to Lease Commencement Date)

 

    MARINA VILLAGE     [Aqua Metals, Inc.]

 

(v)

 



 

          TERMS OF LEASE     (References are to the Lease)   DESCRIPTION        
          and                   Aqua Metals, Inc.         1010 Atlantic Avenue,
Suite 100         Alameda, California 94501         Attention: Chief Financial
Officer         (After Lease Commencement Date)           6. Premises (Article
1):                 6.1 Premises:   21,697 rentable square feet of space located
on the first (1st) floor of the Building (as defined below), as depicted on
Exhibit A attached hereto.             6.2 Building:   The Premises are located
in the building whose address is 1010 Atlantic Avenue, Alameda, California.    
      7. Term (Article 2):                 7.1 Lease Term:   Six (6) years and
four (4) months.             7.2 Lease Commencement Date:   The earlier to occur
of (i) the date Tenant commences business operations in the Premises following
Tenant’s satisfaction, or waiver by Landlord, of the Contingency (as defined in
Section 2.2 of the Lease), and Landlord’s subsequent delivery of the Premises to
Tenant with Landlord’s Work Substantially Completed (as such terms are defined
in Article 1 of the Tenant Work Letter attached to the Lease as Exhibit B ), and
(ii) one hundred twenty (120) days following Tenant’s satisfaction, or waiver by
Landlord, of the Contingency and Landlord’s subsequent delivery of the Premises
to Tenant with Landlord’s Work Substantially Completed.             7.3 Lease
Expiration Date:   The last day of the month in which the seventy-sixth (76th)
month anniversary of the Lease Commencement Date occurs.           8. Base Rent
(Article 3):    



                          Months of Lease Term   Annual
Base Rent     Monthly
Installment
of Base Rent     Monthly Base Rental Rate
per Rentable Square Foot
of Premises                             1 – 16*   $ 468,655.20     $ 39,054.60  
  $ 1.80   17 –28   $ 481,673.40     $ 40,139.45     $ 1.85   29 – 40   $
497,295.24     $ 41,441.27     $ 1.91   41 – 52   $ 512,917.08     $ 42,743.09  
  $ 1.97   53 – 64   $ 528,538.92     $ 44,044.91     $ 2.03   65 – 76   $
544,160.76     $ 45,346.73     $ 2.09  

 

    MARINA VILLAGE     [Aqua Metals, Inc.]

 

(vi)

 



 





          TERMS OF LEASE     (References are to the Lease)   DESCRIPTION *
Subject to abatement of Base Rent during the first four (4) months of the
initial Lease Term pursuant to Section 3.2 of the Lease.         9. Additional
Rent (Article 4):                 9.1 Expense Base Year:   Calendar year 2016.  
          9.2 Tax Expense Base Year:   Calendar year 2016.             9.3
Utilities Base Year:   Calendar year 2016.             9.4 Tenant’s Share of
Operating Expenses, Tax Expenses and Utilities Costs:   49.31% (21,697 rentable
square feet within the Premises/44,000 rentable square feet within the
Building).           10. Security Deposit (Article 20):   $45,346.73, subject to
increase and reduction pursuant to Section 20.1.2 of the Lease.

 

        11. Brokers (Section 24.25):   CBRE, Inc., representing Landlord, and CM
Commercial Real Estate, Inc., representing Tenant.         12. Parking (Article
23):   Seventy-two (72) unreserved parking spaces (i.e., 3.3 unreserved parking
spaces for every 1,000 rentable square feet of the Premises).

 

    MARINA VILLAGE     [Aqua Metals, Inc.]

 

(vii)

 



 



LEASE

 

This Lease, which includes the preceding Summary and the exhibits attached
hereto and incorporated herein by this reference (the Lease, the Summary and the
exhibits to be known sometimes collectively hereafter as the “Lease”), dated as
of the date set forth in Section 1 of the Summary, is made by and between BSREP
MARINA VILLAGE OWNER LLC, a Delaware limited liability company (“Landlord”), and
AQUA METALS, INC., a Delaware corporation (“Tenant”).

 

ARTICLE 1

 

PROJECT, BUILDING AND PREMISES

 

1.1          Project, Building and Premises.

 

1.1.1          Premises. Upon and subject to the terms, covenants and conditions
hereinafter set forth in this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the premises described in Section 6.1 of the Summary
(the “Premises”), which Premises are located in the Building (as defined in
Section 6.2 of the Summary) and located within the Project (as defined below).
The floor plan of the Premises is attached hereto as Exhibit A.

 

1.1.2          Building and Project. The Building is part of a multi-building
commercial project known as “Marina Village” and located on the approximately
200-acre site on the estuary side of the island of Alameda. The term “Project”
as used in this Lease, shall mean, collectively: (i) the Building; (ii) the
other existing buildings located within such 200-acre site (collectively, the
“Other Existing Buildings”); (iii) the surface parking areas servicing the
Building and the Other Existing Buildings and located within such 200-acre site
(collectively, the “Parking Facilities”); (iv) any outside plaza areas,
walkways, driveways, courtyards, public and private streets, transportation
facilitation areas and other improvements and facilities now or hereafter
constructed surrounding and/or servicing the Building and/or the Other Existing
Buildings, which are designated from time to time by Landlord (and/or any other
owners of Marina Village) as common areas appurtenant to or servicing the
Building, the Other Existing Buildings and any such other improvements; (v) any
additional buildings, improvements, facilities and common areas which Landlord
(any other owners of Marina Village and/or any common area association formed by
Landlord, Landlord’s predecessor-in-interest and/or Landlord’s assignee for the
Project) may add thereto from time to time within or as part of the Project; and
(vi) the land upon which any of the foregoing are situated. The site plan
depicting the current configuration of the Project is attached hereto as
Exhibit A-1. Notwithstanding the foregoing or anything contained in this Lease
to the contrary, (1) Landlord has no obligation to expand or otherwise make any
improvements within the Project, including, without limitation, any of the
outside plaza areas, walkways, driveways, courtyards, public and private
streets, transportation facilitation areas and other improvements and facilities
which may be depicted on Exhibit A-1 attached hereto (as the same may be
modified by Landlord (and/or any other owners of Marina Village) from time to
time without notice to Tenant), other than Landlord’s obligations (if any)
specifically set forth in the Tenant Work Letter attached hereto as Exhibit B
(the “Tenant Work Letter”), and (2) Landlord (and/or any other owners of Marina
Village) shall have the right from time to time to include or exclude any
improvements or facilities within the Project, at such party’s sole election, as
more particularly set forth in Section 1.1.3 below.

 

1.1.3          Tenant’s and Landlord’s Rights. Tenant shall have the right to
the exclusive use of the Premises (subject to Landlord’s rights specifically set
forth in this Lease) and the nonexclusive use of the common corridors and
hallways, stairwells, elevators (if any), restrooms and other public or common
areas located within the Building, and the non-exclusive use of those areas
located on the Project that are designated by Landlord from time to time as
common areas for the Building; provided, however, that (i) Tenant’s use thereof
shall be subject to (A) the provisions of any covenants, conditions and
restrictions regarding the use thereof now or hereafter recorded against the
Project, and (B) such reasonable, non-discriminatory rules and regulations as
Landlord may make from time to time (which shall be provided in writing to
Tenant), and (ii) Tenant may not go on the roof of Building or the Other
Existing Buildings without Landlord’s prior consent (which may be withheld in
Landlord’s sole and absolute discretion) and without otherwise being accompanied
by a representative of Landlord. Landlord (and/or any other owners of Marina
Village) reserve the right from time to time to use any of the common areas of
the Project, and the roof, risers and conduits of the Building and the Other
Existing Buildings for telecommunications and/or any other purposes, and to do
any of the following, provided the same do not unreasonably and materially
interfere with Tenant’s occupancy of or use of the Premises for the purposes
permitted under this Lease: (1) make any changes, additions, improvements,
repairs and/or replacements in or to the Project or any portion or elements
thereof, including, without limitation, (x) changes in the location, size, shape
and number of driveways, entrances, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways, public and private
streets, plazas, courtyards, transportation facilitation areas and common areas,
and (y) expanding or decreasing the size of the Project and any common areas and
other elements thereof, including adding, deleting and/or excluding buildings
(including any of the Other Existing Buildings) thereon and therefrom; (2) close
temporarily any of the common areas while engaged in making repairs,
improvements or alterations to the Project; (3) retain and/or form a common area
association or associations under covenants, conditions and restrictions to own,
manage, operate, maintain, repair and/or replace all or any portion of the
landscaping, driveways, walkways, public and private streets, plazas,
courtyards, transportation facilitation areas and/or other common areas located
outside of the Building and the Other Existing Buildings and, subject to
Article 4 below, include the common area assessments, fees and taxes charged by
the association(s) and the cost of maintaining, managing, administering and
operating the association(s), in Operating Expenses or Tax Expenses; and
(4) perform such other acts and make such other changes with respect to the
Project as Landlord may, in the exercise of good faith business judgment, deem
to be appropriate.

 

MARINA VILLAGE
[Aqua Metals, Inc.]

 

 

 

  

1.2          Condition of Premises. Except as expressly set forth in this Lease
and in the Tenant Work Letter, Landlord shall not be obligated to provide or pay
for any improvement, remodeling or refurbishment work or services related to the
improvement, remodeling or refurbishment of the Premises, and Tenant shall
accept the Premises in its “As Is” condition on the Lease Commencement Date.

 

1.3          Rentable Square Feet. The parties hereby stipulate that the
Premises contain the rentable square feet set forth in Section 6.1 of the
Summary, and such square footage amount is not subject to adjustment or
remeasurement by Landlord or Tenant. Accordingly, there shall be no adjustment
in the Base Rent or other amounts set forth in this Lease which are determined
based upon the rentable square feet of the Premises.

 

1.4          Temporary Space. During the period commencing upon the date of
mutual execution and delivery of this Lease (the “Temporary Space Commencement
Date”) and continuing until the Lease Commencement Date (such period is referred
to herein as the “Temporary Space Term”), Landlord shall lease to Tenant and
Tenant shall lease from Landlord that certain space commonly known as Suite 100
containing approximately 22,303 rentable square feet, located on the first (1st)
floor of that certain building located at 1010 Marina Village Parkway (the
“Temporary Space Building”) and depicted on Exhibit H attached hereto (the
“Temporary Space”). Tenant’s lease of the Temporary Space shall be upon the
following terms, conditions and limitations:

 

1.4.1          Tenant shall accept the Temporary Space in its “AS-IS” condition
as of the Temporary Space Commencement Date and Landlord shall not be required
to construct or pay for, or contribute any improvement allowance for, any
improvements or alterations in or to the Temporary Space, it being acknowledged
and agreed to by Tenant that neither Landlord nor any agent of Landlord has made
any representation or warranty with respect to the Temporary Space or its
condition or its suitability for the conduct of Tenant’s business;

 

1.4.2          Tenant shall have no obligation to pay Base Rent or Tenant’s
Share of increases in Operating Expenses, Tax Expenses or Utilities Costs for
the Temporary Space during the Temporary Space Term;

 

1.4.3          Tenant shall have no right to sublease all or any portion of the
Temporary Space; and

 

1.4.4          except as specifically provided above in this Section 1.4, all
obligations of Tenant contained in this Lease with respect to the Premises
(including, without limitation, Tenant’s indemnification obligations, Tenant’s
obligation to obtain and maintain insurance and Tenant’s obligation to furnish
and pay for utilities and janitorial services for the Temporary Space in
accordance with Article 6 below) shall be applicable with respect to the
Temporary Space during the Temporary Space Term, except that all references in
this Lease to “Building” shall mean the “Temporary Space Building” as and to the
extent applicable; provided, however, that notwithstanding the foregoing, Tenant
shall surrender and deliver exclusive possession of the Temporary Space to
Landlord on or prior to the expiration or earlier termination of the Temporary
Space Term with all of Tenant’s personal property removed therefrom (and all
damage resulting from such removal repaired) and otherwise in the same condition
that the Temporary Space is delivered to Tenant on the Temporary Space
Commencement Date, ordinary wear and tear excepted. If Tenant fails to surrender
and deliver exclusive possession of the Temporary Space to Landlord on or prior
to the expiration of the Temporary Space Term, then Tenant shall be deemed in
holdover of the Temporary Space and the provisions of Article 16 below shall
apply, except that the Base Rent payable by Tenant during such holdover period
shall equal $80,290.80 per month.

 

MARINA VILLAGE
[Aqua Metals, Inc.]

 

-2-

 

  

ARTICLE 2

 

LEASE TERM

 

2.1          In General. The terms and provisions of this Lease shall be
effective as of the date of this Lease except for the provisions of this Lease
relating to the payment of Rent. The term of this Lease (the “Lease Term”) shall
be as set forth in Section 7.1 of the Summary and shall commence on the date
(the “Lease Commencement Date”) set forth in Section 7.2 of the Summary, and
shall terminate on the date (the “Lease Expiration Date”) set forth in
Section 7.3 of the Summary, unless this Lease is sooner terminated as
hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term, provided
that the last Lease Year shall end on the Lease Expiration Date. Following
Tenant’s satisfaction, or Landlord’s waiver, of the Contingency, Landlord shall
perform Landlord’s Work. When Landlord’s Work is Substantially Completed,
Landlord shall deliver the Premises to Tenant. Following the Lease Commencement
Date, Landlord shall deliver to Tenant an amendment in the form as set forth in
Exhibit C, attached hereto, confirming that Tenant has satisfied or Landlord has
waived the Contingency and Landlord’s Work has been Substantially Completed and
setting forth, among other things, the Lease Commencement Date and the Lease
Expiration Date, which amendment Tenant shall execute and return to Landlord
within five (5) business days after Tenant’s receipt thereof. If Tenant fails to
execute and return the amendment within such 5-business day period and such
failure continues for five (5) days after written notice thereof delivered to
Tenant by Landlord, then Tenant shall be deemed to have approved and confirmed
the dates and terms set forth therein, provided that such deemed approval shall
not relieve Tenant of its obligation to execute and return the amendment (and
such failure shall constitute a default by Tenant hereunder).

 

2.2          Contingency. Notwithstanding the execution and delivery of this
Lease by Landlord and Tenant, Tenant shall have until September 1, 2015 (the
“Contingency Date”) to deliver to Landlord either, at Tenant’s election, (i) an
additional cash security deposit in the amount of $500,000.00 in accordance with
the terms and conditions of Section 20.1.2 below, or (ii) the Letter of Credit
in the amount of $500,000.00 as defined in, and in accordance with the terms and
conditions of, Section 20.2 below (such condition shall hereinafter be referred
to as the “Contingency”). If, however, as of the Contingency Date, Tenant has
not satisfied the Contingency, then Landlord shall have the right to terminate
this Lease, exercisable by written notice delivered by Landlord to Tenant on or
before the date that is the earlier of (A) the date Tenant satisfies the
Contingency, and (b) thirty (30) days after the Contingency Date. If Landlord
fails to timely deliver such termination notice, then the Contingency shall be
deemed waived by Landlord and Tenant shall not be obligated to deliver the
additional cash security deposit or Letter of Credit. If Landlord timely
delivers such termination notice, then: (1) this Lease shall terminate upon the
date Tenant receives such termination notice; and (2) as consideration for
Landlord entering this Lease and reserving the Premises for Tenant through the
Contingency Date, Tenant shall pay to Landlord a “Termination Fee” equal to
$84,401.33 (which is the sum of the initial Security Deposit plus the Prepaid
Rent [as defined below]), which payment shall be effected by Landlord retaining
and not returning to Tenant (and Landlord shall be released of any obligation to
return to Tenant) the initial Security Deposit and Prepaid Rent. The parties
acknowledge and agree that Landlord shall have no obligation to perform
Landlord’s Work, deliver the Premises to Tenant, disburse any portion of the
Tenant Improvement Allowance (as such terms are defined in the Tenant Work
Letter), pay any leasing commissions to the Brokers in connection with this
Lease or expend any other funds (other than the Space Plan Allowance, as defined
in the Tenant Work Letter) in connection with this Lease unless and until Tenant
has satisfied or Landlord has waived the Contingency.



 

MARINA VILLAGE
[Aqua Metals, Inc.]

 

-3-

 

 

2.3          Delay Abatement. Notwithstanding anything to the contrary contained
in this Lease, if Landlord is unable to deliver the Premises to Tenant with
Landlord’s Work Substantially Completed on or before the date that is
thirty (30) days after the Contingency has been satisfied by Tenant or waived by
Landlord (the “Outside Delivery Date”), as such date shall be extended day for
day for each day Landlord is delayed in delivering the Premises to Tenant with
Landlord’s Work Substantially Completed as a result of events of Force Majeure
(as defined in Section 24.17 below), then Landlord shall abate one (1) day of
Base Rent for every one (1) day of delay that Landlord fails to deliver the
Premises to Tenant with Landlord’s Work Substantially Completed beyond the
Outside Delivery Date (as so extended), but not beyond the date the Lease
Commencement Date occurs. The abatement right afforded to Tenant under this
Section 2.3 shall be Tenant’s sole and exclusive remedy for Landlord’s failure
to deliver the Premises to Tenant with Landlord’s Work Substantially Completed
on or before the Outside Delivery Date, as it may be extended as provided
hereinabove.



 

2.4          Early Entry Period. During the period (the “Early Entry Period”)
from the day after Tenant’s satisfaction (or waiver by Landlord) of the
Contingency and Landlord’s subsequent delivery of the Premises to Tenant with
Landlord’s Work Substantially completed until the day before the Commencement
Date, Tenant shall have the right to enter the Premises to construct the Tenant
Improvements therein pursuant to the Tenant Work Letter, provided that Tenant
has delivered to Landlord the certificates of insurance and any and all other
evidence of insurance required under this Lease to be carried by Tenant and any
contractors retained thereby. All of the terms and conditions of this Lease
shall apply during the Early Entry Period, including, without limitation,
Tenant’s obligation to pay to Landlord all sums and charges required to be paid
by Tenant under this Lease as though the Lease Commencement Date had occurred
(although the Lease Commencement Date shall not actually occur until the date
set forth in Section 7.2 of the Summary); provided however, during the Early
Entry Period, (i) Tenant shall not be obligated to pay Base Rent or Tenant’s
Share of increases in Operating Expenses, Tax Expenses or Utilities Costs, and
(ii) Tenant shall not be charged for any utilities consumed in the Premises.

 

ARTICLE 3

 

BASE RENT

 

3.1          Base Rent. Tenant shall pay, without notice or demand, to Landlord
or Landlord’s agent at Landlord’s address provided in Section 3 of the Summary,
or at such other place as Landlord may from time to time designate in writing,
in currency or a check for currency which, at the time of payment, is legal
tender for private or public debts in the United States of America, or at
Landlord’s election, by wire or ACH transfer, base rent (“Base Rent”) as set
forth in Section 8 of the Summary, payable in equal monthly installments as set
forth in Section 8 of the Summary in advance on or before the first day of each
and every month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the fifth (5th) full month of the Lease Term in
the amount of $39,054.60 (the “Prepaid Rent”) shall be paid at the time of
Tenant’s execution of this Lease. If any rental payment date (including the
Lease Commencement Date) falls on a day of the month other than the first day of
such month or if any rental payment is for a period which is shorter than one
month, then the rental for any such fractional month shall be a proportionate
amount of a full calendar month’s rental based on the proportion that the number
of days in such fractional month bears to the number of days in the calendar
month during which such fractional month occurs. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.

 

3.2          Abatement of Base Rent. Notwithstanding Section 3.1 above to the
contrary, and provided that Tenant faithfully performs all of the terms and
conditions of this Lease and is not in default under this Lease beyond the
expiration of all applicable notice and cure periods, Landlord hereby agrees to
abate Tenant’s obligation to pay the monthly installments of Base Rent otherwise
payable by Tenant to Landlord for the Premises (collectively, the “Abated Rent”)
during the first four (4) months of the initial Lease Term. During such
abatement period, Tenant shall remain responsible for the payment of all of its
other monetary obligations under this Lease. In the event of a default by Tenant
under the terms of this Lease beyond the expiration of any applicable notice and
cure periods that results in the early termination of this Lease during the
Lease Term pursuant to the provisions of Article 19 below, then as a part of the
recovery set forth in Article 19 below, Landlord shall be entitled to recover
the unamortized balance of the Abated Rent. For purposes of this Section 3.2,
the Abated Rent shall be amortized on a straight-line basis over the scheduled
76-month initial Lease Term, and the unamortized portion thereof shall be
determined based upon the unexpired portion of the initial Lease Term as of the
date of such early termination.

 

MARINA VILLAGE
[Aqua Metals, Inc.]

 

-4-

 

  

ARTICLE 4

 

ADDITIONAL RENT

 

4.1          Additional Rent. In addition to paying the Base Rent specified in
Article 3 above, Tenant shall pay as additional rent the sum of the following:
(i) Tenant’s Share (as defined below) of the annual Operating Expenses allocated
to the Building (pursuant to Section 4.3.4 below) which are in excess of the
amount of Operating Expenses allocated to the Building and applicable to the
Expense Base Year; plus (ii) Tenant’s Share of the annual Tax Expenses allocated
to the Building (pursuant to Section 4.3.4 below) which are in excess of the
amount of Tax Expenses allocated to the Building and applicable to the Tax
Expense Base Year; plus (iii) Tenant’s Share of the annual Utilities Costs
allocated to the Building (pursuant to Section 4.3.4 below) which are in excess
of the amount of Utilities Costs allocated to the Building and applicable to the
Utilities Base Year. Such additional rent, together with any and all other
amounts payable by Tenant to Landlord pursuant to the terms of this Lease
(including, without limitation, pursuant to Article 6), shall be hereinafter
collectively referred to as the “Additional Rent.” The Base Rent and Additional
Rent are herein collectively referred to as the “Rent.” All amounts due under
this Article 4 as Additional Rent shall be payable for the same periods and in
the same manner, time and place as the Base Rent. Without limitation on other
obligations of Tenant which shall survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

 

4.2          Definitions. As used in this Article 4, the following terms shall
have the meanings hereinafter set forth:

 

4.2.1          “Calendar Year” shall mean each calendar year in which any
portion of the Lease Term falls, through and including the calendar year in
which the Lease Term expires.

 

4.2.2          “Expense Base Year” shall mean the year set forth in Section 9.1
of the Summary.

 

4.2.3          “Expense Year” shall mean each Calendar Year.



 

MARINA VILLAGE
[Aqua Metals, Inc.]

 

-5-

 

 

4.2.4          “Operating Expenses” shall mean all expenses, costs and amounts
of every kind and nature which Landlord shall pay during any Expense Year
because of or in connection with the ownership, management, maintenance, repair,
restoration or operation of the Project, including, without limitation, any
amounts paid for: (i) the cost of operating, maintaining, repairing, renovating
and managing the utility systems, mechanical systems, sanitary and storm
drainage systems, any elevator systems (if applicable) and all other Systems and
Equipment (as defined below), and the cost of supplies and equipment and
maintenance and service contracts in connection therewith; (ii) the cost of
licenses, certificates, permits and inspections, and the cost of contesting the
validity or applicability of any governmental enactments which may affect
Operating Expenses, and the costs incurred in connection with implementation and
operation (by Landlord or any common area association(s) formed for the Project)
of any transportation system management program or similar program; (iii) the
cost of insurance carried by Landlord, in such amounts as Landlord may
reasonably determine or as may be required by any mortgagees of any mortgage or
the lessor of any ground lease affecting the Project; (iv) the cost of
landscaping, relamping, supplies, tools, equipment and materials, and all fees,
charges and other costs (including reasonable consulting fees, legal fees and
accounting fees) incurred in connection with the management, operation, repair
and maintenance of the Project, but any such management fees shall not exceed
four percent (4%) of the gross revenues of the Project; (v) any equipment rental
agreements or management agreements (including the cost of any management fee
and the fair rental value of any office space provided thereunder); (vi) wages,
salaries and other compensation and benefits of all persons engaged in the
operation, management, maintenance or security of the Project, and employer’s
Social Security taxes, unemployment taxes or insurance, and any other taxes
which may be levied on such wages, salaries, compensation and benefits; (vii)
payments under any easement, license, operating agreement, declaration,
restrictive covenant, underlying or ground lease (excluding rent), or instrument
pertaining to the sharing of costs by the Project; (viii) the cost of janitorial
service, trash removal (provided, however, Operating Expenses shall not include
the cost of janitorial services and trash removal services provided to the
Premises or the premises of other tenants of the Building and/or the Project or
the cost of replacing light bulbs, lamps, starters and ballasts for lighting
fixtures in the Premises and the premises of other tenants in the Building
and/or the Project since Tenant is obligated to perform and pay for such
services for the Premises directly pursuant to Section 6.6 below), alarm and
security service, if any, window cleaning, replacement of wall and floor
coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and other
common or public areas or facilities, maintenance and replacement of curbs and
walkways, and repair to roofs; (ix) amortization (including interest on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project (x) the
cost of any capital improvements or other costs incurred after the Lease
Commencement Date (I) which are intended as a labor-saving device or to effect
other economies in the operation or maintenance of the Project (but only to the
extent of the reasonably anticipated costs savings to be achieved therefrom),
(II) made to the Project or any portion thereof after the Lease Commencement
Date that are required by any changes in any governmental law or regulation
first becoming effective after the Lease Commencement Date, or (III) which are
Conservation Costs (as defined below) and/or which are reasonably determined by
Landlord to be in the best interests of the Project; provided, however, that if
any such cost described in (I), (II) or (III) above, is a capital expenditure,
such cost shall be amortized over the useful life of the capital item as
Landlord shall reasonably determine in accordance with standard real estate
management and accounting principles, consistently applied, including interest
on the unamortized cost at a rate equal to the floating commercial loan rate
announced from time to time by Bank of America, a national banking association,
or its successor, as its reference rate, plus one percent (1%) per annum; and
(xi) the costs and expenses of complying with, or participating in,
conservation, recycling, sustainability, energy efficiency, waste reduction or
other programs or practices implemented or enacted from time to time at the
Building and/or Project, including, without limitation, in connection with any
LEED (Leadership in Energy and Environmental Design) rating or compliance system
or program, including that currently coordinated through the U.S. Green Building
Council or Energy Star rating and/or compliance system or program (collectively,
“Conservation Costs”). If Landlord is not furnishing any particular work or
service (the cost of which, if performed by Landlord, would be included in
Operating Expenses) to a tenant who has undertaken to perform such work or
service in lieu of the performance thereof by Landlord, Operating Expenses shall
be deemed to be increased by an amount equal to the additional Operating
Expenses which would reasonably have been incurred during such period by
Landlord if it had at its own expense furnished such work or service to such
tenant. If any of (x) the Building, (y) the Other Existing Buildings (but only
during the period of time the same are included by Landlord within the Project)
and (z) any additional buildings are added to the Project pursuant to
Section 1.1.3 above (but only during the period of time after such additional
buildings have been fully constructed and ready for occupancy and are included
by Landlord within the Project) are less than ninety-five percent (95%) occupied
during all or a portion of any Expense Year (including the Expense Base Year),
Landlord shall make an appropriate adjustment to the variable components of
Operating Expenses for such year or applicable portion thereof, employing sound
accounting and management principles, to determine the amount of Operating
Expenses that would have been paid had the Building, such Other Existing
Buildings and such additional buildings (if any) been ninety-five percent (95%)
occupied; and the amount so determined shall be deemed to have been the amount
of Operating Expenses for such year, or applicable portion thereof.

  

Subject to the provisions of Section 4.3.4 below, Landlord shall have the right,
from time to time, to equitably allocate some or all of the Operating Expenses
(and/or Tax Expenses and Utilities Costs) between the Building and the Other
Existing Buildings and/or among different tenants of the Project and/or among
different buildings of the Project as and when such different buildings are
constructed and added to (and/or excluded from) the Project or otherwise (the
“Cost Pools”). Such Cost Pools may include, without limitation, the office space
tenants and the tech/R&D space tenants of the Project or of a building or
buildings within the Project. Such Cost Pools may also include an allocation of
certain Operating Expenses (and/or Tax Expenses and Utilities Costs) within or
under covenants, conditions and restrictions affecting the Project. In addition,
Landlord shall have the right from time to time, in its reasonable discretion,
to include or exclude existing or future buildings in the Project for purposes
of determining Operating Expenses, Tax Expenses and Utilities Costs and/or the
provision of various services and amenities thereto, including allocation of
Operating Expenses, Tax Expenses and Utilities Costs in any such Cost Pools.

 

Notwithstanding anything to the contrary set forth in this Article 4, when
calculating Operating Expenses for the Expense Base Year, Operating Expenses
shall exclude one-time Conservation Costs and other special charges, costs or
fees incurred in the Base Year only, including those attributable to market-wide
labor-rate increases or other extraordinary circumstances, including, but not
limited to, boycotts and strikes, and costs relating to capital improvements or
expenditures.



 

MARINA VILLAGE
[Aqua Metals, Inc.]

 

-6-

 

 

Notwithstanding the foregoing, Operating Expenses shall not, however, include:
(A) costs of leasing commissions, attorneys’ fees and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Project; (B) costs (including permit, license
and inspection costs) incurred in renovating or otherwise improving, decorating
or redecorating rentable space for other tenants or vacant rentable space; (C)
costs incurred due to the violation by Landlord of the terms and conditions of
any lease of space in the Project; (D) costs of overhead or profit increment
paid to Landlord or to subsidiaries or affiliates of Landlord for services in or
in connection with the Project to the extent the same exceeds the costs of
overhead and profit increment included in the costs of such services which could
be obtained from third parties on a competitive basis; (E) except as otherwise
specifically provided in this Section 4.2.4, costs of interest on debt or
amortization on any mortgages, and rent payable under any ground lease of the
Project; (F) Utilities Costs; (G) Tax Expenses; (H) costs of repairs or
restoration to the extent that such repairs or restoration are necessary as a
result of a fire or other casualty, or condemnation, except for commercially
reasonable deductible amounts pertaining to any casualty repairs or restoration
not exceeding deductible amounts ordinarily obtained by institutional owners of
the Comparable Buildings (as defined in the Extension Option Rider); (I) costs
of correcting defects in the initial design or construction of the Building or
Project; (J) reserves for bad debts or for future improvements, repairs,
additions, etc.; (K) costs of acquisition of sculptures, painting and other
objects of art; (L) costs, including penalties, fines and associated legal
expenses, incurred due to the violation by Landlord or any other tenant in the
Project of applicable laws, that would not have been incurred but for any such
violations by Landlord or such tenant; (M) costs incurred to comply with
applicable laws with respect to the cleanup, removal, investigation and/or
remediation (collectively, “Remediation Costs”) of any Hazardous Materials (as
defined in Article 5 below) in, on or under the Project and/or the Building to
the extent such Hazardous Materials are: (1) in existence as of the Lease
Commencement Date and in violation of applicable laws in effect as of the Lease
Commencement Date; or (2) introduced onto the Project and/or the Building after
the Lease Commencement Date by Landlord or any of Landlord’s agents, employees,
contractors or other tenants in violation of applicable laws in effect at the
date of introduction; (N) rentals for items (except when needed in connection
with normal repairs and maintenance of permanent systems) which if purchased,
rather than rented, would constitute a capital improvement not included in
Operating Expenses pursuant to this Lease (excluding, however, equipment not
affixed to the Building or the Project which is used in providing janitorial or
similar services); (O) costs associated with the operation of the business of
the partnership or entity which constitutes Landlord as the same are
distinguished from the costs of operation of the Building and/or the Project,
including partnership accounting and legal matters, costs of defending any
lawsuits with or claims by any mortgagee (except as the actions of Tenant may be
in issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord’s interest in the Building or the Project, costs of any disputes
between Landlord and its employees (if any) not engaged in Building and/or
Project operation, disputes of Landlord with Project management, or outside fees
paid in connection with disputes with other tenants (except to the extent the
expenditure of such outside fees generally benefit all tenants of the Building
and Landlord included such category of expenses or similar types of expenses, if
actually incurred, in the Expense Base Year); (P) costs of items considered
capital improvements, capital repairs, capital replacements, and/or capital
equipment (“Capital Items”), all as determined in accordance with standard real
estate accounting practices, except as specifically permitted in Sections
4.2.4(ix) and (x) above; (Q) any costs for which Landlord has been reimbursed
(other than through the Operating Expenses pass-through provisions of other
leases for the Project) or receives a credit, refund or discount; (R) costs of
Landlord’s earthquake insurance and flood insurance premiums in excess of those
generally being charged to institutional owners of the Comparable Buildings for
such insurance; (S) expenses in connection with services or other benefits for
which Tenant is charged directly but which are provided to other tenants of the
Building or Project at no cost (or are separately reimbursed by such other
tenants); (T) interest, penalties or other costs arising out of Landlord’s
failure to make timely payment of any of its obligations under this Lease,
including, without limitation, Landlord’s failure to make timely payment of any
item that is included in Operating Expenses, Tax Expenses or Utilities Costs;
and (U) costs arising from the negligence or willful misconduct of Landlord
and/or Landlord’s agents, employees and contractors.

  

4.2.5          “Systems and Equipment” shall mean any plant, machinery,
transformers, duct work, cable, wires, and other equipment, facilities, and
systems designed to supply heat, ventilation, air conditioning and humidity or
any other services or utilities, or comprising or serving as any component or
portion of the electrical, gas, steam, plumbing, sprinkler, communications,
alarm, security, or fire/life safety systems or equipment, or any other
mechanical, electrical, electronic, computer or other systems or equipment which
serve the Building and/or any other building in the Project in whole or in part.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-7-

 

 

4.2.6       “Tax Expense Base Year” shall mean the year set forth in Section 9.2
of the Summary.

 

4.2.7       “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, assessments, charges or other impositions
of every kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit assessments, fees and taxes, child care subsidies, fees
and/or assessments, job training subsidies, fees and/or assessments, open space
fees and/or assessments, housing subsidies and/or housing fund fees or
assessments, public art fees and/or assessments, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems and equipment, appurtenances, furniture
and other personal property used in connection with the Project), which Landlord
shall pay during any Expense Year because of or in connection with the
ownership, leasing and operation of the Project or Landlord’s interest therein.
For purposes of this Lease, Tax Expenses shall be calculated as if (i) the
tenant improvements in the Building, the Other Existing Buildings and any
additional buildings added to the Project pursuant to Section 1.1.3 above (but
only during the period of time that such Other Existing Buildings and additional
buildings are included by Landlord within the Project) were fully constructed,
and (ii) the Project, the Building, such Other Existing Buildings and such
additional buildings (if any) and all tenant improvements therein were fully
assessed for real estate tax purposes.

  

4.2.7.1           Tax Expenses shall include, without limitation:

 

(i)           Any tax on Landlord’s rent, right to rent or other income from the
Project or as against Landlord’s business of leasing any of the Project;

 

(ii)          Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants. It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Tax Expenses for purposes of this Lease;

 

(iii)         Any assessment, tax, fee, levy, or charge allocable to or measured
by the area of the Premises or the rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof;

 

(iv)         Any assessment, tax, fee, levy or charge, upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the Premises; and

 

(v)          Any reasonable expenses incurred by Landlord in attempting to
protest, reduce or minimize Tax Expenses.

 

4.2.7.2           In no event shall Tax Expenses for any Expense Year be less
than the Tax Expenses for the Tax Expense Base Year. In addition, in no event
shall the component of Tax Expenses comprised of certain assessments paid by
Landlord in connection with the Marina Village Assessment District 84-3, less
certain incremental real estate tax refunds granted to Landlord in connection
therewith (collectively, the “Net Bond Assessment Component”) for any Expense
Year be less than the Net Bond Assessment Component of Tax Expenses for the Tax
Expense Base Year.

 

4.2.7.3           Notwithstanding anything to the contrary contained in this
Section 4.2.7, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state net income taxes, and other
taxes to the extent applicable to Landlord’s net income (as opposed to rents,
receipts or income attributable to operations at the Project), (ii) any items
included as Operating Expenses, and (iii) any items paid by Tenant under
Section 4.4 below.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-8-

 

 

4.2.8          “Tenant’s Share” shall mean the percentage set forth in
Section 9.4 of the Summary. Tenant’s Share was calculated by dividing the number
of rentable square feet of the Premises by the total rentable square feet in the
Building (as set forth in Section 9.4 of the Summary), and stating such amount
as a percentage. Landlord shall have the right to redetermine the rentable
square feet of the Building (but not the Premises) if the physical size of the
Building is actually increased or decreased (due to casualty, condemnation or
other reasons), and Tenant’s Share shall be appropriately adjusted to reflect
any such redetermination. If Tenant’s Share is adjusted pursuant to the
foregoing, as to the Expense Year in which such adjustment occurs, Tenant’s
Share for such year shall be determined on the basis of the number of days
during such Expense Year that each such Tenant’s Share was in effect.

 

4.2.9          “Utilities Base Year” shall mean the year set forth in
Section 9.3 of the Summary.

 



4.2.10        “Utilities Costs” shall mean all actual charges for utilities for
the Building and the Project (including utilities for the Other Existing
Buildings and additional buildings, if any, added to the Project during the
period of time the same are included by Landlord within the Project) which
Landlord shall pay during any Expense Year, as well as related fees,
assessments, measurement meters and devices and surcharges; provided, however,
Utilities Costs shall not include the costs of those utilities (including
after-hours HVAC) provided to the Premises and the premises of other tenants of
the Project since Tenant is responsible for directly paying for all such
utilities provided to the Premises pursuant to Section 6.1 below. Utilities
Costs shall be calculated assuming the Building (and, during the period of time
when such buildings are included by Landlord within the Project, the Other
Existing Buildings and any additional buildings, if any, added to the Project)
are at least ninety-five percent (95%) occupied. If, during all or any part of
any Expense Year, Landlord shall not provide any utilities (the cost of which,
if provided by Landlord, would be included in Utilities Costs) to a tenant
(including Tenant) who has undertaken to provide the same instead of Landlord,
Utilities Costs shall be deemed to be increased by an amount equal to the
additional Utilities Costs which would reasonably have been incurred during such
period by Landlord if Landlord had at its own expense provided such utilities to
such tenant. Utilities Costs shall include any costs of utilities which are
allocated to the Project under any declaration, restrictive covenant, or other
instrument pertaining to the sharing of costs by the Project or any portion
thereof, including any covenants, conditions or restrictions now or hereafter
recorded against or affecting the Project. For purposes of determining Utilities
Costs incurred for the Utilities Base Year, Utilities Costs for the Utilities
Base Year shall not include any one-time Conservation Costs or other special
charges, costs or fees or extraordinary charges or costs incurred in the
Utilities Base Year only, including those attributable to boycotts, embargoes,
strikes or other shortages of services or fuel.

 

4.3          Calculation and Payment of Additional Rent.

 

4.3.1          Calculation of Excess. If for any Expense Year ending or
commencing within the Lease Term, (i) Tenant’s Share of Operating Expenses
allocated to the Building pursuant to Section 4.3.4 below for such Expense Year
exceeds Tenant’s Share of Operating Expenses allocated to the Building for the
Expense Base Year and/or (ii) Tenant’s Share of Tax Expenses allocated to the
Building pursuant to Section 4.3.4 below for such Expense Year exceeds Tenant’s
Share of Tax Expenses allocated to the Building for the Tax Expense Base Year,
and/or (iii) Tenant’s Share of Utilities Costs allocated to the Building
pursuant to Section 4.3.4 below for such Expense Year exceeds Tenant’s Share of
Utilities Costs allocated to the Building for the Utilities Base Year, then
Tenant shall pay to Landlord, in the manner set forth in Section 4.3.2, below,
and as Additional Rent, an amount equal to such excess (the “Excess”).

 

4.3.2          Statement of Actual Operating Expenses, Tax Expenses and
Utilities Costs and Payment by Tenant. Landlord shall give to Tenant a statement
(the “Statement”) which shall state the Operating Expenses, Tax Expenses and
Utilities Costs incurred or accrued for such preceding Expense Year, and which
shall indicate the amount, if any, of any Excess, which Statement Landlord shall
endeavor to provide to Tenant on or before the first (1st) day of April
following the end of each Expense Year. Within thirty (30) days after Tenant’s
receipt of the Statement for each Expense Year ending during the Lease Term,
Tenant shall pay to Landlord the full amount of the Excess for such Expense
Year, less the amounts, if any, paid during such Expense Year as Estimated
Excess (as defined in and pursuant to Section 4.3.3 below). If any Statement
reflects that the amount of Estimated Excess paid by Tenant to Landlord for such
Expense Year is greater than the actual amount of the Excess for such Expense
Year, then Landlord shall, at Landlord’s option, either (i) remit such
overpayment to Tenant within thirty (30) days after such applicable Statement is
delivered to Tenant, or (ii) credit such overpayment toward the additional Rent
next due and payable to Tenant under this Lease. The failure of Landlord to
timely furnish the Statement for any Expense Year shall not prejudice Landlord
from enforcing its rights under this Article 4. Even though the Lease Term has
expired and Tenant has vacated the Premises, if the Statement for the Expense
Year in which this Lease terminates reflects that Tenant’s payment to Landlord
of Estimated Excess for such Expense Year was greater than or less than the
actual amount of Excess for such last Expense Year, then within thirty (30) days
after Landlord’s delivery of such Statement to Tenant, Landlord shall refund to
Tenant any such overpayment or Tenant shall pay to Landlord any such
underpayment, as the case may be. The provisions of this Section 4.3.2 shall
survive the expiration or earlier termination of the Lease Term.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-9-

 

 

4.3.3          Statement of Estimated Operating Expenses, Tax Expenses and
Utilities Costs. In addition, Landlord shall endeavor to give Tenant a yearly
expense estimate statement (the “Estimate Statement”) which shall set forth
Landlord’s reasonable estimate (the “Estimate”) of what the total amount of
Operating Expenses, Tax Expenses and Utilities Costs allocated to the Building
pursuant to Section 4.3.4 below for the then-current Expense Year shall be and
the estimated Excess (the “Estimated Excess”) as calculated by comparing
(i) Tenant’s Share of Operating Expenses allocated to the Building, which shall
be based upon the Estimate, to Tenant’s Share of Operating Expenses allocated to
the Building for the Expense Base Year, (ii) Tenant’s Share of Tax Expenses
allocated to the Building, which shall be based upon the Estimate, to Tenant’s
Share of Tax Expenses allocated to the Building for the Tax Expense Base Year,
and (iii) Tenant’s Share of Utilities Costs allocated to the Building, which
shall be based upon the Estimate, to Tenant’s Share of Utilities Costs allocated
to the Building for the Utilities Base Year. The failure of Landlord to timely
furnish the Estimate Statement for any Expense Year shall not preclude Landlord
from enforcing its rights to collect any Estimated Excess under this Article 4.
If pursuant to the Estimate Statement an Estimated Excess is calculated for the
then-current Expense Year, Tenant shall pay, with its next installment of Base
Rent due, a fraction of the Estimated Excess for the then-current Expense Year
(reduced by any amounts paid pursuant to the last sentence of this
Section 4.3.3). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year to the month of such payment,
both months inclusive, and shall have twelve (12) as its denominator. Until a
new Estimate Statement is furnished, Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the total
Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.

 

4.3.4          Allocation of Operating Expenses, Tax Expenses and Utilities
Costs to Building. The parties acknowledge that the Building is part of a
multi-building commercial project consisting of the Building, and the Other
Existing Buildings and such other buildings as Landlord (and/or any other owners
of Marina Village) may elect to construct and include as part of the Project
from time to time (the Other Existing Buildings and any such other buildings are
sometimes referred to herein, collectively, as the “Other Buildings”), and that
certain of the costs and expenses incurred in connection with the Project
(i.e. the Operating Expenses, Tax Expenses and Utilities Costs) shall be shared
among the Building and/or such Other Buildings, while certain other costs and
expenses which are solely attributable to the Building and such Other Buildings,
as applicable, shall be allocated directly to the Building and the Other
Buildings, respectively. Accordingly, as set forth in Sections 4.1 and 4.2
above, Operating Expenses, Tax Expenses and Utilities Costs are determined
annually for the Project as a whole, and a portion of the Operating Expenses,
Tax Expenses and Utilities Costs, which portion shall be determined by Landlord
on an equitable basis, shall be allocated to the Building (as opposed to the
tenants of the Other Buildings), and such portion so allocated shall be the
amount of Operating Expenses, Tax Expenses and Utilities Costs payable with
respect to the Building upon which Tenant’s Share shall be calculated. Such
portion of the Operating Expenses, Tax Expenses and Utilities Costs allocated to
the Building shall include all Operating Expenses, Tax Expenses and Utilities
Costs which are attributable solely to the Building, and an equitable portion of
the Operating Expenses, Tax Expenses and Utilities Costs attributable to the
Project as a whole. As an example of such allocation with respect to Tax
Expenses and Utilities Costs, it is anticipated that Landlord (and/or any other
owners of Marina Village) may receive separate tax bills which separately assess
the improvements component of Tax Expenses for each building in the Project
and/or Landlord may receive separate utilities bills from the utilities
companies identifying the Utilities Costs for certain of the utilities costs
directly incurred by each such building (as measured by separate meters
installed for each such building), and such separately assessed Tax Expenses and
separately metered Utilities Costs shall be calculated for and allocated
separately to each such applicable building. In addition, if Landlord (and/or
any other owners of Marina Village) elect to subdivide certain common area
portions of the Project such as landscaping, public and private streets,
driveways, walkways, courtyards, plazas, transportation facilitation areas
and/or accessways into a separate parcel or parcels of land (and/or separately
convey all or any of such parcels to a common area association to own, operate
and/or maintain same), the Operating Expenses, Tax Expenses and Utilities Costs
for such common area parcels of land may be aggregated and then reasonably
allocated by Landlord to the Building and such Other Buildings on an equitable
basis as Landlord (and/or any applicable covenants, conditions and restrictions
for any such common area association) shall provide from time to time.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-10-

 

 

4.4          Taxes and Other Charges for Which Tenant Is Directly Responsible.
Tenant shall reimburse Landlord upon demand for all taxes or assessments
required to be paid by Landlord (except to the extent included in Tax Expenses
by Landlord), excluding state, local and federal personal or corporate income
taxes measured by the net income of Landlord from all sources and estate and
inheritance taxes, whether or not now customary or within the contemplation of
the parties hereto, when:

 

4.4.1          said taxes are measured by or reasonably attributable to the cost
or value of Tenant’s equipment, furniture, fixtures and other personal property
located in the Premises, or by the cost or value of any leasehold improvements
made in or to the Premises by or for Tenant, to the extent the cost or value of
such leasehold improvements exceeds the cost or value of a building standard
build-out as determined by Landlord regardless of whether title to such
improvements shall be vested in Tenant or Landlord;

 

4.4.2          said taxes are assessed upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion of the Project; or

 

4.4.3          said taxes are assessed upon this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises.

 

4.5          Late Charges. If any installment of Rent or any other sum due from
Tenant shall not be received by Landlord or Landlord’s designee within five (5)
days after the due date therefor, then Tenant shall pay to Landlord a late
charge equal to five percent (5%) of the amount due for any payment which is not
so received by Landlord. The late charge shall be deemed Additional Rent and the
right to require it shall be in addition to all of Landlord’s other rights and
remedies hereunder, at law and/or in equity and shall not be construed as
liquidated damages or as limiting Landlord’s remedies in any manner. In addition
to the late charge described above, any Rent or other amounts owing hereunder
which are not paid within five (5) days after the date that they are due shall
thereafter bear interest until paid at a rate (the “Interest Rate”) equal to the
lesser of (i) the “Prime Rate” or “Reference Rate” announced from time to time
by the Bank of America (or such reasonable comparable national banking
institution as selected by Landlord if Bank of America ceases to exist or
publish a Prime Rate or Reference Rate), plus four percent (4%), or (ii) the
highest rate permitted by applicable law.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-11-

 

 

4.6          Audit Rights. If Tenant disputes the amount of the Operating
Expenses, Tax Expenses and Utilities Costs set forth in the Statement for the
particular Expense Year delivered by Landlord to Tenant pursuant to
Section 4.3.2 above, Tenant shall have the right, at Tenant’s cost, upon thirty
(30) days’ prior written notice to Landlord, to have Tenant’s authorized
employees inspect, at Landlord’s offices during normal business hours,
Landlord’s books, records and supporting documents concerning the Operating
Expenses, Tax Expenses and Utilities Costs set forth in such Statement;
provided, however, Tenant shall have no right to conduct such inspection, have
an audit performed by the Accountant (as defined and described hereinbelow), or
object to or otherwise dispute the amount of the Operating Expenses, Tax
Expenses and Utilities Costs set forth in any such Statement unless Tenant
notifies Landlord of such objection and dispute, completes such inspection, and
has the Accountant commence and complete such audit within the one hundred
eighty (180) days immediately following Landlord’s delivery of the particular
Statement in question (the “Review Period”); provided, further, that
notwithstanding any such timely objection, dispute, inspection, and/or audit,
and as a condition precedent to Tenant’s exercise of its right of objection,
dispute, inspection and/or audit as set forth in this Section 4.6, Tenant shall
not be permitted to withhold payment of, and Tenant shall timely pay to
Landlord, the full amounts as required by the provisions of this Article 4 in
accordance with such Statement. However, such payment may be made under protest
pending the outcome of any audit which may be performed by the Accountant as
described below. In connection with any such inspection by Tenant, Landlord and
Tenant shall reasonably cooperate with each other so that such inspection can be
performed pursuant to a mutually acceptable schedule, in an expeditious manner
and without undue interference with Landlord’s operation and management of the
Project. If after such inspection and/or request for documentation, Tenant still
disputes the amount of the Operating Expenses, Tax Expenses and Utilities Costs
set forth in the Statement, Tenant shall have the right, within the Review
Period, to cause a nationally recognized independent certified public accountant
(which is not paid on a commission or contingency basis) mutually approved by
Landlord and Tenant, which approval shall not be unreasonably withheld or
delayed (the “Accountant”) to complete an audit of Landlord’s books and records
to determine the proper amount of the Operating Expenses, Tax Expenses and
Utilities Costs incurred and amounts payable by Tenant for the Expense Year
which is the subject of such Statement. Such audit by the Accountant shall be
final and binding upon Landlord and Tenant. If Landlord and Tenant cannot
mutually agree as to the identity of the Accountant within thirty (30) days
after Tenant notifies Landlord that Tenant desires an audit to be performed,
then the Accountant shall be one of the “Big 4” accounting firms (which is not
paid on a commission or contingency basis), as selected by Tenant. If such audit
reveals that Landlord has over-charged Tenant, then within thirty (30) days
after the results of such audit are made available to Landlord, Landlord shall
reimburse to Tenant the amount of such over-charge, together with interest on
the amount of the over-charge at the Interest Rate. If the audit reveals that
the Tenant was under-charged, then within thirty (30) days after the results of
such audit are made available to Tenant, Tenant shall reimburse to Landlord the
amount of such under-charge. Tenant agrees to pay the cost of such audit unless
it is subsequently determined that Landlord’s original Statement which was the
subject of such audit overstated Operating Expenses, Tax Expenses and Utilities
Costs by five percent (5%) or more of the actual Operating Expenses, Tax
Expenses and Utilities Costs verified by such audit, in which case Landlord
shall reimburse Tenant for the reasonable cost of such audit (but not in excess
of the amount of the Operating Expenses, Tax Expenses and Utilities Costs so
overstated). The payment by Tenant of any amounts pursuant to this Article 4
shall not preclude Tenant from questioning, during the Review Period, the
correctness of the particular Statement in question provided by Landlord, but
the failure of Tenant to object thereto, conduct and complete its inspection and
have the Accountant conduct the audit as described above prior to the expiration
of the Review Period for such Statement shall be conclusively deemed Tenant’s
approval of the Statement in question and the amount of Operating Expenses, Tax
Expenses and Utilities Costs shown thereon. In connection with any inspection
and/or audit conducted by Tenant pursuant to this Section 4.6, Tenant agrees to
keep, and to cause all of Tenant’s employees and consultants and the Accountant
to keep, all of Landlord’s books and records and the audit, and all information
pertaining thereto and the results thereof, strictly confidential, and in
connection therewith, Tenant shall cause such employees, consultants and the
Accountant to execute such reasonable confidentiality agreements as Landlord may
require prior to conducting any such inspections and/or audits.

 

ARTICLE 5

 

USE OF PREMISES

 

5.1          Use. Tenant shall use the Premises solely for general office,
research, engineering and light assembly and production purposes (and other
ancillary uses incidental thereto) consistent with the character of the Building
as a first-class R&D building, and Tenant shall not use or permit the Premises
to be used for any other purpose or purposes whatsoever. Tenant shall not use,
or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of Exhibit D, attached
hereto, or in violation of the laws of the United States of America, the state
in which the Project is located, or the ordinances, regulations or requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project. Tenant shall comply with the Rules and
Regulations and all recorded covenants, conditions, and restrictions, and the
provisions of all ground or underlying leases, now or hereafter affecting the
Project.

 

5.2          Hazardous Materials.

 

5.2.1          Restriction on Use; Definition. Except as expressly permitted in
Section 5.2.2 below, Tenant shall not use or allow another person or entity to
use any part of the Premises for the storage, use, treatment, manufacture or
sale of Hazardous Material. As used herein, the term “Hazardous Material” means
any hazardous or toxic substance, material or waste which is or becomes
regulated by any local governmental authority, the state in which the Project is
located or the United States Government.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-12-

 

 

5.2.2          Permitted Use of Hazardous Materials. Notwithstanding
Section 5.2.1 to the contrary, and subject to all other terms and conditions of
this Article 5 and Tenant’s covenant to comply with all applicable laws and the
highest health and safety standards (collectively, “Hazardous Materials Laws”)
relating to Tenant’s use and/or disposal of Hazardous Materials, Tenant may keep
and use within the interior of the Premises the following (collectively, the
“Permitted Hazardous Materials”): (i)  ordinary office supplies (such as, for
example, liquid paper, printer and copier toner, and glue) which may contain
Hazardous Materials (the “Permitted Office Supplies”); and (ii) the types and
quantities of the Hazardous Materials listed on Exhibit G attached hereto, which
may be updated by Tenant from time to time, with Landlord’s consent, which may
be withheld in Landlord’s sole (but good faith) discretion. However, as a
condition to such use of any such Permitted Hazardous Materials, Tenant must, at
Tenant’s sole cost and expense: (A) use and/or keep such Permitted Hazardous
Materials (1) only within the interior of the Premises (other than to transport
same to and from the Premises, and/or to dispose of same as provided
hereinbelow), (2) in compliance with all such Hazardous Materials Laws and
(3) only for their intended purposes; (B) promptly dispose off-site (i.e.,
outside the Project) all such Hazardous Materials used or kept by Tenant or
Tenant’s agents, employees, contractors, licensees or invitees (collectively,
the “Tenant Parties”) in compliance with all applicable Hazardous Materials
Laws, and shall contract with a properly licensed contractor (who shall be
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed) for such off-site disposal; and (C) promptly abate,
clean-up and remediate all Hazardous Materials that are brought onto the Project
by (and/or used or maintained by) Tenant or the Tenant Parties and that have
spilled, leaked and/or otherwise been discharged onto or into any portion of the
Building and/or Project, all to an amount, level and nature satisfactory to
Landlord and in compliance with all Hazardous Materials Laws (subject to
Landlord’s prior approval of any such actions as provided in Section 5.2.3
below). Prior to the earlier of the Lease Commencement Date or the date Tenant
or any of the Tenant Parties brings into or onto the Project any Permitted
Hazardous Materials that are other than the Permitted Office Supplies, Tenant
shall, at its sole cost and expense, submit to Landlord for Landlord’s review
and comment, and file, submit to, and/or obtain from, all applicable
governmental authorities, all plans, permits, filings, applications, postings
and other registrations relating to or arising in any way out of or in
connection with Tenant’s use, storage and/or disposal of such Permitted
Hazardous Materials at or from the Premises to the extent required by Hazardous
Materials Laws (collectively, the “Tenant’s Permits”), including, without
limitation, Hazardous Materials Business Plan (HMBP) (Alameda County
Environmental Health), NFPA -704 Placard and list of chemicals stored (City of
Alameda Fire Department), Air Permit(s) (Bay Area Air Quality Management
District), Industrial Activities Storm Water General Permit (State Water
Resource Control Board), Discharge Permit (local public-operated treatment
works), Boiler/Pressure Vessel Permit (California Division of Occupational
Safety and Health), Hazardous Waste Generator ID Numbers (California Department
of Toxic Substances Control and U.S. EPA), and Spill Prevention Control and
Countermeasures (SPCC) Plan (U.S. EPA). Immediately upon Tenant’s receiving any
amendment, change, modification or other action, application or filing affecting
any of Tenant’s Permits, Tenant shall provide to Landlord for Landlord’s
approval copies of any and all documents relating thereto. Tenant shall be
solely responsible, at its expense, for obtaining and keeping current all of
Tenant’s Permits and other records relating to Permitted Hazardous Materials as
may be required by applicable Hazardous Materials Laws. Tenant further
acknowledges and agrees that it shall be solely responsible, at its expense, for
the preparation and maintenance of any required waste manifests necessary for
the transport and disposal of any Hazardous Materials from the Premises, and
Tenant shall be listed therein as the generator of all such materials.

 

5.2.3          Removal and Remediation. Notwithstanding anything herein or any
other provisions of this Lease to the contrary, at the expiration or earlier
termination of the Lease Term, Tenant shall, at Tenant’s sole cost and expense,
remove from the Premises and Project all of Tenant’s trade fixtures, equipment
and other personal property used by Tenant in connection with the use, storage
and/or disposal by Tenant or the Tenant Parties of any Hazardous Materials that
are other than the Permitted Office Supplies in, on or at the Premises, Building
and/or Project. If Tenant breaches any of its obligations contained in this
Section 5.2, or if the presence of any Hazardous Materials in, on, under or
about the Premises, Building or Project caused or permitted by Tenant or the
Tenant Parties results in any release, leaks, spills, damage to and/or
contamination of the Premises, Building or Project (and/or any other properties
or improvements located outside the Project), then Tenant shall promptly take
all actions, at its sole expense, as are necessary to return the Premises,
Building and Project (and such other properties) to the condition existing prior
to the introduction of any such Hazardous Materials, provided that Landlord’s
approval of such actions shall first be obtained; provided, however, Landlord
may at its option (but in no event shall be obligated to) elect, after prior
notice to Tenant, to conduct any such remediation program, all at Tenant’s sole
cost and expense to the extent that Tenant would otherwise be liable for same.
The design and scope of any such remediation program shall be determined solely
and reasonably by Landlord and Landlord’s environmental consultants.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-13-

 

 

5.2.4          Indemnity. Tenant shall indemnify, defend and hold Landlord and
the Landlord Parties (as defined in Section 10.1 below) and the Premises,
Building and Project harmless from and against any and all Claims (as defined in
Section 10.1 below) arising out of or resulting from (i) the introduction, use,
storage, release, leak, spill, disposal and/or discharge of any Hazardous
Materials by Tenant or the Tenant Parties, and/or (ii) the breach by Tenant of
any of its obligations under this Section 5.2, and/or (iii) any damage to or
contamination of the Premises, Building or Project (and/or any other properties
or improvements located outside the Project) resulting from the foregoing, such
Claims to include, without limitation: (A) costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Materials present in, on or about the
Premises, Building and/or Project (and/or other properties and improvements
located outside the Project), and in the air, in the soil or in the ground
water; (B) diminution in value, if any, of the Premises, Building and/or Project
(and/or other properties and improvements located outside the Project),
(C) damages for the loss or restriction on use of rentable or usable space or of
any amenity of the Premises, Building or Project, including without limitation,
damages occasioned by rent abatement and/or any other concession given by
Landlord to other tenants of the Project in connection with such breach and/or
contamination; (D) damages, if any, arising, directly or indirectly, from any
adverse impact on developing or marketing the Premises, Building or Project; and
(E) sums paid in settlement of claims, attorneys’ fees, consultant fees and
expert fees.

 

5.2.5          Periodic Inspection and Remediation. Landlord and/or Landlord’s
environmental consultants shall be entitled, upon not less than one (1) business
day’s prior notice (except no such prior notice shall be required in case of
emergency), at Landlord’s expense, except as expressly provided below, to: (i)
enter the Premises to observe and inspect Tenant’s operations involving the use
of Hazardous Materials; (ii) review Tenant’s emergency response plans with
respect to Hazardous Materials and Tenant’s compliance and preparedness to
comply therewith; and (iii) conduct environmental inspections, investigations
and studies of the Premises, Building and Project (including, without
limitation, the collection of samples). Notwithstanding the foregoing, if any
such inspection discloses (A) contamination of the Premises, Building and/or
Project (and/or other properties and improvements located outside the Project),
with Hazardous Materials caused or permitted by Tenant or the Tenant Parties,
(B) a violation of Hazardous Materials Laws by Tenant or the Tenant Parties, or
(C) a breach by Tenant of any of its covenants and obligations in this Section
5.2, Tenant shall be solely responsible for the payment of all costs and
expenses incurred in connection with any such inspection. Throughout the Lease
Term, Tenant shall maintain accurate and complete records with respect to
Tenant’s use, storage, handling and disposal of Hazardous Materials (except for
Permitted Office Supplies) in, on or about the Premises, Building and/or
Project, and Tenant shall make such records and all of Tenant’s Permits
available to Landlord and Landlord’s environmental consultants in connection
with any inspection or proposed inspection of the Premises, Building and/or
Project. If Landlord discovers that Tenant’s Hazardous Materials operations are
not in compliance with Hazardous Materials Laws or the provisions of this
Section 5.2, or that Tenant is not in compliance with or adequately prepared, in
Landlord’s reasonable opinion, to comply with Tenant’s emergency response plans
for Hazardous Materials, then, in addition to Tenant’s liability established in
Sections 5.2.3 and 5.2.4 above, Tenant shall cause its Hazardous Materials
operations to be brought into compliance with all Hazardous Materials Laws, and
in compliance with Tenant’s emergency response plans, as the case may be, as
soon as possible following Tenant’s receipt of notice of any such Landlord’s
non-compliance or non-preparedness, and Tenant shall immediately cease all
operations on the Premises involving the use of Hazardous Materials found not to
be in compliance with Hazardous Materials Laws and/or such emergency response
plans until such operations are brought into compliance therewith.

 

5.2.6          Payment of Costs by Tenant. All sums payable by Tenant pursuant
to this Section 5.2 shall constitute Additional Rent payable under the Lease and
shall be due and payable within ten business (10) days of written demand
therefor.

 

5.2.7          Survivability. The obligations of Tenant under this Section 5.2
(including Tenant’s indemnity of Landlord in Section 5.2.3 above) shall survive
the expiration or earlier termination of this Lease.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-14-

 

 

ARTICLE 6

 

SERVICES AND UTILITIES

 

6.1          Tenant’s Responsibility. Tenant shall be solely responsible, at its
sole cost and expense, for the furnishing of all utilities to the Premises,
including, but not limited to, water, HVAC, electricity, telephone and
telecommunications (subject to Section 8.4 below). In connection with the
foregoing, Tenant hereby agrees that: (i) Landlord shall have absolutely no
obligation to provide any such utilities to the Premises, although Landlord
shall maintain in good order and keep in service the existing utility
connections located outside the Building and connected to the exterior of the
Building as necessary for distribution of such utilities to the Premises by
Tenant; (ii) Tenant shall contract directly with the applicable utility
providers to provide all such utilities to the Premises, which utilities shall
be separately metered, at Tenant’s cost; and (iii) Tenant shall pay for the
costs of all such utilities consumed at the Premises directly to the applicable
provider thereof.

 

6.2          Overstandard Tenant Use. If Tenant shall use, or desire to use,
electricity, water, HVAC or any other utilities for the Premises in quantities
that exceed the capacity of the equipment supplying the same to the Building or
that are in excess of the quantities normally required for ordinary office use
for premises in the Comparable Buildings, then, if such overstandard use
continues for five (5) business days after Tenant receives notice thereof from
Landlord, (i) subject to applicable laws, and subject to Landlord’s approval,
which shall not be unreasonably withheld, conditioned or delayed, Tenant shall,
at Tenant’s sole cost and expense, install such supplemental equipment as may be
reasonably required to provide such excess capacity, and (ii) Tenant shall pay
for the costs of any increased wear and tear on existing Systems and Equipment
of the Building caused by such excess use. Landlord shall notify Tenant of any
such excess use as soon as reasonably practicable after Landlord’s discovery
thereof.

 

6.3          Interruption of Use. Subject to Section 6.6 below, Tenant agrees
that Landlord shall not be liable for damages, by abatement of Rent or
otherwise, for failure to furnish or delay in furnishing any service (including
telephone and telecommunication services), or for any diminution in the quality
or quantity thereof, when such failure or delay or diminution is occasioned, in
whole or in part, by repairs, replacements, or improvements, by any strike,
lockout or other labor trouble, by inability to secure electricity, gas, water,
or other fuel at the Building or Project after reasonable effort to do so, by
any accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any other cause beyond Landlord’s reasonable control; and such
failures or delays or diminution shall never be deemed to constitute an eviction
or disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its obligations under this Lease.
Furthermore, Landlord shall not be liable under any circumstances for a loss of,
or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

 

6.4          Janitorial Service. Landlord shall not be obligated to provide any
janitorial services to the Premises or replace any light bulbs, lamps, starters
and ballasts for lighting fixtures within the Premises. Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for (i) performing all
janitorial services, trash removal and other cleaning of the Premises, and
(ii) replacement of all light bulbs, lamps, starters and ballasts for lighting
fixtures within the Premises, all as appropriate to maintain the Premises in a
first-class manner consistent with the first-class nature of the Building and
Project. Such services to be provided by Tenant shall be performed by
contractors and pursuant to service contracts approved by Landlord. Landlord
shall have the right to inspect the Premises upon reasonable notice to Tenant
and to require Tenant to provide additional cleaning, if reasonably necessary to
maintain the Premises in a first-class manner consistent with the first-class
nature of the Building and Project. If Tenant shall fail to provide any of the
services described in this Section 6.6 to be performed by Tenant within ten (10)
days after notice from Landlord, which notice shall not be required in the event
of an emergency, Landlord shall have the right to provide such services and any
charge or cost incurred by Landlord in connection therewith shall be deemed
Additional Rent due and payable by Tenant upon receipt by Tenant of a written
statement of cost from Landlord.

 

6.5          Access to Premises. Subject to the other provisions of this Lease
(including, without limitation, the Rules and Regulations attached to this Lease
as Exhibit D and any modifications thereof adopted by Landlord from time to
time), Tenant shall be granted access to the Premises twenty-four (24) hours per
day, seven (7) days per week, every day of the year.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-15-

 

 

6.6          Abatement of Rent When Tenant Is Prevented From Using Premises. If
Tenant is prevented from using, and does not use, the Premises or any portion
thereof, as a result of Landlord’s failure to (i) maintain and keep in service
the existing utility connections located outside the Building and connected to
the exterior of the Building as necessary for distribution of such utilities to
the Premises required to be provided in Section 6.1 above, but only to the
extent such failure is caused by Landlord’s negligence or willful misconduct, or
(ii) provide access to the Premises or to the number of parking passes to which
Tenant is entitled pursuant to Article 23 below, or (iii) perform any repairs
required to be performed by Landlord under this Lease within ten (10) days after
Landlord’s receipt of written notice thereof from Tenant (which 10-day period
shall be extended as is reasonably necessary if more than ten (10) days are
reasonably required to complete such repairs and Landlord commences such repairs
within such 10-day period and thereafter diligently attempts to complete same)
(each, an “Abatement Event”), then Tenant shall give Landlord notice of such
Abatement Event. If such Abatement Event continues for five (5) consecutive
business days after Landlord’s receipt of any such notice from Tenant
(“Eligibility Period”), then Tenant’s obligation to pay Base Rent and Tenant’s
Share of increases in Operating Expenses, Tax Expenses and Utilities Costs shall
be abated or reduced, as the case may be, from and after the first (1st) day
following the Eligibility Period and continuing during such time that Tenant
continues to be so prevented from using, and does not use, the Premises or a
portion thereof, in the proportion that the rentable square feet of the portion
of the Premises that Tenant is prevented from using, and does not use, bears to
the total rentable square feet of the Premises. To the extent Tenant shall be
entitled to abatement of rent because of a damage or destruction pursuant to
Article 11 below, or a taking pursuant to Article 12 below, then the Eligibility
Period shall not be applicable.

 

ARTICLE 7

 

REPAIRS

 

7.1          Tenant’s Repairs. Subject to Landlord’s repair obligations in
Sections 7.2 and 11.1 below, Tenant shall, at Tenant’s own expense, keep the
Premises, including all improvements, fixtures and furnishings therein, in good
order, repair and condition at all times during the Lease Term, reasonable wear
and tear excepted, which repair obligations shall include, without limitation,
the obligation to promptly and adequately repair all damage to the Premises and
replace or repair all damaged or broken fixtures and appurtenances; provided
however, that, at Landlord’s option, or if Tenant fails to make such repairs and
such failure continues for five (5) business days after Landlord’s notice to
Tenant of such failure (which 5 business day period shall be extended as is
reasonably necessary if more than five (5) business days are reasonably required
to complete such repairs and Tenant commences such repairs within such 5
business day period and thereafter diligently attempts to complete same) ,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, including an administrative fee of three
percent (3%) of the cost thereof.

 

7.2          Landlord’s Repairs. Anything contained in Section 7.1 above to the
contrary notwithstanding, and subject to Articles 11 and 12 below, Landlord
shall repair and maintain the common areas appurtenant to or servicing the
Building, the structural portions of the Building (including the roof of the
Building), and the basic plumbing, HVAC and electrical systems serving the
Building and not located in the Premises; provided, however, to the extent such
maintenance and repairs are caused by (i) the gross negligence or willful
misconduct of Tenant or any of the Tenant Parties, or (ii) the negligence of any
of the Tenant Parties and such repairs or maintenance are not required to be
insured by Landlord’s property damage insurance under this Lease, then Tenant
shall pay to Landlord as Additional Rent, the reasonable cost of such
maintenance and repairs. Landlord shall not be liable for any failure to make
any such repairs, or to perform any maintenance. Except as provided in
Section 6.6 above, there shall be no abatement of rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Project, Building or the Premises or in or to fixtures,
appurtenances and equipment therein. Tenant hereby waives and releases its right
to make repairs at Landlord’s expense under Sections 1941 and 1942 of the
California Civil Code; or under any similar law, statute, or ordinance now or
hereafter in effect.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-16-

 

 

ARTICLE 8



 

ADDITIONS AND ALTERATIONS

 

8.1          Landlord’s Consent to Alterations. Tenant may not make any
improvements, alterations, additions or changes to the Premises (collectively,
the “Alterations”) without first procuring the prior written consent of Landlord
to such Alterations, which consent shall be requested by Tenant not less than
thirty (30) days prior to the commencement thereof, and which consent shall not
be unreasonably withheld by Landlord; provided, however, Landlord may withhold
its consent in its sole and absolute discretion with respect to any Alterations
which may affect the structural components of the Building or the Systems and
Equipment or which can be seen from outside the Premises (collectively, the
“Restricted Alterations”). Notwithstanding the foregoing to the contrary, Tenant
may make non-structural alterations, additions or improvements to the interior
of the Premises (collectively, the “Acceptable Changes”) without Landlord’s
consent, provided that (i) Tenant delivers to Landlord written notice of such
Acceptable Changes at least ten (10) business days prior to the commencement
thereof, (ii) the cost of any such Acceptable Changes does not exceed
$15,000.00, (iii) such Acceptable Changes shall be performed by or on behalf of
Tenant in compliance with the other provisions of this Article 8, (iv) such
Acceptable Changes do not require the issuance of a building permit or other
governmental approval, (v) such Acceptable Changes are not Restricted
Alterations, and (vi) such Acceptable Changes shall be performed by qualified
contractors and subcontractors which normally and regularly perform similar work
in the Comparable Buildings. Tenant shall pay for all overhead, general
conditions, fees and other costs and expenses of the Alterations, and shall pay
to Landlord a Landlord supervision fee of three percent (3%) of the cost of the
Alterations. The construction of the initial improvements to the Premises
(including any supervision fee payable to Landlord in connection therewith)
shall be governed by the terms of the Tenant Work Letter and not the terms of
this Article 8.

 

8.2          Manner of Construction. Landlord may impose, as a condition of its
consent to all Alterations or repairs of the Premises, such requirements as
Landlord in its reasonable discretion may deem desirable, including, but not
limited to, the requirement that Tenant utilize for such purposes only
contractors, materials, mechanics and materialmen approved by Landlord;
provided, however, Landlord may impose such requirements as Landlord may
determine, in its sole and absolute discretion, with respect to any work
affecting the structural components of the Building or Systems and Equipment
(including designating specific contractors to perform such work). Tenant shall
construct such Alterations and perform such repairs in compliance with any and
all applicable rules and regulations of any federal, state, county or municipal
code or ordinance (including, without limitation, California Energy Code, Title
24) and pursuant to a valid building permit, issued by the city in which the
Building is located, and in conformance with Landlord’s construction rules and
regulations. Landlord’s approval of the plans, specifications and working
drawings for Tenant’s Alterations shall create no responsibility or liability on
the part of Landlord for their completeness, design sufficiency, or compliance
with all laws, rules and regulations of governmental agencies or authorities.
All work with respect to any Alterations must be done in a good and workmanlike
manner and diligently prosecuted to completion to the end that the Premises
shall at all times be a complete unit except during the period of work. Tenant
shall cause all Alterations to be performed in such manner as not to obstruct
access by any person to the Building or Project or the common areas, and as not
to obstruct the business of Landlord or other tenants of the Project, or
interfere with the labor force working at the Project. If Tenant makes any
Alterations, Tenant agrees to carry “Builder’s All Risk” insurance in a
commercially reasonable amount covering the construction of such Alterations,
and such other insurance as Landlord may reasonably require consistent with the
practices of institutional owners of the Comparable Buildings, it being
understood and agreed that all of such Alterations shall be insured by Tenant
pursuant to Article 10 below immediately upon completion thereof. Landlord may,
in its discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of Alterations costing more than $50,000.00 and
naming Landlord as a co-obligee. Upon completion of any Alterations, Tenant
shall (i) cause a Notice of Completion to be recorded in the office of the
Recorder of the county in which the Project is located in accordance with
Section 8182 of the Civil Code of the State of California or any successor
statute, (ii) deliver to the management office of the Building a reproducible
copy of the “as built” drawings of the Alterations, and (iii) deliver to
Landlord evidence of payment, contractors’ affidavits and full and final waivers
of all liens for labor, services or materials.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-17-

 

 

8.3          Landlord’s Property. All Alterations, improvements, fixtures and/or
equipment which may be installed or placed in or about the Premises shall be at
the sole cost of Tenant (except for Landlord’s Work) and shall be and become the
property of Landlord. Furthermore, Landlord may require that Tenant remove any
improvement or Alteration upon the expiration or early termination of the Lease
Term, and repair any damage to the Premises and Building caused by such removal;
provided, however, with respect to any improvements (including the initial
Tenant Improvements installed pursuant to the Tenant Work Letter that are other
than those depicted on the Final Space Plan, as defined therein) or Alterations
made or caused to be made by Tenant with Landlord’s consent, Tenant shall have
no obligation to remove any such improvements or Alterations unless at the time
Landlord approved the final working drawings for any such improvements or
Alterations, Landlord, by written notice to Tenant, identified those
improvements or Alterations which Landlord would require Tenant to remove at the
expiration or earlier termination of this Lease, in which event Tenant shall
remove such identified improvements and/or Alterations (as the case may be) on
or before the expiration of the Lease Term (as may be extended) and repair any
damage resulting from such removal. If Tenant fails to complete such removal
and/or to repair by the end of the Lease Term, Landlord may do so and may charge
the cost thereof to Tenant. Notwithstanding any contrary provision of this
Lease, Tenant shall not be obligated to remove any of the initial Tenant
Improvements depicted on the Final Space Plan upon the expiration or earlier
termination of this Lease.

 

8.4          Wi-Fi Network. Without limiting the generality of the foregoing, if
Tenant desires to install wireless intranet, Internet and communications network
(“Wi-Fi Network”) in the Premises for the use by Tenant and its employees, then
the same shall be subject to the provisions of this Section 8.4 (in addition to
the other provisions of this Article 8). If Landlord consents to Tenant’s
installation of such Wi-Fi Network, Tenant shall, in accordance with Article 15
below, remove the Wi-Fi Network from the Premises prior to the termination of
the Lease. Tenant shall use the Wi-Fi Network so as not to cause any
interference to other tenants in the Building or to other tenants at the Project
or with any other tenant’s communication equipment, and not to damage the
Building or Project or interfere with the normal operation of the Building or
Project, and Tenant hereby agrees to indemnify, defend and hold Landlord
harmless from and against any and all claims, costs, damages, expenses and
liabilities (including reasonable attorneys’ fees) arising out of Tenant’s
failure to comply with the provisions of this Section 8.4, except to the extent
same is caused by the gross negligence or willful misconduct of Landlord and
which is not covered by the insurance carried by Tenant under this Lease (or
which would not be covered by the insurance required to be carried by Tenant
under this Lease). Should any interference occur, Tenant shall take all
necessary steps as soon as reasonably possible and no later than three (3)
calendar days following such occurrence to correct such interference. If such
interference continues after such three (3) day period, Tenant shall immediately
cease operating such Wi-Fi Network until such interference is corrected or
remedied to Landlord’s satisfaction. Tenant acknowledges that Landlord has
granted and/or may grant telecommunication rights to other tenants and occupants
of the Building and Project and to telecommunication service providers and in no
event shall Landlord be liable to Tenant for any interference of the same with
such Wi-Fi Network. Landlord makes no representation that the Wi-Fi Network will
be able to receive or transmit communication signals without interference or
disturbance. Tenant shall (i) be solely responsible for any damage caused as a
result of the Wi-Fi Network, (ii) promptly pay any tax, license or permit fees
charged pursuant to any laws or regulations in connection with the installation,
maintenance or use of the Wi-Fi Network and comply with all precautions and
safeguards recommended by all governmental authorities, (iii) pay for all
necessary repairs, replacements to or maintenance of the Wi-Fi Network, and
(iv) be responsible for any modifications, additions or repairs to the Building
or Project, including without limitation, Building or Project systems or
infrastructure, which are required by reason of the installation, operation or
removal of Tenant’s Wi-Fi Network. Should Landlord be required to retain
professionals to research any interference issues that may arise and confirm
Tenant’s compliance with the terms of this Section 8.4, Tenant shall reimburse
Landlord for the costs incurred by Landlord in connection with Landlord’s
retention of such professionals, the research of such interference issues and
confirmation of Tenant’s compliance with the terms of this Section 8.4 within
twenty (20) days after the date Landlord submits to Tenant an invoice for such
costs. This reimbursement obligation is in addition to, and not in lieu of, any
rights or remedies Landlord may have in the event of a breach or default by
Tenant under this Lease.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-18-

 

 

ARTICLE 9

 

COVENANT AGAINST LIENS

 

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Project, Building or Premises, and
any and all liens and encumbrances created by Tenant shall attach to Tenant’s
interest only. Landlord shall have the right at all times to post and keep
posted on the Premises any notice which it deems necessary for protection from
such liens. Tenant shall not cause or permit any lien of mechanics or
materialmen or others to be placed against the Project, the Building or the
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises, and, in case
of any such lien attaching or notice of any lien, Tenant shall cause it to be
immediately released and removed of record. If any such lien is not released and
removed within five (5) business days after notice of such lien is delivered by
Landlord to Tenant, then Landlord may, at its option, take all action necessary
to release and remove such lien, without any duty to investigate the validity
thereof, and all sums, costs and expenses, including reasonable attorneys’ fees
and costs, incurred by Landlord in connection with such lien shall be deemed
Additional Rent under this Lease and shall immediately be due and payable by
Tenant.

 

ARTICLE 10

 

INDEMNIFICATION AND INSURANCE

 

10.1          Indemnification and Waiver. Tenant hereby assumes all risk of
damage to property and injury to persons, in, on, or about the Premises from any
cause whatsoever and agrees that Landlord, and its partners and subpartners, and
their respective officers, agents, property managers, servants, employees, and
independent contractors (collectively, “Landlord Parties”) shall not be liable
for, and are hereby released from any responsibility for, any damage to property
or injury to persons or resulting from the loss of use thereof, which damage or
injury is sustained by Tenant or by other persons claiming through Tenant.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, expense and liability (including without
limitation court costs and reasonable attorneys’ fees) (collectively, the
“Claims”) incurred in connection with or arising from any cause in, on or about
the Premises (including, without limitation, Tenant’s installation, placement
and removal of Alterations, improvements, fixtures and/or equipment in, on or
about the Premises), and any acts, omissions or negligence of Tenant or of any
person claiming by, through or under Tenant, or of the contractors, agents,
servants, employees, licensees or invitees of Tenant or any such person, in, on
or about the Premises, the Building and Project. Notwithstanding the foregoing
provisions of this Section 10.1 to the contrary, (i) except for lost profits,
loss of business or other consequential damages (collectively, “Consequential
Damages”) incurred or suffered by Tenant or Tenant’s contractors, agents,
employees, licensees or invitees, the assumption of risk and release by Tenant
set forth hereinabove shall not apply to any Claims to the extent resulting from
the negligence or willful misconduct of Landlord or the Landlord Parties and not
insured or required to be insured by Tenant under this Lease (collectively, the
“Excluded Claims”), and (ii) Tenant’s indemnity of Landlord hereinabove shall
not apply to (A) any Excluded Claims, (B) any loss of or damage to Landlord’s
property to the extent Landlord has waived such loss or damage pursuant to
Section 10.4 below, or (C) any Consequential Damages suffered by Landlord or the
Landlord Parties. In addition, Landlord shall indemnify, defend, protect and
hold Tenant and Tenant’s officers, directors, shareholders and employees
harmless from and against all such Excluded Claims, except for (1) any loss or
damage to Tenant’s property to the extent Tenant has waived such loss or damage
pursuant to Section 10.4 below, and (2) any Consequential Damages. Each party’s
agreement to indemnify the other pursuant to this Section 10.1 is not intended
to and shall not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant and/or Landlord, as applicable, pursuant to the
provisions of this Lease. The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-19-

 

 

10.2        Landlord’s Insurance; Tenant’s Compliance with Landlord’s Insurance.
Landlord shall, from and after the date hereof until the expiration of the Lease
Term (as may be extended), maintain in effect the following insurance:
(i) physical damage insurance (including a rental loss endorsement) providing
coverage in the event of fire, vandalism, malicious mischief and all other risks
normally covered under “special form” policies in the geographical area of the
Project, covering the Building (excluding, at Landlord’s option, the property
required to be insured by Tenant pursuant to Section 10.3.2 below) in an amount
not less than the full replacement value (less commercially reasonable
deductibles) of the Building, together with such other risks as Landlord may
from time to time determine (provided however, that Landlord shall have the
right, but not the obligation, to obtain earthquake and/or flood insurance); and
(ii) commercial general liability insurance insuring against claims of bodily
injury, personal injury or property damage arising out of Landlord’s operations,
contractual liabilities, or use of the Project. Such coverages may be carried
under one or more blanket and/or umbrella insurance policies so long as the
coverages required under this Lease with respect to the Building and/or Project
are not reduced or impaired as a result thereof. Tenant shall, at Tenant’s
expense, comply as to the Premises with all insurance company requirements
pertaining to the use of the Premises. If Tenant’s conduct or use of the
Premises causes any increase in the premium for insurance policies carried by
Landlord, then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant’s expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.

 

10.3        Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts.

 

10.3.1          Commercial General Liability Insurance covering the insured
against claims of bodily injury, personal injury and property damage arising out
of Tenant’s operations, assumed liabilities or use of the Premises, including a
Broad Form Commercial General Liability endorsement covering the insuring
provisions of this Lease and the performance by Tenant of the indemnity
agreements set forth in Section 10.1 above, (and with owned and non-owned
automobile liability coverage, and liquor liability coverage if alcoholic
beverages are served on the Premises) for limits of liability not less than:

 

Bodily Injury and
Property Damage Liability $5,000,000 each occurrence
$5,000,000 annual aggregate     Personal Injury Liability $5,000,000 each
occurrence
$5,000,000 annual aggregate
0% Insured’s participation

 

10.3.2          Physical Damage Insurance covering (i) all furniture, trade
fixtures, equipment, merchandise and all other items of Tenant’s property on the
Premises installed by, for, or at the expense of Tenant, (ii) the Tenant
Improvements, including any Tenant Improvements which Landlord permits to be
installed above the ceiling of the Premises or below the floor of the Premises,
and (iii) all other improvements, alterations and additions to the Premises,
including any improvements, alterations or additions installed at Tenant’s
request above the ceiling of the Premises or below the floor of the Premises.
Such insurance shall be written on a “physical loss or damage” basis under a
“special form” policy, for the full replacement cost value new without deduction
for depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include a vandalism and malicious
mischief endorsement, sprinkler leakage coverage and earthquake sprinkler
leakage coverage.

 

10.3.3          Workers’ compensation insurance as required by law.

 

10.3.4          Loss-of-income, business interruption and extra-expense
insurance in such amounts as will reimburse Tenant for direct and indirect loss
of earnings attributable to all perils commonly insured against by prudent
tenants or attributable to prevention of loss of access to the Premises or to
the Building as a result of such perils.

 

10.3.5          Tenant shall carry comprehensive automobile liability insurance
having a combined single limit of not less than Two Million Dollars
($2,000,000.00) per occurrence and insuring Tenant against liability for claims
arising out of ownership, maintenance or use of any owned, hired or non-owned
automobiles.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-20-

 

 

10.3.6          Form of Policies. The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease. Such insurance shall: (i) name Landlord, and any other
party it so specifies, as an additional insured; (ii) specifically cover the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant’s obligations under Section 10.1 above; (iii) be issued by an insurance
company having a rating of not less than A-X in Best’s Insurance Guide or which
is otherwise acceptable to Landlord and licensed to do business in the state in
which the Project is located; (iv) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and is
non-contributing with any insurance requirement of Tenant; (v) provide that said
insurance shall not be canceled or coverage changed unless thirty (30) days’
prior written notice shall have been given to Landlord and any mortgagee or
ground or underlying lessor of Landlord; (vi) contain a cross-liability
endorsement or severability of interest clause acceptable to Landlord; and (vii)
with respect to the insurance required in Sections 10.3.1 and 10.3.2 above, have
deductible amounts not exceeding Five Thousand Dollars ($5,000.00). Tenant shall
deliver such policies or certificates thereof to Landlord on or before the Lease
Commencement Date and at least thirty (30) days before the expiration dates
thereof. If Tenant shall fail to procure such insurance, or to deliver such
policies or certificate, within such time periods, Landlord may, at its option,
in addition to all of its other rights and remedies under this Lease, and
without regard to any notice and cure periods set forth in Section 19.1, procure
such policies for the account of Tenant, and the cost thereof shall be paid to
Landlord as Additional Rent within ten (10) days after delivery of bills
therefor.

 

10.4       Subrogation. Landlord and Tenant agree to have their respective
insurance companies issuing property damage insurance waive any rights of
subrogation that such companies may have against Landlord or Tenant, as the case
may be. Landlord and Tenant hereby waive any right that either may have against
the other on account of any loss or damage to their respective property to the
extent such loss or damage is insured under policies of insurance for fire and
all risk coverage, theft, public liability, or other similar insurance carried
by such waiving party (or required under this Lease to be carried by such
waiving party).

 

10.5       Additional Insurance Obligations. Tenant shall carry and maintain
during the entire Lease Term, at Tenant’s sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10, and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant’s operations therein, as may
be reasonably requested by Landlord; provided, however, that in no event shall
such increased amounts and additional types of insurance be in excess of that
required by landlords of the Comparable Buildings for tenants leasing
comparable-sized space as the Premises in the Comparable Buildings.

 

ARTICLE 11

 

DAMAGE AND DESTRUCTION

 

11.1       Repair of Damage to Premises by Landlord. Tenant shall promptly
notify Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any common areas of the Building or Project serving
or providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall promptly and diligently, subject to reasonable delays for
insurance adjustment or other matters beyond Landlord’s reasonable control, and
subject to all other terms of this Article 11, restore the base, shell, and core
of the Premises and such common areas. Such restoration shall be to
substantially the same condition of the base, shell, and core of the Premises
and common areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Project and/or the Building, or the lessor of a ground or underlying lease with
respect to the Building, or any other modifications to the common areas deemed
desirable by Landlord, provided access to the Premises and any common restrooms
serving the Premises shall not be materially impaired. Upon the occurrence of
any damage to the Premises, Tenant shall assign to Landlord (or to any party
designated by Landlord) all insurance proceeds payable to Tenant under Tenant’s
insurance required under Section 10.3 of this Lease, and Landlord shall repair
any damage to the tenant improvements and alterations installed in the Premises
and shall return such tenant improvements and alterations to their original
condition; provided that if the costs of such repair of such tenant improvements
and Alterations by Landlord exceeds the amount of insurance proceeds received by
Landlord therefor from Tenant’s insurance carrier, as assigned by Tenant, the
excess costs of such repairs shall be paid by Tenant to Landlord prior to
Landlord’s repair of the damage. In connection with such repairs and
replacements of any such tenant improvements and Alterations, Tenant shall,
prior to Landlord’s commencement of such improvement work, submit to Landlord,
for Landlord’s review and approval, all plans, specifications and working
drawings relating thereto, and Landlord shall select the contractors to perform
such improvement work. Landlord shall not be liable for any inconvenience or
annoyance to Tenant or its visitors, or injury to Tenant’s business resulting in
any way from such damage or the repair thereof; provided however, that if such
fire or other casualty shall have damaged the Premises or common areas necessary
to Tenant’s occupancy, and if such damage is not the result of the negligence or
willful misconduct of Tenant or Tenant’s employees, contractors, licensees, or
invitees, Landlord shall allow Tenant a proportionate abatement of Base Rent and
Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs, during
the time and to the extent the Premises are unfit for occupancy for the purposes
permitted under this Lease, and not occupied by Tenant as a result thereof.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-21-

 

 

11.2          Termination Rights. Within sixty (60) days after Landlord becomes
aware of such damage, Landlord shall notify Tenant in writing (“Landlord’s
Damage Notice”) of the estimated time, in Landlord’s reasonable judgment,
required to substantially complete the work Landlord is required to perform
pursuant to Section 11.1 above (the “Landlord’s Restoration Work”).
Notwithstanding Section 11.1 above to the contrary, Landlord may elect not to
rebuild and/or restore the Premises, the Building and/or any other portion of
the Project and instead terminate this Lease by notifying Tenant in writing of
such termination within forty-five (45) days after the date Landlord becomes
aware of such damage, such notice to include a termination date giving Tenant
ninety (90) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) Landlord’s Restoration Work cannot, in the reasonable opinion of Landlord as
set forth in Landlord’s Damage Notice, be substantially completed within one
hundred eighty (180) days after the date of such damage (when such repairs are
made without the payment of overtime or other premiums); or (ii) the damage is
not fully covered, except for deductible amounts, by Landlord’s insurance
policies, and the cost of repairing such uninsured or underinsured damage,
excluding deductibles other than deductibles for earthquake insurance, exceeds
$100,000.00. If (A) Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided above, (B) the damage constitutes a
Tenant Damage Event (as defined below), and (C) Landlord’s Restoration Work
cannot, in the reasonable opinion of Landlord as set forth in Landlord’s Damage
Notice, be substantially completed within one hundred eighty (180) days after
the date of the damage, then Tenant may elect to terminate this Lease by
delivering written notice thereof to Landlord within fifteen (15) days after
Tenant’s receipt of Landlord’s Damage Notice, which termination shall be
effective as of the date of such termination notice thereof to Landlord. As used
herein, a “Tenant Damage Event” shall mean damage to all or any part of the
Premises or any common areas of the Building providing access to the Premises by
fire or other casualty, which damage (1) is not the result of the negligence or
willful misconduct of Tenant or the Tenant Parties, (2) substantially interferes
with Tenant’s use of or access to the Premises, and (3) would entitle Tenant to
an abatement of Base Rent and Tenant’s Share of increases in Operating Expenses,
Tax Expenses and Utilities Costs pursuant to Section 11.1 above. In addition, if
(x) the Premises, the Building or any portion of the Project is destroyed or
damaged to any substantial extent during the last twelve (12) months of the
Lease Term, and (y) Landlord’s Restoration Work is reasonably estimated by
Landlord in Landlord’s Damage Notice to require more than sixty (60) days or the
remainder of the Lease Term (whichever is less) to complete, then
notwithstanding anything contained in this Article 11, Landlord shall have the
option to terminate this Lease, and to the extent that such destruction or
damage also constitutes a Tenant Damage Event, Tenant shall have the option to
terminate this Lease, by giving written termination notice to the other party of
the exercise of such option within thirty (30) days after such damage or
destruction, in which event this Lease shall terminate as of the date of such
notice. Upon any such termination of this Lease pursuant to this Section 11.2,
Tenant shall pay the Base Rent and Additional Rent, properly apportioned up to
such date of termination, and both parties hereto shall thereafter be discharged
of all further obligations under this Lease, except for those obligations which
expressly survive the expiration or earlier termination of the Lease Term.

 

11.3          Waiver of Statutory Provisions. The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or any other portion of the Project, and any
statute or regulation of the state in which the Project is located, including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises, the
Building or any other portion of the Project.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-22-

 

 

ARTICLE 12

 

CONDEMNATION

 

12.1          Permanent Taking. If more than twenty-five percent (25%) of the
rentable square feet of the Premises or any substantial portion of the Building
or Project shall be taken by power of eminent domain or condemned by any
competent authority for any public or quasi-public use or purpose, or if any
adjacent property or street shall be so taken or condemned, or reconfigured or
vacated by such authority in such manner as to require the use, reconstruction
or remodeling of more than twenty-five percent (25%) of the Premises or any
substantial portion of the Building or Project, or if Landlord shall grant a
deed or other instrument in lieu of such taking by eminent domain or
condemnation of more than twenty-five percent (25%) of the Premises or any
substantial portion of the Building or Project, Landlord shall have the option
to terminate this Lease upon ninety (90) days’ notice, provided such notice is
given no later than ninety (90) days after the date of such taking,
condemnation, deed or other instrument. If more than twenty-five percent (25%)
of the rentable square feet of the Premises is taken, or if access to the
Premises is substantially impaired, Tenant shall have the option to terminate
this Lease upon ninety (90) days’ notice, provided such notice is given no later
than ninety (90) days after the date of such taking. Landlord shall be entitled
to receive the entire award or payment in connection therewith, except that
Tenant shall have the right to file any separate claim available to Tenant for
any taking of Tenant’s personal property and fixtures belonging to Tenant and
removable by Tenant upon expiration of the Lease Term pursuant to the terms of
this Lease, and for moving expenses, so long as such claim does not diminish the
award available to Landlord, or its ground lessor or mortgagee with respect to
the Project, and such claim is payable separately to Tenant. All Rent shall be
apportioned as of the date of such termination, or the date of such taking,
whichever shall first occur. If any part of the Premises shall be taken, and
this Lease shall not be so terminated, the Base Rent and Tenant’s Share of
Operating Expenses, Tax Expenses and Utilities Costs shall be proportionately
abated. Tenant hereby waives any and all rights it might otherwise have pursuant
to Section 1265.130 of The California Code of Civil Procedure.

 

12.2          Temporary Taking. Notwithstanding anything to the contrary
contained in this Article 12, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and Tenant’s Share
of Operating Expenses, Tax Expenses and Utilities Costs shall be abated for the
period of such taking in proportion to the ratio that the amount of rentable
square feet of the Premises taken bears to the total rentable square feet of the
Premises. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

 

ARTICLE 13

 

COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, and agreements herein contained on the part
of Tenant to be kept, observed and performed, shall, during the Lease Term,
peaceably and quietly have, hold and enjoy the Premises subject to the terms,
covenants, conditions, and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

 



MARINA VILLAGE
[Aqua Metals, Inc.]

 

-23-

 

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING

 

14.1          Transfers. Subject to Section 14.7 below, Tenant shall not,
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld or conditioned, assign, mortgage, pledge, hypothecate,
encumber, or permit any lien to attach to, or otherwise transfer, this Lease or
any interest hereunder, permit any assignment or other such foregoing transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or permit the use of the Premises by any persons other than
Tenant and its employees (all of the foregoing are hereinafter sometimes
referred to collectively as “Transfers” and any person to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferee”). If Tenant shall desire Landlord’s consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than thirty (30) days nor more than one hundred eighty (180) days after the date
of delivery of the Transfer Notice, (ii) a description of the portion of the
Premises to be transferred (the “Subject Space”), (iii) all of the terms of the
proposed Transfer, the name and address of the proposed Transferee, and a copy
of all existing and/or proposed documentation pertaining to the proposed
Transfer, (iv) current financial statements of the proposed Transferee certified
by an officer, partner or owner thereof, and (v) such other information as
Landlord may reasonably require. Any Transfer made without Landlord’s prior
written consent (subject to Section 14.7 below) shall, at Landlord’s option, be
null, void and of no effect, and shall, at Landlord’s option, constitute a
default by Tenant under this Lease. Whether or not Landlord shall grant consent,
within thirty (30) days after written request by Landlord, Tenant shall pay to
Landlord Two Thousand Five Hundred Dollars ($2,500.00) to reimburse Landlord for
its review and processing fees, and Tenant shall also reimburse Landlord for any
reasonable legal fees incurred by Landlord in connection with Tenant’s proposed
Transfer.

 

14.2          Landlord’s Consent. Subject to Section 14.7 below, Landlord shall
not unreasonably withhold or condition its consent to any proposed Transfer on
the terms specified in the Transfer Notice. Landlord shall notify Tenant of
Landlord’s approval or reasonable disapproval of any such proposed Transfer
within ten (10) business days after Landlord’s receipt of such Transfer Notice
from Tenant. The parties hereby agree that it shall be reasonable under this
Lease and under any applicable law for Landlord to withhold consent to any
proposed Transfer where one or more of the following apply, without limitation
as to other reasonable grounds for withholding consent:

 

14.2.1          The Transferee is of a character or reputation or engaged in a
business which is not consistent with the quality of the Building or Project;

 

14.2.2          The Transferee intends to use the Subject Space for purposes
which are not permitted under this Lease;

 

14.2.3          The Transferee is either a governmental agency or
instrumentality thereof;

 

14.2.4          The Transfer will result in more than a reasonable and safe
number of occupants per floor within the Subject Space;

 

14.2.5          The Transferee is not a party of reasonable financial worth
and/or financial stability in light of the responsibilities involved under the
Lease on the date consent is requested;

 

14.2.6          The proposed Transfer would cause Landlord to be in violation of
another lease or agreement to which Landlord is a party, or would give an
occupant of the Project a right to cancel its lease;

 

14.2.7          The terms of the proposed Transfer will allow the Transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the Transferee to occupy space
leased by Tenant pursuant to any such right); or

 

14.2.8          Either the proposed Transferee, or any person or entity which
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed Transferee, (i) occupies space in the Project at the time of
the request for consent and space of comparable size to the Subject Space is
available for lease in the Project on a direct basis from Landlord, or (ii) is
negotiating with Landlord to lease space in the Project at such time and space
of comparable size to the Subject Space is available for lease in the Project on
a direct basis from Landlord.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-24-

 

 

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2,
Tenant may within six (6) months after Landlord’s consent, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 above, provided that if there are any changes
in the terms and conditions from those specified in the Transfer Notice (i) such
that Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant’s original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14.

 

14.3          Transfer Premium. Subject to Section 14.7 below, if Landlord
consents to a Transfer, as a condition thereto which the parties hereby agree is
reasonable, Tenant shall pay to Landlord fifty percent (50%) of any Transfer
Premium received by Tenant from such Transferee. “Transfer Premium” shall mean
all rent, additional rent or other consideration payable by such Transferee in
excess of the Rent and Additional Rent payable by Tenant under this Lease on a
per rentable square foot basis if less than all of the Premises is transferred,
after deducting the reasonable expenses incurred by Tenant for (i) any
reasonable changes, alterations and improvements to the Premises in connection
with the Transfer (but only to the extent approved by Landlord), (ii) any
reasonable brokerage commissions in connection with the Transfer, (iii) any
reasonable legal fees incurred by Tenant in negotiating the Transfer and
obtaining Landlord’s consent thereto, and (iv) any marketing costs and other
out-of-pocket costs in connection with the Transfer (collectively, the
“Subleasing Costs”). Transfer Premium shall also include, but not be limited to,
key money and bonus money paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for assets, fixtures, inventory, equipment, or
furniture transferred by Tenant to Transferee in connection with such Transfer.

 

14.4          Intentionally Omitted.

 

14.5          Effect of Transfer. If Landlord consents to a Transfer: (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified; (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee; (iii) Tenant shall deliver to
Landlord, promptly after execution, a copy of all documentation pertaining to
the Transfer; and (iv) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord’s consent, shall
relieve Tenant or any guarantor of the Lease from liability under this Lease.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
the determination of any Transfer Premium. If the Transfer Premium respecting
any Transfer shall be found understated, Tenant shall, within thirty (30) days
after demand, pay the deficiency and Landlord’s costs of such audit.

 

14.6          Additional Transfers. For purposes of this Lease, the term
“Transfer” shall also include the following (subject, however, to Section 14.7
below): (i) if Tenant is a partnership or limited liability company, the
withdrawal or change, voluntary, involuntary or by operation of law, of more
than fifty percent (50%) of the partners or members, or transfer of more than
fifty percent (50%) of the partnership or membership interests, within a twelve
(12)-month period, or the dissolution of the partnership without immediate
reconstitution thereof; and (ii) if Tenant is a closely held corporation (i.e.,
whose stock is not publicly held and not traded through an exchange or over the
counter), (A) the dissolution, merger, consolidation or other reorganization of
Tenant, (B) the sale or other transfer of more than an aggregate of fifty
percent (50%) of the voting shares of Tenant (other than to immediate family
members by reason of gift or death or in connection with any initial public
offering), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of more than an aggregate of fifty percent (50%) of the
value of the unencumbered assets of Tenant within a twelve (12) month period.

 

14.7          Permitted Transfers to Affiliates. Notwithstanding the foregoing
provisions of this Article 14 to the contrary, (i) the assignment or subletting
by Tenant of all or any portion of this Lease or the Premises to (A) a parent or
subsidiary of Tenant, or (B) any person or entity which controls, is controlled
by or under common control with Tenant, or (C) any entity which purchases all or
substantially all of the assets and/or stock of Tenant, or (D) a successor to
Tenant or any of the foregoing entities by purchase, merger, consolidation or
reorganization (all such persons or entities described in clauses (A), (B), (C)
and (D) hereinabove being sometimes hereinafter referred to as “Affiliates”), or
(ii) Tenant’s decision to enter into any of the transactions deemed an
“assignment” pursuant to the provisions of Section 14.6 above (which is other
than the dissolution of Tenant without immediate reconstitution thereof) with
any such Affiliate, or (iii) any Transfer resulting from an initial public
offering by Tenant shall not be deemed a Transfer under this Article 14, and
thus shall not be subject to the requirement of obtaining Landlord’s consent
thereto in Section 14.2 above, or Landlord’s right to receive any Transfer
Premium pursuant to Section 14.3 above, provided that:

 

14.7.1          any such Affiliate was not formed, and such transaction was not
entered into, as a subterfuge to (i) avoid the obligations of this Article 14,
or (ii) adversely affect the ability of Tenant to satisfy its obligations under
this Lease;

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-25-

 

 

14.7.2          Tenant gives Landlord at least five (5) business days’ prior
notice of any such assignment or sublease to an Affiliate;

 

14.7.3          the successor of Tenant and Tenant have as of the effective date
of any such assignment or sublease a tangible net worth, in the aggregate,
computed in accordance with generally accepted accounting principles (but
excluding goodwill as an asset), which is sufficient to meet the obligations of
Tenant under this Lease;

 

14.7.4          any such assignment or sublease shall be subject and subordinate
to all of the terms and provisions of this Lease, and such assignee or sublessee
shall assume, in a written document reasonably satisfactory to Landlord and
delivered to Landlord upon or prior to the effective date of such assignment or
sublease, all the obligations of Tenant under this Lease with respect to the
Subject Space which is the subject of such Transfer (other than the amount of
Base Rent and Tenant’s Share of Operating Expenses, Tax Expenses and Utilities
Costs payable by Tenant with respect to a sublease); and

 

14.7.5          Tenant shall remain fully liable for all obligations to be
performed by Tenant under this Lease.

 

“Control”, as used in this Section 14.7, shall mean the possession, direct or
indirect, of the power to cause the direction of the management and policies of
a person or entity, or ownership of any sort, whether through the ownership of
voting securities, by contract or otherwise.

 

ARTICLE 15

 

SURRENDER; OWNERSHIP AND REMOVAL OF PERSONAL PROPERTY

 

15.1          Surrender of Premises. No act or thing done by Landlord or any
agent or employee of Landlord during the Lease Term shall be deemed to
constitute an acceptance by Landlord of a surrender of the Premises unless such
intent is specifically acknowledged in a writing signed by Landlord. The
delivery of keys to the Premises to Landlord or any agent or employee of
Landlord shall not constitute a surrender of the Premises or effect a
termination of this Lease, whether or not the keys are thereafter retained by
Landlord, and notwithstanding such delivery Tenant shall be entitled to the
return of such keys at any reasonable time upon request until this Lease shall
have been properly terminated. The voluntary or other surrender of this Lease by
Tenant, whether accepted by Landlord or not, or a mutual termination hereof,
shall not work a merger, and at the option of Landlord shall operate as an
assignment to Landlord of all subleases or subtenancies affecting the Premises.

 

15.2          Removal of Tenant Property by Tenant. Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in as good order and condition as when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, reasonable wear
and tear excepted and repairs which are specifically made the responsibility of
Landlord hereunder excepted. Upon such expiration or termination, Tenant shall,
without expense to Landlord, remove or cause to be removed from the Premises all
telephone, data, and other cabling and wiring (including any cabling and wiring
associated with the Wi-Fi Network, if any) installed or caused to be installed
by Tenant (including any cabling and wiring, installed above the ceiling of the
Premises or below the floor of the Premises), all debris and rubbish, and such
items of furniture, equipment, free-standing cabinet work, and other articles of
personal property owned by Tenant or installed or placed by Tenant at its
expense in the Premises, and such similar articles of any other persons claiming
under Tenant, as Landlord may, in its sole discretion, require to be removed,
and Tenant shall repair at its own expense all damage to the Premises and
Building resulting from such removal.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-26-

 

 

ARTICLE 16

 

HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term hereof, with or
without the express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and shall not constitute a renewal hereof or an extension
for any further term, and in such case Base Rent shall be payable at a monthly
rate equal to one hundred fifty percent (150%) of the Base Rent applicable
during the last rental period of the Lease Term under this Lease. Such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein. Landlord hereby expressly reserves the right to
require Tenant to surrender possession of the Premises to Landlord as provided
in this Lease upon the expiration or other termination of this Lease. The
provisions of this Article 16 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. If
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including, without limiting the generality of the foregoing, any
claims made by any succeeding tenant founded upon such failure to surrender, and
any lost profits to Landlord resulting therefrom.

 

ARTICLE 17

 

ESTOPPEL CERTIFICATES

 

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute and deliver to Landlord an estoppel certificate, which, as submitted by
Landlord, shall be in the form as may be reasonably required by any prospective
mortgagee or purchaser of the Project (or any portion thereof), indicating
therein any exceptions thereto that may exist at that time, and shall also
contain any other information reasonably requested by Landlord or Landlord’s
Mortgagee or Landlord’s prospective mortgagees. Failure of Tenant to timely
execute and deliver such estoppel certificate within such 10-day period, which
failure continues for three (3) days after Tenant’s receipt of written notice of
such failure from Landlord shall constitute (i) an acceptance of the Premises
and an acknowledgment by Tenant that statements included in the estoppel
certificate are true and correct, without exception, and (ii) a material default
by Tenant of this Lease. In addition, if such failure continues for two (2)
business days after Tenant’s receipt of a second written notice of such failure
from Landlord, then Tenant shall be liable to Landlord, and shall indemnify
Landlord from and against any loss, cost, damage or expense, incidental,
consequential, or otherwise, including attorneys’ fees, arising or accruing
directly or indirectly, from any failure of Tenant to execute or deliver to
Landlord any such estoppel certificate within such 2-business day period. Upon
request from time to time, but not more often than once every twelve (12)
consecutive months, Tenant agrees to provide to Landlord, within ten (10) days
after Landlord’s delivery of written request therefor, current financial
statements for Tenant, dated no earlier than one (1) year prior to such written
request, certified as accurate by Tenant or, if available, audited financial
statements prepared by an independent certified public accountant with copies of
the auditor’s statement. If any Guaranty is executed in connection with this
Lease, Tenant also agrees to deliver to Landlord, within ten (10) days after
Landlord’s delivery of written request therefor, but not more often than once
every twelve (12) consecutive months, current financial statements of the
Guarantor in a form consistent with the foregoing criteria.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-27-

 

 

ARTICLE 18

 

SUBORDINATION

 

This Lease is subject and subordinate to all present and future ground leases of
the Project and to the lien of any mortgages or deeds of trust (herein, a
“Mortgage”), now or hereafter in force against the Project, if any, and to all
renewals, extensions, modifications, consolidations and replacements thereof,
and to all advances made or hereafter to be made upon the security of any such
Mortgages, unless the holders of such Mortgages, or the lessors under such
ground lease, require in writing that this Lease be superior thereto.
Notwithstanding any contrary provision in this Article 18, a condition precedent
to the subordination of this Lease to any future ground lease or to the lien of
any future Mortgage is that Landlord shall obtain for the benefit of Tenant a
commercially reasonable subordination, non-disturbance and attornment agreement
(a “Future SNDA”) from the lessor or beneficiary of such future instrument,
acknowledging that the rights and interests of Tenant under this Lease shall
remain in full force and effect and Tenant’s right to possession of the Premises
shall not be disturbed during the Lease Term as long as Tenant is not in default
under this Lease beyond all applicable notice and cure periods. Tenant covenants
and agrees if any proceedings are brought for the foreclosure of any such
Mortgage, or if any ground lease is terminated, to attorn, without any
deductions or set-offs whatsoever, to the purchaser upon any such foreclosure
sale, or to the lessor of such ground lease, as the case may be, if so requested
to do so by such purchaser or lessor (but subject to the terms of the Existing
SNDA, as defined below, or any Future SNDA, if applicable and then in effect),
and to recognize such purchaser or lessor as the lessor under this Lease. Tenant
shall, within five (5) business days of request by Landlord, execute such
further instruments or assurances as Landlord may reasonably deem necessary to
evidence or confirm the subordination or superiority of this Lease to any such
Mortgages or ground leases. Tenant waives the provisions of any current or
future statute, rule or law which may give or purport to give Tenant any right
or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale. Landlord shall use commercially reasonable efforts to cause the
beneficiary of the existing deed of trust encumbering the Project (the “Existing
Lender”) to execute and deliver to the parties, within sixty (60) days after the
mutual execution and delivery of this Lease, a subordination, non-disturbance
and attornment agreement substantially in the form of Exhibit F attached hereto
(the “Existing Lender SNDA”), and Tenant shall execute the Existing Lender SNDA
promptly after request therefor by Landlord. Tenant shall pay all costs and fees
incurred by Landlord in connection with the procurement of the Existing Lender
SNDA (including without limitation, any fees and costs charged to Landlord by
the Existing Lender in connection with the Existing Lender SNDA) within thirty
(30) days after Landlord’s delivery to Tenant of an invoice therefor. Landlord’s
failure to cause the Existing Lender to execute and deliver to the parties a
fully executed Existing Lender SNDA within such 60-day period or by any other
date shall not constitute a default by Landlord under this Lease, and Tenant
shall not be entitled to any remedy under this Lease, nor shall Landlord be
liable to Tenant for any damages or otherwise due to any such failure by
Landlord.

 

ARTICLE 19

 

DEFAULTS; REMEDIES

 

19.1          Events of Default by Tenant. All covenants and agreements to be
kept or performed by Tenant under this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any reduction of Rent. The occurrence
of any of the following shall constitute a default of this Lease by Tenant:

 

19.1.1          Any failure by Tenant to pay any Rent or any other charge
required to be paid under this Lease, or any part thereof, within five (5) days
after written notice of delinquency is delivered to Tenant by Landlord;
provided, however, that with respect to Base Rent or regular monthly payments of
Additional Rent, if Landlord has given Tenant one (1) such delinquency notice in
the preceding twelve (12) consecutive month period, then Tenant’s subsequent
failure to pay any Rent or other charge when due shall constitute a default
under this Lease without requirement of any notice or cure period; provided,
further, that any such delinquency notice shall be in lieu of, and not in
addition to, any notice required under California Code of Civil Procedure
Section 1161 or any similar or successor law; or

 

19.1.2          Any failure by Tenant to observe or perform any other provision,
covenant or condition of this Lease to be observed or performed by Tenant where
such failure continues for fifteen (15) days after written notice thereof from
Landlord to Tenant; provided however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 or any similar or successor law; and provided further
that if the nature of such default is such that the same cannot reasonably be
cured within a fifteen (15)-day period, Tenant shall not be deemed to be in
default if it diligently commences such cure within such period and thereafter
diligently proceeds to rectify and cure said default as soon as possible; or

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-28-

 

 

19.1.3          Abandonment or vacation of the Premises by Tenant. Abandonment
is herein defined to include, but is not limited to, any absence by Tenant from
the Premises for six (6) business days or longer while in default of any
provision of this Lease.

 

19.2          Landlord’s Remedies Upon Default. Upon the occurrence of any such
default by Tenant, Landlord shall have, in addition to any other remedies
available to Landlord at law or in equity, the option to pursue any one or more
of the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.

 

19.2.1          Terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord, and if Tenant fails to do so, Landlord may,
without prejudice to any other remedy which it may have for possession or
arrearages in rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying the Premises or any part
thereof, without being liable for prosecution or any claim or damages therefor;
and Landlord may recover from Tenant the following:

 

(i)          the worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

 

(ii)         the worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(iii)        the worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(iv)        any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; plus

 

(v)         at Landlord’s election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate set forth in Section 4.5 above. As used in Section
19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

19.2.2          Landlord shall have the remedy described in California Civil
Code Section 1951.4 (lessor may continue lease in effect after lessee’s breach
and abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3          Landlord may, but shall not be obligated to, make any such
payment or perform or otherwise cure any such obligation, provision, covenant or
condition on Tenant’s part to be observed or performed (and may enter the
Premises for such purposes). In the event of Tenant’s failure to perform any of
its obligations or covenants under this Lease, and such failure to perform poses
a material risk of injury or harm to persons or damage to or loss of property,
then Landlord shall have the right to cure or otherwise perform such covenant or
obligation at any time after such failure to perform by Tenant, whether or not
any such notice or cure period set forth in Section 19.1 above has expired. Any
such actions undertaken by Landlord pursuant to the foregoing provisions of this
Section 19.2.3 shall not be deemed a waiver of Landlord’s rights and remedies as
a result of Tenant’s failure to perform and shall not release Tenant from any of
its obligations under this Lease.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-29-

 

 

19.3          Payment by Tenant. Tenant shall pay to Landlord, within ten (10)
days after delivery by Landlord to Tenant of statements therefor: (i) sums equal
to expenditures reasonably made and obligations incurred by Landlord in
connection with Landlord’s performance or cure of any of Tenant’s obligations
pursuant to the provisions of Section 19.2.3 above; and (ii) sums equal to all
expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended. Tenant’s
obligations under this Section 19.3 shall survive the expiration or sooner
termination of the Lease Term.

 

19.4          Sublessees of Tenant. Whether or not Landlord elects to terminate
this Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord’s sole discretion, succeed
to Tenant’s interest in such subleases, licenses, concessions or arrangements.
If Landlord elects to succeed to Tenant’s interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.

 

19.5          Waiver of Default. No waiver by Landlord of any violation or
breach by Tenant of any of the terms, provisions and covenants herein contained
shall be deemed or construed to constitute a waiver of any other or later
violation or breach by Tenant of the same or any other of the terms, provisions,
and covenants herein contained. Forbearance by Landlord in enforcement of one or
more of the remedies herein provided upon a default by Tenant shall not be
deemed or construed to constitute a waiver of such default. The acceptance of
any Rent hereunder by Landlord following the occurrence of any default, whether
or not known to Landlord, shall not be deemed a waiver of any such default,
except only a default in the payment of the Rent so accepted.

 

19.6          Efforts to Relet. For the purposes of this Article 19, Tenant’s
right to possession shall not be deemed to have been terminated by efforts of
Landlord to relet the Premises, by its acts of maintenance or preservation with
respect to the Premises, or by appointment of a receiver to protect Landlord’s
interests hereunder. The foregoing enumeration is not exhaustive, but merely
illustrative of acts which may be performed by Landlord without terminating
Tenant’s right to possession.

 

19.7          Landlord’s Default. If Landlord shall fail to perform any term or
provision under this Lease required to be performed by Landlord, Landlord shall
not be deemed to be in default hereunder nor subject to any claims for damages
of any kind, unless such failure shall have continued for a period of thirty
(30) days after written notice thereof by Tenant; provided, if the nature of
Landlord’s failure is such that more than thirty (30) days are reasonably
required in order to cure, Landlord shall not be in default if Landlord
commences to cure such failure within such thirty (30) day period, and
thereafter reasonably seeks to cure such failure to completion. If Landlord
shall fail to cure within the times permitted to cure herein, Landlord shall be
subject to such remedies as may be available to Tenant under applicable laws
(subject to the other provisions of this Lease); provided, however, in (i) no
event shall Landlord be liable to Tenant for lost profits, loss of business or
other Consequential Damages, and (ii) Tenant shall have no right of self-help to
perform repairs or any other obligation of Landlord, and shall have no right to
withhold, set-off, or abate Rent, except as otherwise expressly provided in this
Lease.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-30-

 

 

ARTICLE 20

 

SECURITY DEPOSIT; LETTER OF CREDIT

 

20.1          Security Deposit.

 

20.1.1          In General. Concurrent with Tenant’s execution of this Lease,
Tenant shall deposit with Landlord a security deposit (the “Security Deposit”)
in the amount set forth in Section 10 of the Summary. The Security Deposit shall
be held by Landlord as security for the faithful performance by Tenant of all
the terms, covenants, and conditions of this Lease to be kept and performed by
Tenant during the Lease Term. If Tenant defaults with respect to any provisions
of this Lease, including, but not limited to, the provisions relating to the
payment of Rent, Landlord may, but shall not be required to, use, apply or
retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in default, or for the payment of any amount that Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage that Landlord may suffer by
reason of Tenant’s default. If any portion of the Security Deposit is so used or
applied, Tenant shall, within five (5) business days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a default under this Lease. If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit, or any
balance thereof, shall be returned to Tenant, or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder, within sixty (60) days following
the expiration of the Lease Term. Tenant shall not be entitled to any interest
on the Security Deposit. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, and all other provisions of law, now or hereafter
in force, which provide that Landlord may claim from a security deposit only
those sums reasonably necessary to remedy defaults in the payment of rent, to
repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant. Notwithstanding any contrary provision of this Section 20.1.1, if the
Contingency is not timely satisfied by Tenant or waived by Landlord, then
Landlord shall have no obligation to return the Security Deposit, or any portion
thereof, to Tenant and Landlord shall retain the Security Deposit as part of the
Termination Fee pursuant to Section 2.2 above.

 

20.1.2          Satisfaction of Contingency. If Tenant satisfies the Contingency
by timely depositing with Landlord an additional cash security deposit of
$500,000.00 pursuant to clause (i) of Section 2.1.1 above, then: (i) such amount
shall be added to the Security Deposit (so that the Security Deposit amount
shall equal $545,346.73) and the provisions of this Section 20.1.2 shall apply;
and (ii) such increased Security Deposit amount shall be reduced by and to the
amounts on the dates set forth in the schedule below, provided that (A) Tenant
is not in default under this Lease as of such scheduled reduction date, and (B)
Tenant has not previously been in monetary default under this Lease as of such
scheduled reduction date. Any such reductions in the Security Deposit pursuant
this Section 20.1.2 shall effected by Landlord’s issuance of a check payable to
Tenant within thirty (30) days after the applicable scheduled reduction date.
Except as specifically set forth herein, the Security Deposit shall not be
subject to reduction during the Lease Term (as may be extended).

 

Security Deposit Reduction Date Security Deposit Reduction Amount Revised
Security Deposit Amount First day of the 17th full calendar month of the initial
Lease Term $250,000.00 $295,346.73 First day of the 29th full calendar month of
the initial Lease Term $250,000.00 $45,346.73

 

20.2          Letter of Credit. If Tenant satisfies the Contingency by timely
delivering to Landlord the Letter of Credit (as defined below) in the amount of
$500,000.00 pursuant to clause (ii) of Section 2.1.1 above, then the provisions
of this Section 20.2 shall apply.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-31-

 

 

20.2.1          Basic Letter of Credit Terms. The Letter of Credit, if so
delivered by Tenant to Landlord, shall be additional protection for Landlord to
assure the full and faithful performance by Tenant of all of its obligations
under this Lease and for all losses and damages Landlord may suffer as a result
of any default by Tenant under this Lease. For purposes hereof, the “Letter of
Credit” shall mean an irrevocable and unconditional negotiable letter of credit
in the amount of $500,000.00 (“LC Amount”), in the form attached hereto as
Exhibit E and containing the terms required in this Section 20.2, payable in San
Francisco, Oakland or San Jose, California, running in favor of Landlord issued
by a solvent nationally recognized bank (the “Bank”) that is acceptable to
Landlord in Landlord’s sole discretion and meets all of the following
requirements (collectively, the “Letter of Credit Issuer Requirements”): (i) is
chartered under the laws of the United States, any State thereof or the District
of Columbia, and which is insured by the Federal Deposit Insurance Corporation;
(ii) has a long term rating of B or higher as rated by Moody’s Investors Service
and/or A or higher as rated by Standard & Poor’s, and Fitch Ratings Ltd (Fitch);
and (iii) has a branch located in San Francisco, Oakland or San Jose,
California; provided, however, that Landlord agrees the Bridge Bank, N.A. is an
acceptable bank to initially issue the Letter of Credit. The LC Amount is
subject to reduction as provided in Section 20.2.8 below.

 

20.2.2          Additional Terms. The Letter of Credit shall: (i) be “callable”
at sight, irrevocable and unconditional; (ii) be maintained in effect for an
initial term plus annual automatic extensions thereof, for the entire period
from the date Tenant delivers the Letter of Credit to Landlord and continuing
until the date which is one hundred twenty (120) days after the Lease Expiration
Date (the “LC Expiration Date”); (iii) be subject to the International Standby
Practices 1998, International Chamber of Commerce Publication No. 590; (iv) be
fully assignable by Landlord; and (v) permit partial draws. In addition to the
foregoing, the form and terms of the Letter of Credit shall provide, among other
things, in effect that: (A) Landlord, or its then managing agent, shall have the
right to draw down an amount up to the face amount of the Letter of Credit (1)
upon the presentation to the Bank of Landlord’s (or Landlord’s then managing
agent’s) written statements that such amount is due to Landlord under the terms
and conditions of this Lease, (2) if the Bank delivers written notice to
Landlord that the Letter of Credit will not be extended beyond the current
expiration date thereof which would result in the Letter of Credit expiring
prior to the LC Expiration Date (which the Bank shall only have the right to do
if it provides Landlord with such notice at least sixty (60) days prior to such
current expiration date), (3) Tenant has filed a voluntary petition under the
Federal Bankruptcy Code, or (4) an involuntary petition has been filed against
Tenant under the Federal Bankruptcy Code, it being understood that if Landlord
or its managing agent is a limited liability company, corporation, partnership
or other entity, then such statement shall be signed by an officer (if a
corporation), a general partner (if a partnership), or any authorized party (if
another entity); and (B) the Letter of Credit will be honored by the Bank
without inquiry as to the accuracy thereof and regardless of whether Tenant
disputes the content of such statement. With respect to clause (2) hereinabove,
if the Bank notifies Landlord in writing that the Letter of Credit will not be
extended beyond the current expiration date thereof which would result in the
Letter of Credit expiring prior to the LC Expiration Date, then Tenant shall
deliver to Landlord a replacement Letter of Credit no later than thirty (30)
days prior to the expiration of the Letter of Credit, which replacement Letter
of Credit shall be accepted by Landlord if, and only if, such replacement Letter
of Credit is (x) irrevocable and automatically renewable as above provided
through the LC Expiration Date upon the same terms as the expiring Letter of
Credit or such other terms as may be acceptable to Landlord in its sole
discretion, and (y) issued by a solvent nationally recognized bank that is
acceptable to Landlord in Landlord’s sole discretion and meets all of the Letter
of Credit Issuer Requirements.

 

20.2.3          Transfers. The Letter of Credit shall also provide that Landlord
may, at any time and without notice to Tenant and without obtaining Tenant’s
consent thereto, transfer its interest in and to the Letter of Credit to another
person or entity as a part of the assignment by Landlord of its rights and
interests in and to this Lease. In the event of a transfer of Landlord’s
interest in the Building or the Premises, Landlord shall effect a transfer of
the Letter of Credit to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be fully and forever released by Tenant
from all liability therefor, and it is agreed that the provisions hereof shall
apply to each and every transfer or assignment of the Letter of Credit to a new
landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and Tenant shall be responsible for paying the Bank’s transfer and
processing fees in connection therewith.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-32-

 

 

20.2.4          Additional Provisions. If, as a result of any application or use
by Landlord of all or any part of the Letter of Credit, the amount of the Letter
of Credit shall be less than the LC Amount, then Tenant shall, within ten (10)
days thereafter, provide Landlord with additional letter(s) of credit in an
amount equal to the deficiency (or a replacement Letter of Credit for the full
LC Amount) and any such additional letter(s) of credit (or replacement Letter of
Credit for the full LC Amount) shall comply with all of the provisions of this
Section 20.2, and if Tenant fails to comply with the foregoing, the same shall
constitute an incurable default by Tenant under this Lease. Tenant further
covenants and warrants that it will neither assign nor encumber the Letter of
Credit or any part thereof, and that neither Landlord nor its successors or
assigns will be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance. If, at any time prior to the LC Expiration Date, the
Letter of Credit is not renewed or replaced in accordance with the provisions of
Section 20.2.2 above, or if Tenant fails to maintain the Letter of Credit in the
amount and in accordance with the terms set forth in this Section 20.2, then
Landlord shall have the right to present the Letter of Credit to the Bank in
accordance with the terms of this Section 20.2 and the proceeds of the Letter of
Credit may be applied by Landlord against any Rent payable by Tenant under this
Lease that is not paid when due and/or to pay for all losses and damages that
Landlord has suffered or that Landlord reasonably estimates that it will suffer
as a result of any default by Tenant under this Lease. Any unused proceeds shall
constitute the property of Landlord and need not be segregated from Landlord’s
other assets. Landlord agrees to pay to Tenant within thirty (30) days after the
LC Expiration Date the amount of any proceeds of the Letter of Credit received
by Landlord and not applied against any Rent payable by Tenant under this Lease
that was not paid when due and/or used to pay for any losses and/or damages
suffered by Landlord (or reasonably estimated by Landlord that it will suffer)
as a result of any default by Tenant under this Lease; provided, however, that
if prior to the LC Expiration Date a voluntary petition is filed by Tenant, or
an involuntary petition is filed against Tenant by any of Tenant’s creditors,
under the Federal Bankruptcy Code, then Landlord shall not be obligated to make
such payment in the amount of the unused Letter of Credit proceeds until either
all preference issues relating to payments this Lease have been resolved in such
bankruptcy or reorganization case or such bankruptcy or reorganization case has
been dismissed.

 

20.2.5          Draws by Landlord. Tenant hereby acknowledges and agrees that
Landlord has entered into this Lease in material reliance upon the ability of
Landlord to draw upon the Letter of Credit upon the occurrence of any default on
the part of Tenant under this Lease. If there shall occur a default by Tenant
under this Lease, then Landlord may, but without obligation to do so, draw upon
the Letter of Credit in part or in whole, to cure any default of Tenant and/or
to compensate Landlord for any and all damages of any kind or nature sustained
or which Landlord reasonably estimates that Landlord will sustain resulting from
Tenant’s default. Tenant agrees not to interfere in any way with payment to
Landlord of the proceeds of the Letter of Credit, either prior to or following a
“draw” by Landlord of any portion of the Letter of Credit, regardless of whether
any dispute exists between Tenant and Landlord as to Landlord’s right to draw
from the Letter of Credit. The use, application or retention of the Letter of
Credit proceeds, or any portion thereof, by Landlord shall not prevent Landlord
from exercising any other right or remedy provided by this Lease or by any
applicable law, it being intended that Landlord shall not first be required to
proceed against the Letter of Credit, and such Letter of Credit or the proceeds
thereof shall not operate as a limitation on any recovery to which Landlord may
otherwise be entitled. No condition or term of this Lease shall be deemed to
render the Letter of Credit conditional to justify the issuer of the Letter of
Credit in failing to honor a drawing upon such Letter of Credit in a timely
manner. Tenant agrees and acknowledges that: (i) the Letter of Credit
constitutes a separate and independent contract between Landlord and the Bank;
(ii) Tenant is not a third party beneficiary of such contract; and (iii) Tenant
has no property interest whatsoever in the Letter of Credit or the proceeds
thereof and that, if Tenant becomes a debtor under any chapter of the Federal
Bankruptcy Code, neither Tenant, any trustee, nor Tenant’s bankruptcy estate
shall have any right to restrict or limit Landlord’s claim and/or rights to the
Letter of Credit and/or the proceeds thereof by application of Section 502(b)(6)
of the Federal Bankruptcy Code.

 

20.2.6          Failure to Meet Letter of Credit Issuer Requirements.
Notwithstanding anything to the contrary herein, if at any time the Letter of
Credit Issuer Requirements are not met, or if the financial condition of such
issuer changes in any other materially adverse way, as determined by Landlord in
its commercially reasonable discretion, then Tenant shall, within five (5)
business days after written notice from Landlord, deliver to Landlord a
replacement Letter of Credit which otherwise meets the requirements of this
Section 20.2, including without limitation, the Letter of Credit Issuer
Requirements. In addition and without limiting the generality of the foregoing,
if the issuer of any Letter of Credit held by Landlord is insolvent or is placed
in receivership or conservatorship by the Federal Deposit Insurance Corporation,
or any successor or similar entity, or if a trustee, receiver or liquidator is
appointed for the issuer, then, effective as of the date of such occurrence, the
Letter of Credit shall be deemed to not meet the requirements of this Section
20.2, and Tenant shall, within five (5) business days after written notice from
Landlord, deliver to Landlord a replacement Letter of Credit which otherwise
meets the requirements of this Section 20.2 and that meets the Letter of Credit
Issuer Requirements. Notwithstanding anything in this Lease to the contrary,
Tenant’s failure to so replace the Letter of Credit and/or satisfy the Letter of
Credit Issuer Requirements within such applicable 5-business day period shall
constitute a material default by Tenant under this Lease for which there shall
be no notice or grace or cure periods being applicable thereto, and in such
event, Landlord may, but without obligation to do so, draw upon the Letter of
Credit in part or in whole, to cure such default and/or to compensate Landlord
for any and all damages of any kind or nature sustained or which Landlord
reasonably estimates that it will sustain resulting from such default.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-33-

 

 

20.2.7          Not a Security Deposit. In no event or circumstance shall the
Letter of Credit or any renewal thereof or any proceeds thereof be (i) deemed to
be or treated as a “security deposit” within the meaning of California Civil
Code Section 1950.7, (ii) subject to the terms of such Section 1950.7, or (iii)
intended to serve as a “security deposit” within the meaning of such Section
1950.7. The parties hereto (A) recite that the Letter of Credit is not intended
to serve as a security deposit and such Section 1950.7 and any and all other
laws, rules and regulations applicable to security deposits in the commercial
context (“Security Deposit Laws”) shall have no applicability or relevancy
thereto, and (B) waive any and all rights, duties and obligations either party
may now or, in the future, will have relating to or arising from the Security
Deposit Laws.

 

20.2.8          Reduction in LC Amount. Notwithstanding anything to the contrary
set forth in this Section 20.2, it is hereby agreed that the LC Amount shall be
reduced by and to the amounts on the dates set forth in the schedule below,
provided that: (i) Tenant is not in default under this Lease as of such
scheduled reduction date; (ii) Tenant has not previously been in monetary
default under this Lease as of such scheduled reduction date; and (iii) Landlord
has not drawn down on any portion of the Letter of Credit prior to such
scheduled reduction date. Any such reductions in the LC Amount pursuant this
Section 20.2.8 shall be accomplished through an amendment or replacement Letter
of Credit, to be provided by Tenant to Landlord at Tenant’s expense.

 

Letter of Credit Reduction Date Letter of Credit Reduction Amount Revised LC
Amount First day of the 17th full calendar month of the initial Lease Term
$250,000.00 $250,000.00 First day of the 29th full calendar month of the initial
Lease Term $250,000.00 $0.00

 

ARTICLE 21

 

COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated. At its sole cost and expense, Tenant shall
promptly comply as to the Premises with all such laws or other governmental
measures, subject to Landlord’s obligation as set forth hereinbelow to comply
with such laws or other governmental measures with respect to the Base, Shell
and Core of the Building and/or the common areas of the Building and Project. In
addition, Tenant shall fully comply with all present or future programs intended
to manage parking, transportation or traffic in and around the Project, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities. The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of such laws or other governmental measures, shall be
conclusive of that fact as between Landlord and Tenant. For purposes of Section
1938 of the California Civil Code, Landlord hereby discloses to Tenant, and
Tenant hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp). Landlord shall comply with all applicable
laws and other governmental measures relating to the Base, Shell and Core of the
Building and/or the common areas of the Building and Project. Notwithstanding
the foregoing, to the extent Landlord’s compliance obligations in the
immediately preceding sentence are triggered by any improvements or Alterations
made to the Premises by or on behalf of Tenant (including the initial Tenant
Improvements described in the Tenant Work Letter, but excluding Landlord’s
Work), Tenant’s particular manner of use of the Premises (other than the general
uses set forth in Section 5.1 above that are not specific to Tenant’s business),
or any trade fixtures, equipment or personal property installed by or on behalf
of Tenant in the Premises, Tenant shall reimburse Landlord for the cost of such
compliance within thirty (30) days after invoice from Landlord.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-34-

 

 

ARTICLE 22

 

ENTRY BY LANDLORD

 

Landlord reserves the right at all reasonable times and upon not less than one
(1) business day’s prior notice (except no such prior notice shall be required
in case of emergency), to enter the Premises to: (i) inspect them; (ii) show the
Premises to prospective purchasers, mortgagees or tenants, or to the ground
lessors; (iii) to post notices of nonresponsibility; or (iv) alter, improve or
repair the Premises or the Building if necessary to comply with current building
codes or other applicable laws, or for structural alterations, repairs or
improvements to the Building, or as Landlord may otherwise reasonably desire or
deem necessary. Notwithstanding anything to the contrary contained in this
Article 22, Landlord may enter the Premises at any time, without notice to
Tenant, in emergency situations and/or to perform janitorial or other services
required of Landlord pursuant to this Lease. Any such entries shall be without
the abatement of Rent and shall include the right to take such reasonable steps
as required to accomplish the stated purposes. Tenant hereby waives any claims
for damages or for any injuries or inconvenience to or interference with
Tenant’s business, lost profits, any loss of occupancy or quiet enjoyment of the
Premises, and any other loss occasioned thereby. For each of the above purposes,
Landlord shall at all times have a key with which to unlock all the doors in the
Premises, excluding Tenant’s vaults, safes and special security areas designated
in advance by Tenant. In an emergency, Landlord shall have the right to enter
without notice and use any means that Landlord may deem proper to open the doors
in and to the Premises. Any entry into the Premises in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises.

 

ARTICLE 23

 

PARKING

 

Throughout the Lease Term (as may be extended), Tenant shall have the right to
use, on a “first-come, first-serve” basis, in common with other tenants of the
Building and free of parking charges, the number of unreserved parking spaces
set forth in Section 12 of the Summary, which unreserved parking spaces are
located in the Parking Facilities servicing the Building as shall be designated
by Landlord from time to time for unreserved parking for the tenants of the
Building. Tenant’s continued right to use the parking spaces is conditioned upon
(i) Tenant’s reasonable compliance with (A) the Parking Rules and Regulations
which are in effect on the date hereof, as set forth in the attached Exhibit D
and all modifications and additions thereto which are prescribed from time to
time for the orderly operation and use of the Parking Facilities by Landlord,
and/or Landlord’s Parking Operator (as defined below), (B) all rules and
regulations which are prescribed from time to time by any common area
association of the Project having rights over the Parking Facilities, and (C)
all recorded covenants, conditions and restrictions affecting the Building
and/or the Project, and (ii) Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with the Parking Rules and Regulations (and
all such modifications and additions thereto, as the case may be), and any such
other rules and regulations and covenants, conditions and restrictions, as
described in subsection (i) above. Landlord (and/or any other owners of Marina
Village) specifically reserve the right to change the size, configuration,
design, layout, location and all other aspects of the Parking Facilities
(including without limitation, implementing paid visitor parking), and Tenant
acknowledges and agrees that Landlord may, without incurring any liability to
Tenant and without any abatement of Rent under this Lease, from time to time,
close-off or restrict access to any or all of the Parking Facilities. Landlord
may delegate its responsibilities hereunder to a parking operator (the “Parking
Operator”) in which case the Parking Operator shall have all the rights of
control attributed hereby to Landlord. The parking rights provided to Tenant
pursuant to this Article 23 are provided solely for use by Tenant’s own
personnel and such rights may not be transferred, assigned, subleased or
otherwise alienated by Tenant without Landlord’s prior approval, except in
connection with an assignment of this Lease or sublease of the Premises made in
accordance with Article 14 above. All visitor parking by Tenant’s visitors shall
be subject to availability, as reasonably determined by Landlord (and/or the
Parking Operator, as the case may be), parking in such visitor parking areas as
may be designated by Landlord (and/or the Parking Operator and/or any common
area association of the Project having rights over the Parking Facilities) from
time to time.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-35-

 

 

ARTICLE 24

 

MISCELLANEOUS PROVISIONS

 

24.1          Terms; Captions. The necessary grammatical changes required to
make the provisions hereof apply either to corporations or partnerships or
individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed. The captions of Articles and
Sections are for convenience only and shall not be deemed to limit, construe,
affect or alter the meaning of such Articles and Sections.

 

24.2          Binding Effect. Each of the provisions of this Lease shall extend
to and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Article 14 above.

 

24.3          No Waiver. No waiver of any provision of this Lease shall be
implied by any failure of a party to enforce any remedy on account of the
violation of such provision, even if such violation shall continue or be
repeated subsequently, any waiver by a party of any provision of this Lease may
only be in writing, and no express waiver shall affect any provision other than
the one specified in such waiver and that one only for the time and in the
manner specifically stated. No receipt of monies by Landlord from Tenant after
the termination of this Lease shall in any way alter the length of the Lease
Term or of Tenant’s right of possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Lease Term or affect any notice
given Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

 

24.4          Modification of Lease. If any current or prospective mortgagee or
ground lessor for the Project requires modifications to this Lease, which
modifications will not cause an increased cost or expense to Tenant or in any
other way materially and adversely change the rights and obligations of Tenant
hereunder, then and in such event, Tenant agrees that this Lease may be so
modified and agrees to execute whatever documents are required therefor and
deliver the same to Landlord within ten (10) business days following the request
therefor. If Landlord or any such current or prospective mortgagee or ground
lessor require execution of a short form of Lease for recording, containing,
among other customary provisions, the names of the parties, a description of the
Premises and the Lease Term, Tenant shall execute such short form of Lease and
to deliver the same to Landlord within ten (10) days following the request
therefor.

 

24.5          Transfer of Landlord’s Interest. Landlord has the right to
transfer all or any portion of its interest in the Project, the Building and/or
in this Lease, and upon any such transfer, Landlord shall automatically be
released from all liability under this Lease and Tenant shall look solely to
such transferee for the performance of Landlord’s obligations hereunder after
the date of transfer. The liability of any transferee of Landlord shall be
limited to the interest of such transferee in the Project and such transferee
shall be without personal liability under this Lease, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant. Landlord may also assign its
interest in this Lease to a mortgage lender as additional security but such
assignment shall not release Landlord from its obligations hereunder and Tenant
shall continue to look to Landlord for the performance of its obligations
hereunder.

 

24.6          Prohibition Against Recording. Except as provided in Section 24.4
of this Lease, neither this Lease, nor any memorandum, affidavit or other
writing with respect thereto, shall be recorded by Tenant or by anyone acting
through, under or on behalf of Tenant, and the recording thereof in violation of
this provision shall make this Lease null and void at Landlord’s election.

 

24.7          Landlord’s Title; Air Rights. Landlord’s title is and always shall
be paramount to the title of Tenant. Nothing herein contained shall empower
Tenant to do any act which can, shall or may encumber the title of Landlord. No
rights to any view or to light or air over any property, whether belonging to
Landlord or any other person, are granted to Tenant by this Lease.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-36-

 

 

24.8          Tenant’s Signs.

 

24.8.1          Signage Monument. Subject to the approval of all applicable
governmental entities, and subject to all applicable laws, Landlord hereby
grants Tenant the right to have Tenant’s name “Aqua Metals, Inc.” (but no other
markings) displayed on the existing monument sign for the Building located at
the front entrance to the Building (the “Signage Monument”). The design, size,
specifications, graphics, materials, colors and exact location with respect to
Tenant’s name on the Signage Monument shall be (i) consistent with the quality
and appearance of the Building and Project, and (ii) designated by Landlord,
subject to the approval of all applicable governmental authorities. Landlord
shall install Tenant’s name on the Signage Monument at Landlord’s expense.
Tenant shall pay to Landlord, within ten (10) days after demand, from time to
time, all costs attributable to the insurance, maintenance and repair of
Tenant’s name on the Signage Monument, plus a pro-rata share (determined by
Landlord based upon the number of tenant signs on the Signage Monument) of the
costs of maintenance, insurance, and repair of the Signage Monument. Landlord
shall have the right to relocate, redesign and/or reconstruct the Signage
Monument from time to time. The Signage Monument rights granted to Tenant under
this Section 24.8.1 are personal to the original Tenant executing this Lease
(the “Original Tenant”) and to any Affiliate to which the Original Tenant
assigns its entire interest in this Lease pursuant to Section 14.7 above (each,
an “Affiliate Assignee”) (but any name change on the Signage Monument to reflect
the name of such Affiliate Assignee shall be subject to Landlord’s prior
reasonable approval), and may not be assigned or exercised by or to, or used by,
any other person or entity other than the Original Tenant or such Affiliate
Assignee, as the case may be, and shall only be available to and exercisable by
the Original Tenant or such Affiliate Assignee, as the case may be, when the
Original Tenant or such Affiliate Assignee, as the case may be, is in actual and
physical possession of the entire Premises. Upon termination or expiration of
this Lease, or upon the earlier termination of Tenant’s Signage Monument rights
under this Section 24.8.1, Landlord shall have the right to permanently remove
Tenant’s name from the Signage Monument.

 

24.8.2          Identification Sign. Landlord shall provide Tenant with one (1)
identification sign on or near the entry doors of the Premises (the
“Identification Sign”). Landlord shall pay for the initial installation of the
Identification Sign and Tenant shall pay for any additions, deletions or
modifications to the Identification Sign; provided, however, any additions,
deletions or modifications to the Identification Sign shall be subject to the
prior written approval of Landlord, in Landlord’s sole discretion. The
Identification Sign shall be installed by a signage contractor designated by
Landlord. The location, quality, design, style and size of the Identification
Sign shall be consistent with the Landlord’s Building standard signage program
and shall be subject to Landlord’s prior written approval, in its reasonable
discretion. Upon the expiration or earlier termination of this Lease, Tenant
shall be responsible, at its sole cost and expense, for the removal of the
Identification Sign and the repair of all damage to the Building caused by such
removal.

 

24.8.3          No Other Signs. Except for the Identification Sign and Tenant’s
name on the Signage Monument, Tenant may not install any signs on the exterior
or roof of the Building, the Other Existing Buildings or the common areas of the
Building or the Project. Any signs, window coverings, or blinds (even if the
same are located behind the Landlord approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building
are subject to the prior approval of Landlord, in its sole and absolute
discretion.

 

24.9          Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

 

24.10        Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant’s
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, in its sole discretion, may elect.

 

24.11        Time of Essence. Time is of the essence of this Lease and each of
its provisions.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-37-

 

 

24.12        Partial Invalidity. If any term, provision or condition contained
in this Lease shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term, provision or condition to
persons or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

24.13        No Warranty. In executing and delivering this Lease, Tenant has not
relied on any representation, including, but not limited to, any representation
whatsoever as to the amount of any item comprising Additional Rent or the amount
of the Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the Exhibits attached hereto.

 

24.14        Landlord Exculpation. Notwithstanding anything in this Lease to the
contrary, and notwithstanding any applicable law to the contrary, the liability
of Landlord and the Landlord Parties under this Lease (including any successor
landlord) and any recourse by Tenant against Landlord or the Landlord Parties
shall be limited solely and exclusively to an amount which is equal to the
ownership interest of Landlord in the Project (including any rental, insurance
and condemnation proceeds therefrom), and neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant.

 

24.15        Entire Agreement. There are no oral agreements between the parties
hereto affecting this Lease and this Lease supersedes and cancels any and all
previous negotiations, arrangements, brochures, agreements and understandings,
if any, between the parties hereto or displayed by Landlord to Tenant with
respect to the subject matter thereof, and none thereof shall be used to
interpret or construe this Lease. This Lease and any side letter or separate
agreement executed by Landlord and Tenant in connection with this Lease and
dated of even date herewith contain all of the terms, covenants, conditions,
warranties and agreements of the parties relating in any manner to the rental,
use and occupancy of the Premises, shall be considered to be the only agreement
between the parties hereto and their representatives and agents, and none of the
terms, covenants, conditions or provisions of this Lease can be modified,
deleted or added to except in writing signed by the parties hereto. All
negotiations and oral agreements acceptable to both parties have been merged
into and are included herein. There are no other representations or warranties
between the parties, and all reliance with respect to representations is based
totally upon the representations and agreements contained in this Lease.

 

24.16        Right to Lease. Landlord reserves the absolute right to effect such
other tenancies in the Building, the Other Existing Buildings and/or in any
other building and/or any other portion of the Project as Landlord in the
exercise of its sole business judgment shall determine to best promote the
interests of the Project. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Lease Term, occupy any space in the Building, the Other Existing Buildings
or Project.

 

24.17        Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except with respect to Tenant’s obligations under the
Tenant Work Letter (collectively, the “Force Majeure”), notwithstanding anything
to the contrary contained in this Lease, shall excuse the performance of such
party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

24.18        Waiver of Redemption by Tenant. Tenant hereby waives for Tenant and
for all those claiming under Tenant all right now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-38-

 

 

24.19        Notices. All notices, demands, statements or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested, by nationally
recognized overnight courier using next business day service or delivered
personally (i) to Tenant at the appropriate address set forth in Section 5 of
the Summary, or to such other place as Tenant may from time to time designate in
a Notice to Landlord; or (ii) to Landlord at the addresses set forth in Section
3 of the Summary, or to such other firm or to such other place as Landlord may
from time to time designate in a Notice to Tenant. Any Notice will be deemed
given three (3) days after it is sent by United States mail, one (1) business
day after it is sent by nationally recognized overnight courier using next
business day service or upon the date personal delivery is made or rejected. If
Tenant is notified of the identity and address of Landlord’s mortgagee or ground
lessor, Tenant shall give to such mortgagee or ground lessor written notice of
any default by Landlord under the terms of this Lease by registered or certified
mail, and such mortgagee or ground lessor shall be given a reasonable
opportunity to cure such default prior to Tenant’s exercising any remedy
available to Tenant.

 

24.20        Joint and Several. If there is more than one person or entity
executing this Lease as Tenant, the obligations imposed upon such persons and
entities under this Lease are and shall be joint and several.

 

24.21        Authority. Each individual executing this Lease on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the state in which the Project is located and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so. Tenant confirms
that it is not in violation of any executive order or similar governmental
regulation or law, which prohibits terrorism or transactions with suspected or
confirmed terrorists or terrorist entities or with persons or organizations that
are associated with, or that provide any form of support to, terrorists. Tenant
further confirms that it will comply throughout the Term of this Lease, with all
governmental laws, rules or regulations governing transactions or business
dealings with any suspected or confirmed terrorists or terrorist entities, as
identified from time to time by the U.S. Treasury Department’s Office of Foreign
Assets Control or any other applicable governmental entity.

 

24.22        Jury Trial; Attorneys’ Fees. IF EITHER PARTY COMMENCES LITIGATION
AGAINST THE OTHER FOR THE SPECIFIC PERFORMANCE OF THIS LEASE, FOR DAMAGES FOR
THE BREACH HEREOF OR OTHERWISE FOR ENFORCEMENT OF ANY REMEDY HEREUNDER, THE
PARTIES HERETO AGREE TO AND HEREBY DO WAIVE ANY RIGHT TO A TRIAL BY JURY. In the
event of any such commencement of litigation, the prevailing party shall be
entitled to recover from the other party such costs and reasonable attorneys’
fees as may have been incurred, including any and all costs incurred in
enforcing, perfecting and executing such judgment.

 

24.23        Governing Law. This Lease shall be construed and enforced in
accordance with the laws of the state in which the Project is located.

 

24.24        Submission of Lease. Submission of this instrument for examination
or signature by Tenant does not constitute a reservation of or an option for
lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

24.25        Brokers. Landlord and Tenant each hereby represents and warrants to
the other party that it (i) has had no dealings with any real estate broker or
agent in connection with the negotiation of this Lease, excepting only the real
estate brokers or agents specified in Section 11 of the Summary (collectively,
the “Brokers”), and (ii) knows of no other real estate broker or agent who is
entitled to a commission in connection with this Lease. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and all claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any leasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party’s dealings with any real estate
broker or agent in connection with this Lease other than the Brokers.

 

24.26        Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord; provided, however, that the foregoing shall in no
way impair the right of Tenant to commence a separate action against Landlord
for any violation by Landlord of the provisions hereof so long as notice is
first given to Landlord and any holder of a mortgage or deed of trust covering
the Building, Project or any portion thereof, of whose address Tenant has
theretofore been notified, and an opportunity is granted to Landlord and such
holder to correct such violations as provided above.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-39-

 

 

24.27        Building Name and Signage. Landlord shall have the right at any
time to change the name(s) of the Building, the Other Existing Buildings and
Project and to install, affix and maintain any and all signs on the exterior and
on the interior of the Building, the Other Existing Buildings and any portion of
the Project as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
have the right to identify the Building as the location of the Premises as well
as the right to use photographs of the Building in advertising that the Building
is the location of the Premises without having to obtain Landlord’s prior
written consent thereto, although Landlord shall have reasonable approval rights
for any photographs of the Building used by Tenant in such advertisements to the
extent such photographs were not provided by Landlord to Tenant therefor.

 

24.28        Confidentiality. Tenant acknowledges that the content of this Lease
and any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants.

 

24.29        Landlord’s Construction. Except as specifically set forth in this
Lease or in the Tenant Work Letter: (i) Landlord has no obligation to alter,
remodel, improve, renovate, repair or decorate the Premises, the Building, the
Other Existing Buildings, the Project, or any part thereof; and (ii) no
representations or warranties respecting the condition of the Premises, the
Building, the Other Existing Buildings or the Project have been made by Landlord
to Tenant. Tenant acknowledges that prior to and during the Lease Term, Landlord
(and/or any common area association) will be completing construction and/or
demolition work pertaining to various portions of the Building, the Other
Existing Buildings, the Premises, and/or the Project, including without
limitation, landscaping and tenant improvements for premises for other tenants
and, at Landlord’s sole election, such other buildings, improvements,
landscaping and other facilities within or as part of the Project as Landlord
(and/or such common area association) shall from time to time desire
(collectively, the “Construction”). In connection with such Construction,
Landlord may, among other things, erect scaffolding or other necessary
structures in the Building and/or the Other Existing Buildings, limit or
eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, the Other Existing Buildings and/or the
Project, which work may create noise, dust or leave debris in the Building, the
Other Existing Buildings and/or the Project. Tenant hereby agrees that such
Construction and Landlord’s actions in connection with such Construction shall
in no way constitute a constructive eviction of Tenant nor entitle Tenant to any
abatement of Rent. Landlord shall have no responsibility or for any reason be
liable to Tenant for any direct or indirect injury to or interference with
Tenant’s business arising from such Construction, nor shall Tenant be entitled
to any compensation or damages from Landlord for loss of the use of the whole or
any part of the Premises or of Tenant’s personal property or improvements
resulting from such Construction or Landlord’s actions in connection with such
Construction, or for any inconvenience or annoyance occasioned by such
Construction or Landlord’s actions in connection with such Construction.

 

[SIGNATURES ON FOLLOWING PAGE]

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-40-

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

        “Landlord”:       BSREP MARINA VILLAGE OWNER LLC,   a Delaware limited
liability company       By:      /s/ Thomas Diamond   Name: Thomas Diamond  
Its: Vice President



            “Tenant”:       AQUA METALS, INC.,   a Delaware corporation      
By: /s/ Thomas Murphy     Name: Thomas Murphy     Its: Secretary

            By:       Name:       Its:  

 

*** If Tenant is a CORPORATION, the authorized officers must sign on behalf of
the corporation and indicate the capacity in which they are signing. The Lease
must be executed by the president or vice president and the secretary or
assistant secretary, unless the bylaws or a resolution of the board of directors
shall otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

 

MARINA VILLAGE

[Aqua Metals, Inc.]

 



-41-

 

 

EXHIBIT A

 

OUTLINE OF FLOOR PLAN OF PREMISES

 

[See attached.]

 

 

 

EXHIBIT A

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-1-

 

 

EXHIBIT A-1

 

SITE PLAN OF PROJECT

 

 (PLAN CHART) [img001_v1.jpg]

 

 

 

EXHIBIT A-1

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-1-

 

 

EXHIBIT B

 

TENANT WORK LETTER

 

This Tenant Work Letter (“Tenant Work Letter”) shall set forth the terms and
conditions relating to the construction of the Premises. All references in this
Tenant Work Letter to the “Lease” shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit B.

 

SECTION 1

 

BASE, SHELL AND CORE; LANDLORD’S WORK

 

Landlord has previously constructed the base, shell and core (i) of the Premises
and (ii) of the floor of the Building on which the Premises are located
(collectively, the “Base, Shell and Core”), and except as expressly provided
hereinbelow, Tenant shall accept the Premises and the Base, Shell and Core in
their then current “As-Is” condition existing as of the date of mutual execution
and delivery of the Lease and the Lease Commencement Date. Except as otherwise
expressly provided hereinbelow and except for the Space Plan Allowance and the
Tenant Improvement Allowance set forth below, Landlord shall not be obligated to
make or pay for any alterations or improvements to the Premises, the Building or
the Project. Notwithstanding the foregoing to the contrary, following Tenant’s
satisfaction or Landlord’s waiver of the Contingency, Landlord shall, at
Landlord’s expense (which shall not be included in Operating Expenses or
deducted from the Tenant Improvement Allowance), complete the following work
using Building standard materials (collectively, “Landlord’s Work”): (i) demise
the Premises from the remaining space on the first (1st) floor of the Building
and separate all Building systems affected thereby and cause all path of travel
work to and from the Premises resulting from such demising work to be performed
to the extent required by the Americans with Disabilities Act of 1990, as
amended (the “ADA”) (as determined without regard to Tenant’s proposed use of
the Premises or the Tenant Improvements, as defined below, to be completed by or
for Tenant in the Premises); and (ii) cause electricity, water, gas and HVAC to
be separately metered for the Premises. For purposes of this Tenant Work Letter,
Landlord’s Work shall be deemed “Substantially Completed” upon the completion of
construction or performance, as the case may be, of Landlord’s Work
substantially in accordance with this Article 1, with the exception of any
punch-list items. When Landlord’s Work is Substantially Completed, Landlord
shall deliver the Premises to Tenant. In addition, if (A) as of the date of
Landlord’s delivery of the Premises to Tenant, the Base, Shell and Core,
including the Base, Shell and Core systems and equipment which serve the
Premises, and/or the common areas of the Building are not in compliance with the
ADA or other applicable laws in effect as of such date (as such non-compliance
shall be determined on an unoccupied basis without regard to Tenant’s use or
proposed use of the Premises or any alterations or improvements [including the
Tenant Improvements] to be completed by or for Tenant in the Premises), and
(B) Tenant becomes aware thereof and delivers to Landlord written notice (the
“Non-Compliance Notice”) of such non-compliance described hereinabove on or
before the date which is six (6) months after the Lease Commencement Date (the
“Non-Compliance Outside Date”), then Tenant’s sole remedy shall be that Landlord
shall, at Landlord’s expense (which shall not be included in Operating
Expenses), do that which is necessary to correct such non-compliance within a
reasonable period of time after Landlord’s receipt of the Non-Compliance Notice.
If Tenant fails to deliver the Non-Compliance Notice to Landlord on or prior to
the Non-Compliance Outside Date, then Landlord shall have no obligation to
perform the work described above at Landlord’s expense (but such release of such
obligation shall not relieve Landlord of its other obligations under this Lease,
including, without limitation, in Section 7.2 of the Lease). In addition to
Landlord’s obligation to perform Landlord’s Work and any non-compliance
correction work (if applicable) described hereinabove, if, in connection with
Tenant’s obtaining the building permit for the Tenant Improvements, Tenant is
required to make any modifications to the then-current path of travel to and
from the Premises to comply with the ADA, then Landlord shall perform such
compliance work, the cost of which shall be (1) paid for by Landlord to the
extent such compliance is triggered by any Tenant Improvements which are
ordinary general office use improvements (which cost shall not be deducted from
the Tenant Improvement Allowance), or (2) paid for by Tenant and deducted from
the Tenant Improvement Allowance to the extent triggered by Tenant Improvements
which are not ordinary general office use improvements.

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-1-

 

 

SECTION 2

 

TENANT IMPROVEMENTS

 

2.1          Tenant Improvement Allowance. Subject to Tenant’s satisfaction or
Landlord’s waiver of the Contingency pursuant to Section 2.1.1 of the Lease,
Tenant shall be entitled to a one-time tenant improvement allowance (the “Tenant
Improvement Allowance”) in the amount of up to, but not exceeding $45.00 per
rentable square foot of the Premises (i.e., up to $976,365.00 based on 21,697
rentable square feet of the Premises), to help Tenant pay for the costs of the
design, permitting and construction of Tenant’s initial improvements which are
permanently affixed to the Premises (collectively, the “Tenant Improvements”);
provided, however, that Landlord shall have no obligation to disburse all or any
portion of the Tenant Improvement Allowance to Tenant unless Tenant makes a
request for disbursement pursuant to the terms and conditions of Section 2.2
below prior to that date which is twelve (12) months after the Lease
Commencement Date. In addition, Tenant shall be entitled to a one-time space
plan allowance (the “Space Plan Allowance”) in the amount of up to, but not
exceeding, $0.15 per rentable square foot of the Premises (i.e., up to $3,254.55
based on 21,697 rentable square feet of the Premises), to help reimburse Tenant
for the costs of the preparation of the Final Space Plan (as defined below),
which Space Plan Allowance shall not be contingent on Tenant’s satisfaction or
Landlord’s waiver of the Contingency. Landlord shall disburse the Space Plan
Allowance to Tenant to help reimburse Tenant for the costs of the preparation of
the Final Space Plan within thirty (30) days after Landlord’s receipt of
Tenant’s written notice requesting such disbursement accompanied by all receipts
and invoices evidencing all costs of preparation of the Final Space Plan
actually paid by Tenant; provided, however, Landlord shall have no obligation to
disburse any portion of the Space Plan Allowance for any such Final Space Plan
costs unless Landlord receives such written request for reimbursement by that
date which is three (3) months after the Lease Commencement Date. In addition,
in no event shall Tenant be entitled to receive as a credit, abatement or
payment from Landlord any portion of the Space Plan Allowance that is not used
to reimburse Tenant for any such Final Space Plan costs (such remaining unused
portion shall revert to and shall be retained by Landlord). Other than the Space
Plan Allowance described hereinabove, in no event shall Landlord be obligated to
make disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance. Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any unused
portion of the Tenant Improvement Allowance which is not used to pay for the
Tenant Improvement Allowance Items (as defined below).

 

2.2          Disbursement of the Tenant Improvement Allowance.

 

2.2.1       Tenant Improvement Allowance Items. Except as otherwise set forth in
this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”):

 

2.2.1.1     Payment of (i) the fees of the Architect and the Engineers (as such
terms are defined below), and (ii) the out of pocket fees incurred by Landlord
in connection with the preparation and review of the Construction Drawings (as
defined below);

 

2.2.1.2     The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

 

2.2.1.3     The cost of construction of the Tenant Improvements, including,
without limitation, contractors’ fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, parking and hoists, and the
costs of after-hours freight elevator usage.

 

2.2.1.4     The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;

 

2.2.1.5     The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws;

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-2-

 

 

2.2.1.6     Sales and use taxes and Title 24 fees;

 

2.2.1.7     the costs and expenses associated with complying with all national,
state and local codes, including California Energy Code, Title 24, including,
without limitation, all costs associated with any lighting or HVAC retrofits
required thereby; and

 

2.2.1.8     the Coordination Fee (as defined below).

 

2.2.2       Disbursement Prior to Final Retention.

 

2.2.2.1     To receive disbursements of the Tenant Improvement Allowance prior
to disbursement of the Final Retention (as defined below), Tenant shall deliver
to Landlord, not more frequently than once per month, the following
(collectively, a “Draw Request”): (i) a request for payment of the Contractor,
as defined below (or reimbursement to Tenant if Tenant has already paid the
Contractor or any other person or entity entitled to payment, and Tenant
delivers to Landlord paid receipts evidencing such payment by Tenant), approved
by Tenant, in a form to be provided by Landlord, showing the schedule, by trade,
of percentage of completion of the Tenant Improvements, and detailing the
portion of the work completed and the portion not completed; (ii) invoices from
all of Tenant’s Agents (as defined below) for labor rendered and materials
delivered to the Premises; and (iii) executed mechanics’ lien releases from all
of Tenant’s Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of California Civil Code Sections 8132
through 8138.

 

2.2.2.2     On or before the thirtieth (30th) day following Landlord’s receipt
of the applicable monthly Draw Request from Tenant, Landlord shall deliver a
check to the Contractor made payable to the Contractor (and/or a separate check
made payable directly to Tenant for that portion, if any, of the requested
amount representing reimbursement to Tenant of amounts previously paid directly
by Tenant to the Contractor or any other person or entity entitled to payment as
described in Section 2.2.2.1(i) above) in payment of the lesser of (i) the
amounts so requested by Tenant in the Draw Request, as set forth in
Section 2.2.2.1, above, less a ten percent (10%) retention (the aggregate amount
of such retentions to be known as the “Final Retention”) (provided, however,
that no such retention shall be duplicative of the retention Tenant would
otherwise withhold [but will not withhold] pursuant to its construction contract
with the Contractor, and no such retention shall be applicable to the
Non-Construction Allowance Items, as defined below), and (ii) the balance of any
remaining available portion of the Tenant Improvement Allowance (not including
the Final Retention), provided that Landlord does not dispute any Draw Request
based on a “TI Problem”, which for purposes hereof shall mean non-compliance of
any Tenant Improvements with the Approved Working Drawings, or due to any Tenant
Improvements that contains a defect or does not comply with applicable laws. If
Landlord identifies any such non-compliance with the Approved Working Drawings
or any TI Problem, Landlord shall provide Tenant with a detailed statement
identifying the same, and Tenant shall cause the Tenant Improvements to be
corrected to eliminate such TI Problem.

 

2.2.2.3     Notwithstanding the foregoing to the contrary, if there is an
Over-Allowance Amount required to be paid by Tenant pursuant to Section 4.2
below for any such monthly disbursement pertaining to an applicable Draw
Request, Landlord shall only be required to make a disbursement equal to
Landlord’s pro rata share of the Tenant Improvement Allowance (less a ten
percent (10%) retention) and only after Tenant has paid its pro rata share of
the Over-Allowance Amount for such Draw Request and all previous Draw Requests
directly to the Contractor and/or any other party entitled to payment. For
purposes hereof, Landlord’s pro rata share for each such disbursement amount of
the Tenant Improvement Allowance shall equal the percentage resulting from
dividing the Tenant Improvement Allowance (less sums already disbursed for any
Non-Construction Allowance Items) by the total cost of the Tenant Improvement
Allowance Items (less sums already disbursed for any Non-Construction Allowance
Items) as estimated in the Final Costs Statement as defined in and delivered
pursuant to Section 4.2.1 below (as may be revised from time to time), and
Tenant’s pro rata share for each such disbursement of the Over-Allowance Amount
shall equal the Over-Allowance Amount divided by such total cost of the Tenant
Improvement Allowance Items (less sums already disbursed for any
Non-Construction Allowance Items).

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-3-

 

 

2.2.2.4     Notwithstanding the foregoing provisions of this Section 2.2.2 to
the contrary, with respect to fees and expenses of the Architect and Engineers
(as those terms are defined in Section 3.1 below) and any other pre-construction
items pertaining to the Tenant Improvements for which the payment scheme set
forth hereinabove is not applicable (collectively, the “Non-Construction
Allowance Items”), Landlord shall make disbursements of the Tenant Improvement
Allowance therefor on a monthly basis following Landlord’s receipt of invoices
and other reasonable evidence that Tenant has incurred the costs for the
applicable Non-Construction Allowance Items (unless Landlord has received a
preliminary notice in connection with such costs, in which event conditional
lien releases must be submitted in connection with such costs) and such other
information and documentation reasonably required by Landlord. Landlord’s
payment of such amounts shall not be deemed Landlord’s approval or acceptance of
the work furnished or materials supplied as set forth in Tenant’s payment
request.

 

2.2.3       Final Retention. Subject to the provisions of this Tenant Work
Letter, the Final Retention shall be paid by Landlord following the completion
of construction of the Tenant Improvements and Tenant’s compliance with the
provisions of Section 4.3 below. The Final Retention shall be made directly to
the Contractor (except a separate check shall be delivered and made payable to
Tenant for that portion, if any, of the Final Retention representing
reimbursement to Tenant of amounts previously paid directly by Tenant to the
Contractor or any other person or entity entitled to payment as described in
Section 2.2.2.1(i) above). It shall be a condition precedent to Landlord’s
obligation to pay the Final Retention that (A) Tenant delivers to Landlord
properly executed mechanics’ lien releases in compliance with California Civil
Code Sections 8132 through 8138, and (B) Landlord has not determined and
notified Tenant in writing that a TI Problem exists.

 

2.2.4       Other Terms. Except as otherwise set forth in this Tenant Work
Letter, Landlord shall only be obligated to make disbursements from the Tenant
Improvement Allowance to the extent costs are incurred by Tenant for Tenant
Improvement Allowance Items.

 

2.2.5       Specifications for Building Standard Components. Landlord has
established specifications (the “Specifications”) for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises which Specifications have been received by Tenant. Unless otherwise
agreed to by Landlord, the Tenant Improvements shall comply with the
Specifications. Landlord may make changes to the Specifications from time to
time.

 

SECTION 3

 

CONSTRUCTION DRAWINGS

 

3.1          Selection of Architect/Construction Drawings. Tenant shall retain
the architect/space planner (the “Architect”) approved by Landlord, which
approval shall not be unreasonably withheld, to prepare the Construction
Drawings. Landlord agrees that Tenant may use FME Architecture as the Architect.
Tenant shall retain the engineering consultants designated by Landlord (the
“Engineers”) to prepare all plans and engineering working drawings relating to
the structural, mechanical, electrical, plumbing, HVAC, lifesafety, and
sprinkler work in the Premises (the “MEP/FS Plans”); provided, however, that
Tenant may, in lieu of retaining separate Engineers to prepare such MEP/FS
Plans, retain design/build subcontractors approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed, to prepare such
MEP/FS Plans. The plans and drawings to be prepared by Architect and the
Engineers hereunder shall be known collectively as the “Construction Drawings.”
All Construction Drawings shall comply with the drawing format and
specifications reasonably determined by Landlord, and shall be subject to
Landlord’s approval. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the relevant portions of the base building
plans, and Tenant and Architect shall be solely responsible for the same, and
Landlord shall have no responsibility in connection therewith. Landlord’s review
of the Construction Drawings as set forth in this Section 3, shall be for its
sole purpose and shall not imply Landlord’s review of the same, or obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-4-

 

 

3.2          Final Space Plan. Tenant shall supply Landlord with four (4) copies
signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein (excluding trade fixtures, such as lab equipment, which
are not permanently affixed to the Premises). Landlord may request clarification
or more specific drawings for special use items not included in the Final Space
Plan. Landlord shall advise Tenant within five (5) business days after
Landlord’s receipt of the Final Space Plan for the Premises if the same is
unsatisfactory or incomplete in any respect. If Tenant is so advised, Tenant
shall promptly (i) cause the Final Space Plan to be revised to correct any
deficiencies or other matters Landlord may reasonably require, and (ii) deliver
such revised Final Space Plan to Landlord.

 

3.3          Final Working Drawings. After the Final Space Plan has been
approved by Landlord and Tenant, Tenant shall promptly cause the Architect and
the Engineers to complete the architectural and engineering drawings for the
Premises, and cause the Architect to compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits for the Tenant Improvements (collectively, the
“Final Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval. Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Working Drawings. Landlord shall advise Tenant within five (5)
business days after Landlord’s receipt of the Final Working Drawings for the
Premises if the same is unsatisfactory or incomplete in any respect. If Tenant
is so advised, Tenant shall promptly (i) revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith, and (ii) deliver such revised Final Working Drawings to Landlord.

 

3.4          Approved Working Drawings. The Final Working Drawings shall be
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Tenant. After approval by Landlord of the
Final Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits. Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy. No changes, modifications or
alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

 

SECTION 4

 

CONSTRUCTION OF THE TENANT IMPROVEMENTS

 

4.1          Tenant’s Selection of Contractor and Tenant’s Agents.

 

4.1.1       The Contractor. Tenant shall select and retain a general contractor
to construct the Tenant Improvements through a competitive bidding process which
shall include general contractors approved by Landlord. The general contractor
chosen by Tenant from the approved list of bidders shall be the general
contractor submitting the lowest cost bid, unless otherwise approved by
Landlord. Following such competitive bidding process and Tenant’s selection of a
general contractor in accordance with the terms hereof, Tenant shall deliver to
Landlord notice of its selection of the general contractor upon such selection,
which contractor shall thereafter be the “Contractor” hereunder.

 

4.1.2       Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that, in any event, Tenant must
contract with Landlord’s base building subcontractors for any mechanical,
electrical, plumbing, life safety, structural, and HVAC work in the Premises,
unless such work is undertaken as design/build work in accordance with
Section 3.1 above. If requested by Landlord, Tenant’s Agents shall all be union
labor in compliance with the master labor agreements existing between trade
unions and the local chapter of the Associated General Contractors of America.

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-5-

 

 

4.2          Construction of Tenant Improvements by Tenant’s Agents.

 

4.2.1       Construction Contract; Cost Budget. Prior to Tenant’s execution of
the construction contract and general conditions with the Contractor (the
“Contract”), Tenant shall submit the Contract to Landlord for its approval,
which approval shall not be unreasonably withheld or delayed. Prior to the
commencement of the construction of the Tenant Improvements, and after Tenant
has accepted all bids for the Tenant Improvements, Tenant shall provide Landlord
with a written detailed cost breakdown (the “Final Costs Statement”), by trade,
of the final costs to be incurred, or which have been incurred, as set forth
more particularly in Section 2.2.1.1 through 2.2.1.9 above, in connection with
the design, permitting and construction of the Tenant Improvements to be
performed by or at the direction of Tenant or the Contractor (which costs form a
basis for the amount of the Contract, if any (the “Final Costs”). If the Final
Costs specified on the Final Costs Statement exceed the Tenant Improvement
Allowance (the “Over-Allowance Amount”), then Tenant shall pay directly to the
Contractor with respect to each Draw Request, Tenant’s pro rata share of such
Over-Allowance Amount as determined pursuant to Section 2.2.2 above, and such
payment by Tenant shall be a condition to Landlord’s obligation to disburse or
pay Landlord’s pro rata portion of the Tenant Improvement Allowance (other than
for any Non-Construction Allowance Items). If, after the Final Costs Statement
has been delivered by Landlord to Tenant, the costs relating to the design,
permitting and construction of the Tenant Improvements shall change, such
changes shall be incorporated into the last approved Final Costs Statement and
Landlord’s and Tenant’s pro rata share of such additional costs shall be
adjusted to take into account such changes.

 

4.2.2       Tenant’s Agents.

 

4.2.2.1     Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work. Tenant’s and Tenant’s Agents’ construction of the Tenant
Improvements shall comply with the following: (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant and Tenant’s Agents shall not, in any way, interfere with, obstruct,
or delay, the work of Landlord’s base building contractor and subcontractors
with respect to the Base, Shell and Core or any other work in the Building or
Project; (iii) Tenant’s Agents shall submit schedules of all work relating to
the Tenant’s Improvements to the Contractor and the Contractor shall, within
five (5) business days after Tenant’s receipt thereof, inform Tenant’s Agents of
any changes which are necessary thereto, and Tenant’s Agents shall adhere to
such corrected schedule; and (iv) Tenant shall abide by all rules made by
Landlord’s Building contractor or Landlord’s Building manager with respect to
the use of freight, loading dock and service elevators, storage of materials,
coordination of work with the contractors of other tenants, and any other matter
in connection with this Tenant Work Letter, including, without limitation, the
construction of the Tenant Improvements.

 

4.2.2.2     Coordination Fee. Tenant shall pay a logistical coordination fee
(the “Coordination Fee”) to Landlord in an amount equal to the product of
(i) three percent (3%), and (ii) the sum of the Tenant Improvement Allowance,
the Over-Allowance Amount, as such amount may be increased hereunder, and any
other amounts expended by Tenant in connection with the design and construction
of the Tenant Improvements, which Coordination Fee shall be for services
relating to the coordination of the construction of the Tenant Improvements.

 

4.2.2.3     Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.

 

4.2.2.4     Insurance Requirements.

 

 4.2.2.4.1     General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease, except that the $5,000,000.00 amounts required in
Section 10.3.1 of the Lease shall be reduced to $2,000,000.00 with respect to
the construction of the Tenant Improvements.

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-6-

 

 

 4.2.2.4.2     Special Coverages. Tenant shall carry “Builder’s All Risk”
insurance in an amount equal to the full replacement cost of the improvements
being constructed by Tenant, and such other insurance as Landlord may require,
it being understood and agreed that the Tenant Improvements shall be insured by
Tenant pursuant to the Lease immediately upon completion thereof. Such insurance
shall be in amounts and shall include such extended coverage endorsements as may
be reasonably required by Landlord, and in form and with companies as are
required to be carried by Tenant as set forth in the Lease.

 

 4.2.2.4.3     General Terms. Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance; provided, however, if Tenant’s
insurers do not agree to provide the notices required hereinabove to Landlord,
Tenant shall not be in default under this Lease, but in such event, Tenant
agrees to provide Landlord with a copy of any such notice it receives from the
insurance company. If the Tenant Improvements are damaged by any cause during
the course of the construction thereof, Tenant shall immediately repair the same
at Tenant’s sole cost and expense. All policies carried under this
Section 4.2.2.4 shall insure Landlord and Tenant, as their interests may appear,
as well as the Contractor and Tenant’s Agents, and shall name as additional
insureds Landlord’s Property Manager, Landlord’s Asset Manager, and all
mortgagees and ground lessors of the Building. All insurance, except Workers’
Compensation, maintained by Tenant’s Agents shall preclude subrogation claims by
the insurer against anyone insured thereunder. Such insurance shall provide that
it is primary insurance as respects the owner and that any other insurance
maintained by owner is excess and noncontributing with the insurance required
hereunder. The requirements for the foregoing insurance shall not derogate from
the provisions for indemnification of Landlord by Tenant under Section 4.2.2.3
of this Tenant Work Letter.

 

4.2.3       Governmental Compliance. The Tenant Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations (including, without
limitation, California Energy Code, Title 24), as each may apply according to
the rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer’s specifications.

 

4.2.4       Inspection by Landlord. Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord’s failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved. Any
defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord (but Tenant
may apply any portion of the remaining Tenant Improvement Allowance [if any] to
help Tenant pay for the costs of correcting such defects or deviations);
provided however, that if Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, HVAC or life-safety systems of the Building,
the structure or exterior appearance of the Building or any other tenant’s use
of such other tenant’s leased premises, Landlord may, take such action as
Landlord deems necessary, at Tenant’s expense and without incurring any
liability on Landlord’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord’s satisfaction.

 

4.2.5       Meetings. Commencing upon the execution of the Lease, Tenant shall
hold weekly meetings at a reasonable time, with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Tenant Improvements, which meetings shall be held at a
location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s request, certain of Tenant’s Agents shall attend such meetings.
In addition, minutes shall be taken at all such meetings, a copy of which
minutes shall be promptly delivered to Landlord. One such meeting each month
shall include the review of the Contractor’s current request for payment.

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-7-

 

 

4.3          Notice of Completion; Copy of “As Built” Plans. Within ten (10)
days after completion of construction of the Tenant Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with Section 8182 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation. If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense. At the conclusion of
construction, (i) Tenant shall cause the Architect and the Contractor (A) to
update the Approved Working Drawings as necessary to reflect all changes made to
the Approved Working Drawings during the course of construction, (B) to certify
to the best of their knowledge that the “record-set” of as-built drawings are
true and correct, which certification shall survive the expiration or
termination of the Lease, (C) to deliver to Landlord two (2) sets of sepias of
such as-built drawings within ninety (90) days following issuance of a
certificate of occupancy for the Premises, and (D) to deliver to Landlord a
computer disk containing the Approved Working Drawings in AutoCAD format, and
(ii) Tenant shall deliver to Landlord a copy of all warranties, guaranties, and
operating manuals and information relating to the improvements, equipment, and
systems in the Premises.

 

4.4          Coordination by Tenant’s Agents with Landlord. Upon Tenant’s
delivery of the Contract to Landlord under Section 4.2.1 of this Tenant Work
Letter, Tenant shall furnish Landlord with a schedule setting forth the
projected date of the completion of the Tenant Improvements and showing the
critical time deadlines for each phase, item or trade relating to the
construction of the Tenant Improvements.

 

SECTION 5

 

MISCELLANEOUS

 

5.1          Tenant’s Representative. Tenant has designated Thomas Murphy as its
sole representative with respect to the matters set forth in this Tenant Work
Letter, who shall have full authority and responsibility to act on behalf of the
Tenant as required in this Tenant Work Letter.

 

5.2          Landlord’s Representative. Landlord has designated Melanie Guevara
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

 

5.3          Time of the Essence in This Tenant Work Letter. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. If any item requiring approval is timely disapproved by Landlord,
the procedure for preparation of the document and approval thereof shall be
repeated until the document is approved by Landlord.

 

5.4          Tenant’s Lease Default. Notwithstanding any provision to the
contrary contained in the Lease, if a default by Tenant under the Lease
(including under this Work Letter) has occurred at any time on or before the
substantial completion of the Tenant Improvements and such default remains
uncured after the expiration of the applicable notice and cure period set forth
in Section 19.1 of the Lease, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, at law and/or in equity,
Landlord shall have the right to withhold payment of all or any portion of the
Space Plan Allowance and/or the Tenant Improvement Allowance and/or Landlord may
cause the Contractor to cease the construction of the Tenant Improvements (in
which case, Tenant shall be responsible for any delay in the substantial
completion of the Tenant Improvements caused by such work stoppage), and
(ii) all other obligations of Landlord under the terms of this Tenant Work
Letter shall be forgiven until such time as such default is cured pursuant to
the terms of the Lease (in which case, Tenant shall be responsible for any delay
in the substantial completion of the Tenant Improvements caused by such inaction
by Landlord). In addition, if the Lease is terminated prior to the Lease
Commencement Date due to a default by Tenant as described in Section 19.1 of the
Lease, in addition to any other remedies available to Landlord under the Lease,
at law and/or in equity, Tenant shall pay to Landlord, as Additional Rent under
the Lease, within five (5) business days after Tenant’s receipt of a statement
therefor, any and all costs (if any) incurred by Landlord (including any portion
of the Space Plan Allowance and/or the Tenant Improvement Allowance disbursed by
Landlord) and not reimbursed or otherwise paid by Tenant through the date of
such termination in connection with the Tenant Improvements to the extent
planned, installed and/or constructed as of such date of termination, including,
but not limited to, any costs related to the removal of all or any portion of
the Tenant Improvements and restoration costs related thereto.

 

 

 

EXHIBIT B

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-8-

 

 

EXHIBIT C

 

AMENDMENT TO LEASE

 

This AMENDMENT TO LEASE (“Amendment”) is made and entered into effective as of
_________________, 20__, by and between BSREP MARINA VILLAGE OWNER LLC, a
Delaware limited liability company (“Landlord”) and AQUA METALS, INC., a
Delaware corporation (“Tenant”).

 

r e c i t a l s :

 

A.           Landlord and Tenant entered into that certain Lease dated as of
August __, 2015 (the “Lease”) pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord certain “Premises”, as described in the Lease, in
that certain building located at 1010 Atlantic Avenue, Alameda, California
94501.

 

B.           Except as otherwise set forth herein, all capitalized terms used in
this Amendment shall have the same meaning as such terms have in the Lease.

 

C.           Landlord and Tenant desire to amend the Lease to confirm the
commencement and expiration dates of the term, as hereinafter provided.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.            Confirmation of Dates. The parties hereby confirm that (i) Tenant
has satisfied or Landlord has waived the Contingency, (ii) Landlord has
delivered possession of the Premises to Tenant with Landlord’s Work
Substantially Completed,, and (iii) the term of the Lease commenced as of
____________________ for a term of six (6) years and four (4) months ending on
_______________________ (unless sooner terminated as provided in the Lease).

 

2.            No Further Modification. Except as set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

        “Landlord”:         BSREP MARINA VILLAGE OWNER LLC,   a Delaware limited
liability company         By:      Name: Thomas Diamond   Its: Vice President

            “Tenant”:       AQUA METALS, INC.,   a Delaware corporation      
By:         Name:        Its:                By:         Name:        Its:     

 

 

 

EXHIBIT C

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-1-

 

 

EXHIBIT D

 

RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations and the Parking Rules and Regulations. Landlord shall not be
responsible to Tenant for the nonperformance of any of said Rules and
Regulations and/or the Parking Rules and Regulations by or otherwise with
respect to the acts or omissions of any other tenants or occupants of the
Building and/or the Project. In the event of conflict between the Rules and
Regulations and any modifications thereto and the terms of the Lease, the Lease
shall control.

 

1.            Tenant shall not place any lock(s) on any door, or install any
security system (including, without limitation, card key systems, alarms or
security cameras), in the Premises without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right to retain at all times and to use keys or other access codes or devices to
all locks and/or security systems within and to the Premises. A reasonable
number of keys to the locks on the entry doors of the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make any
duplicate keys. All keys shall be returned to Landlord at the expiration or
earlier termination of the Lease. Further, if and to the extent Tenant re-keys,
re-programs or otherwise changes any locks in or for the Premises, all such
locks and key systems must be consistent with the master lock and key system at
the Building, all at Tenant’s sole cost and expense.

 

2.            All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises, unless electrical
hold backs have been installed. Sidewalks, doorways, passages, entrances,
vestibules, halls, stairways and other Common Areas shall not be obstructed by
Tenant or used by Tenant for any purpose other than ingress and egress to and
from the Premises, and Tenant, its employees and agents shall not loiter in the
entrances or corridors.

 

3.            Landlord reserves the right to close and keep locked all entrance
and exit doors of the Building during such hours as are customary for comparable
buildings in the vicinity of the Building. Tenant and its employees and agents
shall ensure that the doors to the Building are securely closed and locked when
leaving the Premises if it is after the normal hours of business for the
Building. Any tenant, its employees, agents or any other persons entering or
leaving the Building at any time when it is so locked, or any time when it is
considered to be after normal business hours for the Building, may be required
to sign the Building register when so doing. After-hours access by Tenant’s
authorized employees may be provided by hard-key, card-key access or other
procedures adopted by Landlord from time to time; Tenant shall pay for the costs
of all access cards provided to Tenant’s employees and all replacements thereof
for lost, stolen and/or damaged cards. Access to the Building and/or the Project
may be refused unless the person seeking access has proper identification or has
a previously arranged pass for such access. Landlord and its agents shall in no
case be liable for damages for any error with regard to the admission to or
exclusion from the Building and/or the Project of any person. In case of
invasion, mob, riot, public excitement, or other commotion, Landlord reserves
the right to prevent access to the Building and/or the Project during the
continuance of same by any means it deems appropriate for the safety and
protection of life and property.

 

4.            Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy property brought into the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property in any case. All damage done to any part of the Building, its contents,
occupants and/or visitors by moving or maintaining any such safe or other
property shall be the sole responsibility of Tenant and any expense of said
damage or injury shall be borne by Tenant.

 

5.            No unreasonably large or heavy furniture, freight, packages,
supplies, equipment or merchandise will be brought into or removed from the
Building or carried up or down in the elevators, except upon prior notice to
Landlord, and in such manner, in such specific elevator, and between such hours
as shall be designated by Landlord. Tenant shall provide Landlord with not less
than 24 hours’ prior notice of the need to utilize an elevator for any such
purpose, so as to provide Landlord with a reasonable period to schedule such use
and to install such padding or take such other actions or prescribe such
procedures as are appropriate to protect against damage to the elevators or
other parts of the Building. Tenant shall assume all risk for damage to articles
moved and injury to any persons resulting from such activity described herein.
If equipment, property, or personnel of Landlord or of any other party is
damaged or injured as a result of or in connection with such activity described
herein, Tenant shall be solely liable for any resulting damage or loss.

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-1-

 

 

6.            Landlord shall have the right to control and operate the public
portions of the Building and Project, the public facilities, the heating and air
conditioning, and any other facilities furnished for the common use of tenants,
in such manner as is customary for comparable buildings in the vicinity of the
Building.

 

7.            No signs, advertisements or notices shall be painted or affixed to
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as are first approved in writing by Landlord. Landlord
shall have the right to remove any signs, advertisements, and notices not
approved in writing by Landlord without notice to and at the expense of Tenant.
Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing.

 

8.            The requirements of Tenant will be attended to only upon
application at the management office of the Project or at such office location
designated by Landlord.

 

9.            Tenant shall not disturb (by use of any television, radio or
musical instrument, making loud or disruptive noises, creating offensive odors
or otherwise), solicit, or canvass any occupant of the Building and/or the
Project and shall cooperate with Landlord or Landlord’s agents to prevent same.

 

10.          The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
it.

 

11.          Tenant shall not overload the floor of the Premises. Tenant shall
not mark, drive nails or screws, or drill into the partitions, woodwork or
plaster or in any way deface the Premises or any part thereof without Landlord’s
consent first having been obtained; provided, however, Landlord’s prior consent
shall not be required with respect to Tenant’s placement of pictures and other
normal office wall hangings on the interior walls of the Premises (but at the
end of the Lease Term, Tenant shall repair any holes and other damage to the
Premises resulting therefrom).

 

12.          Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine shall be installed, maintained or
operated upon the Premises without the written consent of Landlord. Tenant shall
not install, operate or maintain in the Premises or in any other area of the
Building, electrical equipment that would overload the electrical system beyond
its capacity for proper, efficient and safe operation as determined solely by
Landlord.

 

13.          Tenant shall not use any method of heating or air conditioning
other than that which may be supplied by Landlord, without the prior written
consent of Landlord. Tenant shall not furnish cooling or heating to the
Premises, including, without limitation, the use of electronic or gas heating
devices, portable coolers (such as “move n cools”) or space heaters, without
Landlord’s prior written consent, and any such approval will be for devices that
meet federal, state and local code.

 

14.          Except as otherwise set forth in the Lease, no inflammable,
explosive or dangerous fluids or substances shall be used or kept by Tenant in
the Premises, Building and/or about the Project, except for those substances as
are typically found in similar premises used for general office and R&D purposes
and are being used by Tenant in a safe manner and in accordance with all
applicable laws, rules and regulations. Except as otherwise set forth in the
Lease, Tenant shall not, without Landlord’s prior written consent, use, store,
install, spill, remove, release or dispose of, within or about the Premises or
any other portion of the Project, any asbestos-containing materials or any
solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental laws which may now or later be in effect. Tenant shall
comply with all laws pertaining to and governing the use of these materials by
Tenant, and shall remain solely liable for the costs of abatement and removal.

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-2-

 

 

15.          Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building and/or the Project by reason of
noise, odors, or vibrations, or interfere in any way with other tenants or those
having business therewith.

 

16.          Tenant shall not bring into or keep within the Project, the
Building or the Premises any animals (except those assisting handicapped
persons), birds, or fish tanks.

 

17.          Tenant shall not use or occupy the Premises in any manner or for
any purpose which might injure the reputation or impair the present or future
value of the Premises, the Building and/or the Project. Tenant shall not use, or
permit any part of the Premises to be used, for lodging, sleeping or for any
illegal purpose.

 

18.          No cooking shall be done or permitted by Tenant on the Premises,
nor shall the Premises be used for the storage of merchandise or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages, provided that such use is in accordance with all applicable federal,
state and city laws, codes, ordinances, rules and regulations, and does not
cause odors which are objectionable to Landlord and other tenants.

 

19.          Landlord will approve where and how telephone and telegraph wires
and other cabling are to be introduced to the Premises. No boring or cutting for
wires shall be allowed without the consent of Landlord. The location of
telephone, call boxes and other office equipment and/or systems affixed to the
Premises shall be subject to the approval of Landlord. Tenant shall not use more
than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

20.          Landlord reserves the right to exclude or expel from the Building
and/or the Project any person who, in the judgment of Landlord, is intoxicated
or under the influence of liquor or drugs, or who shall in any manner do any act
in violation of any of these Rules and Regulations or cause harm to Building
occupants and/or property.

 

21.          All contractors, contractor’s representatives and installation
technicians performing work in the Building or at the Project shall be subject
to Landlord’s prior approval, which approval shall not be unreasonably withheld,
and shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, which may be revised from time to time.

 

22.          Tenant shall not employ any person other than the janitor of
Landlord for the purpose of cleaning the Premises without prior written consent
of Landlord, and without Landlord’s consent, no person or persons shall be
permitted to enter the Building for the purpose of cleaning the same. Tenant
shall not cause any unnecessary labor by reason of Tenant’s carelessness or
indifference in the preservation of good order and cleanliness.

 

23.          Tenant at all times shall maintain the entire Premises in a neat
and clean, first class condition, free of debris. Tenant shall not place items,
including, without limitation, any boxes, files, trash receptacles or loose
cabling or wiring, in or near any window to the Premises which would be visible
anywhere from the exterior of the Premises.

 

24.          Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Building’s heating and air conditioning system, including, without
limitation, the use of window blinds to block solar heat load, and shall refrain
from attempting to adjust any controls. Tenant shall comply with and participate
in any program for metering or otherwise measuring the use of utilities and
services, including, without limitation, programs requiring the disclosure or
reporting of the use of any utilities or services. Tenant shall also cooperate
and comply with, participate in, and assist in the implementation of (and take
no action that is inconsistent with, or which would result in Landlord, the
Building and/or the Project failing to comply with the requirements of) any
conservation, sustainability, recycling, energy efficiency, and waste reduction
programs, environmental protection efforts and/or other programs that are in
place and/or implemented from time to time at the Building and/or the Project,
including, without limitation, any required reporting, disclosure, rating or
compliance system or program (including, but not limited to, any LEED
[Leadership in Energy and Environmental Design] rating or compliance system,
including those currently coordinated through the U.S. Green Building Council).

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-3-

 

 

25.          Tenant shall store all its recyclables, trash and garbage within
the interior of the Premises. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of recyclables,
trash and garbage in the city in which the Project is located without violation
of any law or ordinance governing such disposal. All trash, garbage and refuse
disposal shall be made only through entry-ways and elevators provided for such
purposes at such times as Landlord shall designate.

 

26.          Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

27.          Tenant shall assume any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed, when the Premises are not
occupied, or when the entry to the Premises is not manned by Tenant on a regular
basis.

 

28.          No awnings or other projection shall be attached to the outside
walls of the Building without the prior written consent of Landlord. No
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises without the prior written
consent of Landlord. The sashes, sash doors, skylights, windows, and doors that
reflect or admit light and air into the halls, passageways or other public
places in the Building shall not be covered or obstructed by Tenant, nor shall
any bottles, parcels or other articles be placed on the windowsills. All
electrical ceiling fixtures hung in offices or spaces along the perimeter of the
Building must be fluorescent and/or of a quality, type, design and bulb color
approved by Landlord.

 

29.          The washing and/or detailing of or, the installation of
windshields, radios, telephones in or general work on, automobiles shall not be
allowed on the Project, except under specific arrangement with Landlord.

 

30.          Food vendors shall be allowed in the Building upon receipt of a
written request from Tenant delivered to Landlord. The food vendor shall service
only the tenants that have a written request on file in the management office of
the Project. Under no circumstance shall the food vendor display their products
in a public or Common Area including corridors and elevator lobbies. Any failure
to comply with this rule shall result in immediate permanent withdrawal of the
vendor from the Building. Tenant shall obtain ice, drinking water, linen,
barbering, shoe polishing, floor polishing, cleaning, janitorial, plant care or
other similar services only from vendors who have registered in the management
office of the Project and who have been approved by Landlord for provision of
such services in the Premises.

 

31.          Tenant must comply with requests by the Landlord concerning the
informing of their employees of items of importance to the Landlord.

 

32.          Tenant shall comply with any non-smoking ordinance adopted by any
applicable governmental authority. Neither Tenant nor its agents, employees,
contractors, guests or invitees shall smoke or permit smoking in the Premises
and/or the Common Areas, unless the Common Areas have been declared a designated
smoking area by Landlord, nor shall the above parties allow smoke from the
Premises to emanate into the Common Areas or any other part of the Building.
Landlord shall have the right to designate the Building (including the Premises)
as a non-smoking building.

 

33.          Tenant shall not take any action which would violate Landlord’s
labor contracts or which would cause a work stoppage, picketing, labor
disruption or dispute, or interfere with Landlord’s or any other tenant’s or
occupant’s business or with the rights and privileges of any person lawfully in
the Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume, and Tenant shall have no claim for damages against Landlord or any of
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, mortgagees, or agents in connection therewith.

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-4-

 

 

34.          No tents, shacks, temporary or permanent structures of any kind
shall be allowed on the Project. No personal belongings may be left unattended
in any Common Areas.

 

35.          Landlord shall have the right to prohibit the use of the name of
the Building or Project or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Building or Project or the desirability
thereof. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

36.          Landlord shall have the right to designate and approve standard
window coverings for the Premises and to establish rules to assure that the
Building presents a uniform exterior appearance. Tenant shall ensure, to the
extent reasonably practicable, that window coverings are closed on windows in
the Premises while they are exposed to the direct rays of the sun.

 

37.          The work of cleaning personnel shall not be hindered by Tenant
after 5:30 P.M., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

 

38.          Tenant shall comply with all Building security procedures as
Landlord may effectuate.

 

39.          Tenant shall at all times cooperate with Landlord in preserving a
first-class image for the Building.

 

PARKING RULES AND REGULATIONS

 

1.            Landlord reserves the right to establish and reasonably change the
hours for the Parking Facilities, on a non-discriminatory basis, from time to
time. Tenant shall not store or permit its employees to store any automobiles in
the Parking Facilities without the prior written consent of Landlord (and/or the
Parking Operator, as the case may be). Except for emergency repairs, Tenant and
its employees shall not perform any work on any automobiles while located in the
Parking Facilities or on the Project. The Parking Facilities may not be used by
Tenant or its agents for overnight parking of vehicles. If it is necessary for
Tenant or its employees to leave an automobile in the Parking Facilities
overnight, Tenant shall provide Landlord (or the Parking Operator as the case
may be) with prior notice thereof designating the license plate number and model
of such automobile.

 

2.            Tenant (including Tenant’s employees and agents) will use the
parking spaces solely for the purpose of parking passenger model cars, small
vans and small trucks and will comply in all respects with any rules and
regulations that may be promulgated by Landlord and/or the Parking Operator from
time to time with respect to the Parking Facilities.

 

3.            Vehicles must be parked entirely within the stall lines painted on
the floor, and only small cars may be parked in areas reserved for small cars.

 

4.            All directional signs and arrows must be observed.

 

5.            The speed limit shall be 5 miles per hour.

 

6.            Parking spaces reserved for handicapped persons must be used only
by vehicles properly designated.

 

7.            Parking is prohibited in all areas not expressly designated for
parking, including without limitation:

 

(a)          areas not striped for parking;

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-5-

 

 

(b)          aisles; 

(c)          where “no parking” signs are posted; 

(d)          ramps; and 

(e)          loading zones.

 

8.            Parking stickers, key cards and any other devices or forms of
identification or entry supplied by Landlord or the Parking Operator shall
remain the property of Landlord (or the Parking Operator as the case may be).
Such device must be displayed as requested and may not be mutilated in any
manner. The serial number of the parking identification device may not be
obliterated. Parking passes and devices are not transferable and any pass or
device in the possession of an unauthorized holder will be void.

 

9.            Parking managers or attendants are not authorized to make or allow
any exceptions to these Parking Rules and Regulations.

 

10.          Every parker is required to park and lock his/her own car.

 

11.          Loss or theft of parking passes, identification, key cards or other
such devices must be reported to Landlord (and/or to the Parking Operator as the
case may be) immediately. Any parking devices reported lost or stolen found on
any authorized car will be confiscated and the illegal holder will be subject to
prosecution. Lost or stolen passes and devices found by Tenant or its employees
must be reported to Landlord (and to the Parking Operator, as the case may be)
immediately.

 

12.          Washing, waxing, cleaning or servicing of any vehicle by the
customer and/or its agents is prohibited.

 

13.          Tenant agrees to acquaint all persons to whom Tenant assigns a
parking space with these Parking Rules and Regulations.

 

14.          Neither Landlord nor the Parking Operator (as the case may be),
from time to time will be liable for loss of or damage to any vehicle or any
contents of such vehicle or accessories to any such vehicle, or any property
left in any of the Parking Facilities, resulting from fire, theft, vandalism,
accident, conduct of other users of the Parking Facilities and other persons, or
any other casualty or cause. Further, Tenant understands and agrees that: (i)
Landlord will not be obligated to provide any traffic control, security
protection or Parking Operator for the Parking Facilities; (ii) Tenant uses the
Parking Facilities at its own risk; and (iii) Landlord will not be liable for
personal injury or death, or theft, loss of or damage to property. Tenant
indemnifies and agrees to hold Landlord, any Parking Operator and their
respective agents and employees harmless from and against any and all claims,
demands, and actions arising out of the use of the Parking Facilities by Tenant
and its employees and agents, whether brought by any of such persons or any
other person.

 

15.          Tenant will ensure that any vehicle parked in any of the parking
spaces will be kept in proper repair and will not leak excessive amounts of oil
or grease or any amount of gasoline. If any of the parking spaces are at any
time used (i) for any purpose other than parking as provided above, (ii) in any
way or manner reasonably objectionable to Landlord, or (iii) by Tenant after
default by Tenant under the Lease, Landlord, in addition to any other rights
otherwise available to Landlord, may consider such default an event of default
under the Lease.

 

16.          Tenant’s right to use the Parking Facilities will be in common with
other tenants of the Project and with other parties permitted by Landlord to use
the Parking Facilities. Landlord reserves the right to assign and reassign, from
time to time, particular parking spaces for use by persons selected by Landlord,
provided that Tenant’s rights under the Lease are preserved. Landlord will not
be liable to Tenant for any unavailability of Tenant’s designated spaces, if
any, nor will any unavailability entitle Tenant to any refund, deduction, or
allowance. Tenant will not park in any numbered space or any space designated
as: RESERVED, HANDICAPPED, VISITORS ONLY, or LIMITED TIME PARKING (or similar
designation).

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-6-

 

 

17.          If the Parking Facilities are damaged or destroyed, or if the use
of the Parking Facilities is limited or prohibited by any governmental
authority, or the use or operation of the Parking Facilities is limited or
prevented by strikes or other labor difficulties or other causes beyond
Landlord’s reasonable control, Tenant’s inability to use the parking spaces will
not subject Landlord (and/or the Parking Operator, as the case may be) to any
liability to Tenant and will not relieve Tenant of any of its obligations under
the Lease and the Lease will remain in full force and effect. Tenant will pay to
Landlord upon demand, and Tenant indemnifies Landlord against, any and all loss
or damage to the Parking Facilities, or any equipment, fixtures, or signs used
in connection with the Parking Facilities and any adjoining buildings or
structures caused by Tenant or any of its employees and agents.

 

18.          Tenant has no right to assign or sublicense any of its rights in
the parking passes, except as part of a permitted assignment or sublease of the
Lease; however, Tenant may allocate the parking passes among its employees.

 

Tenant shall be responsible for the observance of all of the Rules and
Regulations and Parking Rules and Regulations in this Exhibit D by Tenant’s
employees, agents, clients, customers, invitees and guests. Landlord may waive
any one or more of the Rules and Regulations and/or Parking Rules and
Regulations for the benefit of any particular tenant or tenants, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
and/or Parking Rules and Regulations in favor of any other tenant or tenants,
nor prevent Landlord from thereafter enforcing any such Rules or Regulations
and/or Parking Rules and Regulations against any or all tenants of the Building
and/or the Project. Landlord reserves the right at any time to change or rescind
any one or more of these Rules and Regulations and/or the Parking Rules and
Regulations, or to make such other and further reasonable Rules and Regulations
and/or Parking Rules and Regulations as in Landlord’s judgment may from time to
time be necessary for the management, safety, care and cleanliness of the
Premises, Building and Project, and for the preservation of good order therein,
as well as for the convenience of other occupants and tenants therein. Tenant
shall be deemed to have read these Rules and Regulations and Parking Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

 

 

EXHIBIT D

MARINA VILLAGE

[Aqua Metals, Inc.]

 

-7-

 

 



EXHIBIT E

______________________________

______________________________

______________________________

Contact Phones: _________________

 

IRREVOCABLE, UNCONDITIONAL LETTER OF CREDIT

  

________________, 2015 

 

Beneficiary:
BSREP Marina Village Owner TRS LLC,
a Delaware limited liability company 

 

Address of Beneficiary: 

 

c/o Brookfield Property Group
Brookfield Place, Suite 300
181 Bay Street, P.O. Box 762
Toronto, Ontario M5J 2T3
Attention: Thomas Diamond



 

 

 

Our irrevocable, unconditional standby Letter of Credit:
No. _____________________________

 

Applicant:
Aqua Metals, Inc.,
a Delaware corporation

 

Address of Applicant:

 

Aqua Metals, Inc.
1010 Atlantic Avenue, Suite 100
Alameda, California 94501
Attention: ____________________


 

Amount: Exactly USD $500,000.00
(Five Hundred Thousand and 00/100 Dollars)

 

Final Date of Expiration: __________________ 

 

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No.
________ in Beneficiary’s favor for the account of the above-referenced
Applicant, in the aggregate amount of exactly USD $500,000.00. 

 

This Letter of Credit is available with us at our above office by presentation
to us of (1) your draft drawn on us at sight bearing the clause “Drawn under
__________ [INSERT NAME OF BANK] Letter of Credit No. _______”, accompanied by
(2) the original of this Letter of Credit and amendment(s), if any.

  

Special conditions: 

 

Partial and multiple draws under this Letter of Credit are permitted. 

 

This Letter of Credit shall expire on __________________; provided, however,
that notwithstanding the above expiration of this Letter of Credit, this Letter
of Credit shall be automatically extended for successive, additional one (1)
year periods, without amendment, from the present or each future expiration date
but in any event not beyond __________________(120 days), which shall be the
final expiration date of this Letter of Credit, unless, at least sixty (60) days
prior to the then current expiration date we notify you by certified
mail/overnight courier service at the above address that this Letter of Credit
will not be extended beyond the current expiration date.

  

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us of
the documents described in clauses (1) and (2) above on or before the expiration
date of this Letter of Credit, regardless of whether Applicant disputes or
challenges such documents and/or such draw. 

        EXHIBIT E MARINA VILLAGE
[Aqua Metals, Inc.]

 

-1-

 



 

This Letter of Credit is transferable (without notice to Applicant and without
first obtaining Applicant’s consent thereto) and any such transfer may be
effected by us, provided that you deliver to us your written request for
transfer in the bank form, which is available to you upon your request. The
original of this Letter of Credit together with any amendments thereto must
accompany any such transfer request. 

 

All banking charges are for the account of the Applicant including transfer
fees. 

 

If the expiration date of this Letter of Credit is scheduled to occur on a date
other than a day on which banks located in the State of California are not
required or authorized to remain closed (a “Business Day”), this Letter of
Credit shall expire on the close of business on the Business Day next following
the scheduled date of expiration.

  

You may demand payment under this Letter of Credit by presentation of the
documentation described in clauses (1) and (2) above on a Business Day at the
office of the undersigned at ___________________, __________________. The
presentation of such documentation described in clauses (1) and (2) above shall
be sufficient if made in person or by overnight delivery service. If demand is
made as provided herein and in conformity with the requirements hereof at or
before 10:00 a.m. (California time), payment shall be made by us in immediately
available funds no later than 2:00 p.m. (California time), on the same Business
Day. If demand is made as provided herein and in conformity with the
requirements hereof after 10:00 a.m. (California time), payment shall be made by
us in immediately available funds no later than 10:00 a.m. (California time) on
the next Business Day.  The undersigned specifically disclaims, waives and
relinquishes any rights, benefits or privileges it may have to delay such
payment, pursuant to California law (or any successor thereto) or any similar
law, rule or regulation.

  

If a demand for payment made by you does not conform to the terms and conditions
of this Letter of Credit, we will notify you promptly after our receipt of such
demand by telephone, in writing or by other electronic transmission (including
bank wire, telecopier, or similar writing). If such notice is not in writing, we
will promptly confirm by written notice to you. Such notice shall state that the
purported negotiation was not effected in accordance with the terms and
conditions of this Letter of Credit, stating the reasons therefor and that we
are holding any documents at your disposal or are returning the same to you, as
you may elect. Upon being notified that the purported negotiation was not
effected in accordance with this Letter of Credit, you may attempt to correct
any such nonconforming demand for payment.

  

Except so far as otherwise expressly stated, this documentary credit is subject
to the International Standby Practices 1998, International Chamber Of Commerce
Publication No. 590. 



      By:       Authorized signature  





 

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address. 



        EXHIBIT E MARINA VILLAGE
[Aqua Metals, Inc.]

 

-2-

 

 

EXHIBIT F

 

FORM OF EXISTING LENDER SNDA

  

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT (“Agreement”) is
entered into as of ________________, _________ the (“Effective Date”) by and
between [NORTHSTAR REALTY FINANCE CORP. or one of its affiliates to be
designated before closing] (the “Mortgagee”) and AQUA METALS, INC., a Delaware
corporation (hereinafter, collectively the “Tenant”), with reference to the
following facts:



 

BSREP MARINA VILLAGE OWNER LLC, a Delaware limited liability company whose
address is c/o Brookfield Property Group, Brookfield Place, Suite 300, 181 Bay
Street, P.O. Box 762, Toronto, Ontario M5J 2T3, Attention: Thomas Diamond (the
“Landlord”) owns fee simple title or a leasehold interest in the real property
described in Exhibit “A” attached hereto (the “Property”).



 

Mortgagee has made a mortgage loan to Landlord in the principal amount of
______________________ Dollars ($______________) (the “Loan”).



 

To secure the Loan, Landlord has encumbered the Property by entering into a
mortgage or deed of trust (the “Mortgage”) to secure the Loan.

  

4.          Pursuant to the Lease effective August __, 2015 (the “Lease”),
Landlord demised to Tenant the following property (the “Leased Premises”): 1010
Atlantic Avenue, Suite 100, Alameda, California.

 

5.          Tenant and Mortgagee desire to agree upon the relative priorities of
their interests in the Property and their rights and obligations if certain
events occur.

 

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree: 

 

1.            Definitions.        The following terms shall have the following
meanings for purposes of this Agreement. 

 

(a)          Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure
under the Mortgage; (ii) any other exercise by Mortgagee of rights and remedies
(whether under the Mortgage or under applicable law, including bankruptcy law)
as holder of the Loan and/or the Mortgage, as a result of which a Successor
Landlord becomes owner of the Property; or (iii) delivery by Landlord to
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord’s interest in the Property in lieu of any of the foregoing. 

 

(b)          Former Landlord. A “Former Landlord” means Landlord and any other
party that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement. 

 

(c)          Offset Right. An “Offset Right” means any right or alleged right of
Tenant to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease. 

 

(d)          Rent. The “Rent” means any fixed rent, base rent or additional rent
under the Lease.

  

(e)          Successor Landlord. A “Successor Landlord” means any party that
becomes owner of the Property as the result of a Foreclosure Event.

  

(f)          Other Capitalized Terms. If the initial letter of any other term
used in this Agreement is capitalized and no separate definition is contained in
this Agreement, then such term shall have the same respective definition as set
forth in the Lease. 



        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]



 



-1-

 

   

2.            Subordination. The Lease shall be, and shall at all times remain,
subject and subordinate to the terms of the Mortgage, the lien imposed by the
Mortgage, and all advances made under the Mortgage.

  

3.            Nondisturbance, Recognition and Attornment.

  

(a)          No Exercise of Mortgage Remedies Against Tenant. So long as the
Tenant is not in default under the Lease beyond any applicable grace or cure
periods (an “Event of Default”), Mortgagee shall not name or join Tenant as a
defendant in any exercise of Mortgagee’s rights and remedies arising upon a
default under the Mortgage unless applicable law requires Tenant to be made a
party thereto as a condition to proceeding against Landlord or prosecuting such
rights and remedies. In the latter case, Mortgagee may join Tenant as a
defendant in such action only for such purpose and not to terminate the Lease or
otherwise adversely affect Tenant’s rights under the Lease or this Agreement in
such action.

  

(b)          Nondisturbance and Attornment. If an Event of Default by Tenant is
not then continuing, then, when Successor Landlord takes title to the Property:
(i) Successor Landlord shall not terminate or disturb Tenant’s possession of the
Leased Premises under the Lease, except in accordance with the terms of the
Lease and this Agreement; (ii) Successor Landlord shall be bound to Tenant under
all the terms and conditions of the Lease (except as provided in this
Agreement); (iii) Tenant shall recognize and attorn to Successor Landlord as
Tenant’s direct landlord under the Lease as affected by this Agreement; and (iv)
the Lease shall continue in full force and effect as a direct lease, in
accordance with its terms (except as provided in this Agreement), between
Successor Landlord and Tenant. Tenant acknowledges notice of the Mortgage and
assignment of rents, leases and profits from the Landlord to the Mortgagee.
Tenant agrees to continue making payments of rents and other amounts owed by
Tenant under the Lease to the Landlord and to otherwise recognize the rights of
Landlord under the Lease until notified otherwise in writing by the Mortgagee
(as provided in the Mortgage), and after receipt of such notice the Tenant
agrees thereafter to make all such payments to the Mortgagee, without any
further inquiry on the part of the Tenant, and Landlord consents to the
foregoing.

  

(c)          Further Documentation. The provisions of this Article 3 shall be
effective and self-operative without any need for Successor Landlord or Tenant
to execute any further documents. Tenant and Successor Landlord shall, however,
confirm the provisions of this Article 3 in writing upon request by either of
them within ten (10) days of such request.

  

4.           Protection of Successor Landlord. Notwithstanding anything to the
contrary in the Lease or the Mortgage, Successor Landlord shall not be liable
for or bound by any of the following matters:

  

(a)          Claims Against Former Landlord. Any Offset Right that Tenant may
have against any Former Landlord relating to any event or occurrence before the
date of attornment, including any claim for damages of any kind whatsoever as
the result of any breach by Former Landlord that occurred before the date of
attornment.

  

(b)          Prepayments. Any payment of Rent that Tenant may have made to
Former Landlord more than thirty (30) days before the date such Rent was first
due and payable under the Lease with respect to any period after the date of
attornment other than, and only to the extent that, the Lease expressly required
such a prepayment.

  

(c)          Payment; Security Deposit. Any obligation: (i) to pay Tenant any
sum(s) that any Former Landlord owed to Tenant unless such sums, if any, shall
have been delivered to Mortgagee by way of an assumption of escrow accounts or
otherwise; (ii) with respect to any security deposited with Former Landlord,
unless such security was actually delivered to Mortgagee; (iii) to commence or
complete any initial construction of improvements in the Leased Premises or any
expansion or rehabilitation of existing improvements thereon; (iv) to
reconstruct or repair improvements following a fire, casualty or condemnation;
or (v) to perform day-to-day maintenance and repairs.

  

(d)          Modification, Amendment or Waiver. Any modification or amendment of
the Lease, or any waiver of the terms of the Lease, made without Mortgagee’s
written consent.

  

(e)          Surrender, Etc. Any consensual or negotiated surrender,
cancellation, or termination of the Lease, in whole or in part, agreed upon
between Landlord and Tenant, unless effected unilaterally by Tenant pursuant to
the express terms of the Lease. 





        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]



  



-2-

 

   

5.           Exculpation of Successor Landlord. Notwithstanding anything to the
contrary in this Agreement or the Lease, upon any attornment pursuant to this
Agreement, the Lease shall be deemed to have been automatically amended to
provide that Successor Landlord’s obligations and liability under the Lease
shall never extend beyond Successor Landlord’s (or its successors’ or assigns’)
interest, if any, in the Leased Premises from time to time, including insurance
and condemnation proceeds, security deposits, escrows, Successor Landlord’s
interest in the Lease, and the proceeds from any sale, lease or other
disposition of the Property (or any portion thereof) by Successor Landlord
(collectively, the “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.

  

6.           Notice to Mortgagee and Right to Cure. Tenant shall notify
Mortgagee of any default by Landlord under the Lease and agrees that,
notwithstanding any provisions of the Lease to the contrary, no notice of
cancellation thereof or of an abatement shall be effective unless Mortgagee
shall have received notice of default giving rise to such cancellation or
abatement and (i) in the case of any such default that can be cured by the
payment of money, until forty-five (45) days shall have elapsed following the
giving of such notice or (ii) in the case of any other such default, until a
reasonable period for remedying such default shall have elapsed following the
giving of such notice and following the time when Mortgagee shall have become
entitled under the Mortgage to remedy the same, including such time as may be
necessary to acquire possession of the Property if possession is necessary to
effect such cure, provided Mortgagee, with reasonable diligence, shall (a)
pursue such remedies as are available to it under the Mortgage so as to be able
to remedy the default, and (b) thereafter shall have commenced and continued to
remedy such default or cause the same to be remedied. Notwithstanding the
foregoing, Mortgagee shall have no obligation to cure any such default.

 

7.           Miscellaneous. 

 

(a)          Notices. Any notice or request given or demand made under this
Agreement by one party to the other shall be in writing, and may be given or be
served by hand delivered personal service, or by depositing the same with a
reliable overnight courier service or by deposit in the United States mail,
postpaid, registered or certified mail, and addressed to the party to be
notified, with return receipt requested or by telefax transmission, with the
original machine- generated transmit confirmation report as evidence of
transmission. Notice deposited in the mail in the manner hereinabove described
shall be effective from and after the expiration of three (3) days after it is
so deposited; however, delivery by overnight courier service shall be deemed
effective on the next succeeding business day after it is so deposited and
notice by personal service or telefax transmission shall be deemed effective
when delivered to its addressee or within two (2) hours after its transmission
unless given after 3:00 p.m. on a business day, in which case it shall be deemed
effective at 9:00 a.m. on the next business day. For purposes of notice, the
addresses and telefax number of the parties shall, until changed as herein
provided, be as follows:

  

  If to the Mortgagee, at: c/o Northstar Realty Finance Corp.     399 Park
Avenue, 18th floor     New York, New York 10022     Attention: Dan Gilbert    
Telecopier: (212) 547-2700           With a copy to:           Haynes & Boone
LLP     30 Rockefeller Plaza, 26th Floor     New York, New York, 10112    
Attention: Steven Koch     Telecopier: (212) 884-8205

 







        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]



  



-3-

 



 

        If to the Tenant, at: Aqua Metals, Inc     1035 22nd Avenue, Unit 16    
Oakland, CA 94606     Attention: Thomas Murphy



 

(b)          Successors and Assigns. This Agreement shall bind and benefit the
parties, their successors and assigns, any Successor Landlord, and its
successors and assigns. If Mortgagee assigns the Mortgage, then upon delivery to
Tenant of written notice thereof accompanied by the assignee’s written
assumption of all obligations under this Agreement, all liability of the
assignor shall terminate. If Tenant consists of more than one person or entity,
the representations, warranties, covenants and obligations of such persons and
entities hereunder shall be joint and several. A separate action may be brought
or prosecuted against any such person or entity comprising Tenant, regardless of
whether the action is brought or prosecuted against the other persons or
entities comprising Tenant, or whether such persons or entities are joined in
the action. Mortgagee may compromise or settle with any one or more of the
persons or entities comprising Tenant for such sums, if any, as it may see fit
and may in its discretion release any one or more of such persons or entities
from any further liability to Mortgagee without impairing, affecting or
releasing the right of Mortgagee to proceed against any one or more of the
persons or entities not so released.

  

(c)          Entire Agreement. This Agreement constitutes the entire agreement
between Mortgagee and Tenant regarding the subordination of the Lease to the
Mortgage and the rights and obligations of Tenant and Mortgagee as to the
subject matter of this Agreement.

  

(d)          Interaction with Lease and with Mortgage. If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement. This Agreement supersedes, and constitutes full compliance with,
any provisions in the Lease that provide for subordination of the Lease to, or
for delivery of nondisturbance agreements by the holder of, the Mortgage.

  

(e)          Mortgagee’s Rights and Obligations. Except as expressly provided
for in this Agreement, Mortgagee shall have no obligations to Tenant with
respect to the Lease. If an attornment occurs pursuant to this Agreement, then
all rights and obligations of Mortgagee under this Agreement shall terminate,
without thereby affecting in any way the rights and obligations of Successor
Landlord provided for in this Agreement. 

 

(f)          Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State of New York, excluding such State’s principles of
conflict of laws. 

 

(g)         Amendments. This Agreement may be amended, discharged or terminated,
or any of its provisions waived, only by a written instrument executed by the
party to be charged. 

 

(h)         Due Authorization. Tenant represents to Mortgagee that it has full
authority to enter into this Agreement, which has been duly authorized by all
necessary actions. Mortgagee represents to Tenant that it has full authority to
enter into this Agreement, which has been duly authorized by all necessary
actions. 

 

(i)          Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]







        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]



  



-4-

 



 

IN WITNESS WHEREOF, the Mortgagee and Tenant have caused this Agreement to be
executed as of the date first above written.

  

MORTGAGEE:

 

[NORTHSTAR REALTY FINANCE CORP. or one of its affiliates to be designated before
closing] 



        By:     Name:     Its:               TENANT:           AQUA METALS,
INC.,   a Delaware corporation           By:     Name:     Its:              
By:     Name:     Its:      

        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]

  

-5-

 

 

STATE OF ______________ )     ) ss.:   COUNTY OF______________ )  





 

On the ____ day of ____________ in the year 2015 before me, the undersigned, a
Notary Public in and for said State, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument. 



      Notary Public    



  

STATE OF ______________ )     ) ss.:   COUNTY OF______________ )  





  

On the ____ day of ____________ in the year 2015 before me, the undersigned, a
Notary Public in and for said State, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument. 





      Notary Public    

        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]

  

-6-

 

 

LANDLORD’S CONSENT

 

Landlord, as of the date first written above, consents and agrees to the
foregoing Agreement, which was entered into at Landlord’s request. The foregoing
Agreement shall not alter, waive or diminish any of Landlord’s obligations under
the Mortgage or the Lease. The above Agreement discharges any obligations of
Mortgagee under the Mortgage and related loan documents to enter into a
nondisturbance agreement with Tenant. Landlord is not a party to the above
Agreement.





        LANDLORD:       BSREP MARINA VILLAGE OWNER LLC,
a Delaware limited liability company       By:       Name: Thomas Diamond    
Its: Vice President



  

STATE OF ______________ )     ) ss.:   COUNTY OF______________ )  





  

On the ____ day of ____________ in the year 2015 before me, the undersigned, a
Notary Public in and for said State, personally appeared _________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument. 





      Notary Public    

        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]

  

-7-

 

 

Exhibit A

 

LEGAL DESCRIPTION OF PROPERTY

 

[To be provided.]

        EXHIBIT F MARINA VILLAGE
[Aqua Metals, Inc.]

  

-8-

 

 

EXHIBIT G

 

HAZARDOUS MATERIALS

        EXHIBIT G MARINA VILLAGE
[Aqua Metals, Inc.]

  

-1-

 

 

EXHIBIT H

 

OUTLINE OF FLOOR PLAN OF TEMPORARY SPACE

        EXHIBIT H MARINA VILLAGE
[Aqua Metals, Inc.]

  



-1-

 



  

EXTENSION OPTION RIDER

 

This Extension Option Rider (“Extension Rider”) is attached to and made a part
of the Lease by and between Landlord and Tenant. The agreements set forth in
this Extension Rider shall have the same force and effect as if set forth in the
Lease. To the extent the terms of this Extension Rider are inconsistent with the
terms of the Lease, the terms of this Extension Rider shall control.

 

1.          Extension Option. Landlord hereby grants Tenant one (1) option (the
“Extension Option”) to extend the initial Lease Term for a period of five (5)
years (the “Option Term”), which option shall be exercisable only by written
Exercise Notice (as defined below) delivered by Tenant to Landlord as provided
below. Upon the proper exercise of the Extension Option, the Lease Term shall be
extended for the Option Term. Notwithstanding the foregoing, at Landlord’s
option, in addition to any other remedies available to Landlord under the Lease,
at law or in equity, the Extension Option shall not be deemed properly exercised
if as of the date of delivery of the Exercise Notice (as defined below) by
Tenant, Tenant has previously been in default under the Lease beyond all
applicable notice and cure periods. The Extension Option is personal to the
Original Tenant or any Affiliate Assignee, as the case may be, and may only be
exercised by the Original Tenant or such Affiliate Assignee, as the case may be
(and not any other assignee, sublessee or other transferee of the Original
Tenant’s interest in the Lease or the Premises) if the Original Tenant or such
Affiliate Assignee, as the case may be, occupies the entire Premises as of the
date of the Original Tenant’s or such Affiliate Assignee, as the case may be,
delivery of the Exercise Notice.

 

2.          Option Rent. The annual Base Rent payable by Tenant during the
Option Term (the “Option Rent”) shall be equal to the Fair Market Rental Rate
for the Premises. As used herein, the “Fair Market Rental Rate” shall mean the
annual base rent at which tenants, as of the commencement of the Option Term,
will be leasing non-sublease space comparable in size, location and quality to
the Premises for a comparable term as the Option Term, which comparable space is
located in the Building, the Other Existing Buildings in the Project which are
office and R&D buildings, and in other comparable first-class office and R&D
buildings in the East Bay Office Market (collectively, the “Comparable
Buildings”), taking into consideration all free rent and other out-of-pocket
concessions generally being granted at such time for such comparable space for
the Option Term (including, without limitation, any tenant improvement allowance
provided for such comparable space, with the amount of such tenant improvement
allowance to be provided for the Premises during the Option Term to be
determined after taking into account the age, quality and layout of the tenant
improvements in the Premises as of the commencement of the Option Term with
consideration given to the fact that the improvements existing in the Premises
are specifically suitable to Tenant). All other terms and conditions of the
Lease shall apply throughout the Option Term; however, Tenant shall, in no
event, have the option to extend the Lease Term beyond the Option Term described
in Section 1 above.

 

3.          Exercise of Option. The Extension Option shall be exercised by
Tenant, if at all, only in the following manner: (i) Tenant shall deliver
written notice (“Interest Notice”) to Landlord not more than thirteen (13)
months nor less than eleven (11) months prior to the expiration of the initial
Lease Term stating that Tenant may be interested in exercising the Extension
Option; (ii) Landlord, after receipt of Tenant’s notice, shall deliver notice
(the “Option Rent Notice”) to Tenant not less than ten (10) months prior to the
expiration of the initial Lease Term setting forth the Option Rent; and (iii) if
Tenant wishes to exercise the Extension Option, Tenant shall, on or before the
date (the “Exercise Date”) which is thirty (30) days after Tenant’s receipt of
the Option Rent Notice, exercise the Extension Option by delivering written
notice (“Exercise Notice”) thereof to Landlord. Concurrently with Tenant’s
delivery of the Exercise Notice, Tenant may object, in writing, to Landlord’s
determination of the Fair Market Rental Rate for the Option Term set forth in
the Option Rent Notice, in which event such Fair Market Rental Rate shall be
determined pursuant to Section 4 below. If Tenant timely delivers the Exercise
Notice but fails to timely object in writing to Landlord’s determination of the
Fair Market Rental Rate set forth in the Option Rent Notice, Tenant shall be
deemed to have accepted Landlord’s determination thereof and the following
provisions of Section 4 shall not apply. Tenant’s failure to deliver the
Interest Notice or Exercise Notice on or before the applicable delivery dates
therefore specified hereinabove shall be deemed to constitute Tenant’s waiver of
the Extension Option.

       

EXTENSION
OPTION RIDER 

MARINA VILLAGE
[Aqua Metals, Inc.]

  

-1-

 



 

4.          Determination of Option Rent. If Tenant timely and appropriately
objects in writing pursuant to Section 3 above with respect to the Fair Market
Rental Rate for the Option Term initially determined by Landlord in Landlord’s
Option Rent Notice, then Landlord and Tenant shall attempt to agree upon the
Fair Market Rental Rate, using their best good-faith efforts. If Landlord and
Tenant fail to reach agreement by the date (the “Outside Agreement Date”) which
is twenty (20) days following Tenant’s delivery of the Exercise Notice, then
each party shall submit to the other party a separate written determination of
the Fair Market Rental Rate within ten (10) business days after the Outside
Agreement Date, and such determinations shall be submitted to arbitration in
accordance with the provisions of Sections 4.1 through 4.7 below. The failure of
Tenant or Landlord to submit a written determination of the Fair Market Rental
Rate within such ten (10) business day period shall conclusively be deemed to be
such party’s approval of the Fair Market Rental Rate submitted within such ten
(10) business day period by the other party.

 

4.1        Landlord and Tenant shall each appoint one (1) arbitrator who shall
by profession be a real estate leasing broker who shall (i) have been active
over the ten (10) year period ending on the date of such appointment in the
leasing of the Building, the Other Existing Buildings and the Comparable
Buildings, (ii) have no financial interest in Landlord or Tenant, and (iii) not
have represented or been employed or engaged by the appointing party during such
10-year period. The determination of the arbitrators shall be limited solely to
the issue of whether Landlord’s or Tenant’s submitted Fair Market Rental Rate is
the closer to the actual Fair Market Rental Rate as determined by the
arbitrators, taking into account the requirements with respect thereto set forth
in Section 2 above. Each such arbitrator shall be appointed within fifteen (15)
days after the Outside Agreement Date.

 

4.2        The two (2) arbitrators so appointed shall, within fifteen (15) days
of the date of the appointment of the last appointed arbitrator, agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.

 

4.3        The three (3) arbitrators shall, within thirty (30) days of the
appointment of the third arbitrator, reach a decision as to which of Landlord’s
or Tenant’s submitted Fair Market Rental Rate is closer to the actual Fair
Market Rental Rate and shall select such closer determination as the Fair Market
Rental Rate and notify Landlord and Tenant thereof.

 

4.4        The decision of the majority of the three (3) arbitrators shall be
binding upon Landlord and Tenant.

 

4.5        If either Landlord or Tenant fails to appoint an arbitrator within
the time period specified in Section 4.1 hereinabove, the arbitrator appointed
by one of them shall reach the decision described in Section 4.3 above, notify
Landlord and Tenant thereof, and such arbitrator’s decision shall be binding
upon Landlord and Tenant.

 

4.6        If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, a third arbitrator shall be appointed by the Superior Court in and
for the county of in which the Real Property is located.

 

4.7        Each party shall pay the fees and expenses of the arbitrator
appointed by or on behalf of it, and each shall pay one-half of the fees and
expenses of the third arbitrator, if any.

       

EXTENSION
OPTION RIDER 

MARINA VILLAGE
[Aqua Metals, Inc.]

  

-2-

 